Exhibit 10.1

EXECUTION COPY

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 25, 2006

among

SEALY MATTRESS COMPANY,
as Borrower

SEALY CANADA LTD./LTEE,
as Canadian Borrower

CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors

SEALY MATTRESS CORPORATION,
as Holdings and a Guarantor

SEALY CORPORATION,
as Parent

The Several Lenders
from Time to Time Parties Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

J.P. MORGAN SECURITIES INC.,
as Joint Lead Arranger and Joint Bookrunner

CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger and Joint Bookrunner

CITIBANK, N.A.,
as Syndication Agent

 GENERAL ELECTRIC CAPITAL CORPORATION,
as Co-Documentation Agent

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent

and

LASALLE BANK NATIONAL ASSOCIATION,

as Co-Documentation Agent

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

SECTION 1.

 

Definitions

 

2

 

1.1.

 

Defined Terms

 

2

 

1.2.

 

Exchange Rates

 

42

 

 

 

 

 

 

SECTION 2.

 

Amount and Terms of Credit

 

43

 

2.1.

 

Commitments

 

43

 

2.2.

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

 

46

 

2.3.

 

Notice of Borrowing

 

46

 

2.4.

 

Disbursement of Funds

 

48

 

2.5.

 

Repayment of Loans; Evidence of Debt

 

49

 

2.6.

 

Conversions and Continuations

 

52

 

2.7.

 

Pro Rata Borrowings

 

53

 

2.8.

 

Interest

 

53

 

2.9.

 

Interest Periods

 

54

 

2.10.

 

Increased Costs, Illegality, etc.

 

56

 

2.11.

 

Compensation

 

59

 

2.12.

 

Change of Lending Office

 

59

 

2.13.

 

Notice of Certain Costs

 

59

 

2.14.

 

Bankers’ Acceptances

 

60

 

2.15.

 

Incremental Facilities

 

62

 

 

 

 

 

 

SECTION 3.

 

Letters of Credit

 

64

 

3.1.

 

Letters of Credit

 

64

 

3.2.

 

Letter of Credit Requests

 

65

 

3.3.

 

Letter of Credit Participations

 

65

 

3.4.

 

Agreement to Repay Letter of Credit Drawings

 

68

 

3.5.

 

Increased Costs

 

69

 

3.6.

 

Successor Letter of Credit Issuer

 

70

 

 

 

 

 

 

SECTION 4.

 

Fees; Commitments

 

71

 

4.1.

 

Fees

 

71

 

4.2.

 

Voluntary Reduction of Revolving Credit Commitments

 

72

 

4.3.

 

Mandatory Termination of Commitments

 

73

 

 

 

 

 

 

SECTION 5.

 

Payments

 

73

 

5.1.

 

Voluntary Prepayments.

 

73

 

5.2.

 

Mandatory Prepayments

 

74

 

5.3.

 

Method and Place of Payment

 

78

 

5.4.

 

Net Payments

 

78

 

5.5.

 

Computations of Interest and Fees

 

82

 

5.6.

 

Limit on Rate of Interest.

 

82

 

 

 

 

 

 

SECTION 6.

 

Conditions Precedent to Initial Borrowing

 

83

 

6.1.

 

Credit Documents

 

83

 

6.2.

 

Collateral

 

83

 

i


--------------------------------------------------------------------------------




 

 

6.3.

 

Legal Opinions

 

84

 

6.4.

 

No Default

 

84

 

6.5.

 

Consent

 

84

 

6.6.

 

[Reserved]

 

84

 

6.7.

 

Effective Date Certificates

 

84

 

6.8.

 

Corporate Proceedings of Each Credit Party

 

84

 

6.9.

 

Corporate Documents

 

84

 

6.10.

 

Fees

 

84

 

6.11.

 

Representations and Warranties

 

85

 

6.12.

 

Governmental Authorizations and Consents

 

85

 

 

 

 

 

 

SECTION 7.

 

Conditions Precedent to All Credit Events

 

85

 

7.1.

 

No Default; Representations and Warranties

 

85

 

7.2.

 

Notice of Borrowing; Letter of Credit Request

 

85

 

 

 

 

 

 

SECTION 8.

 

Representations, Warranties and Agreements

 

86

 

8.1.

 

Corporate Status

 

86

 

8.2.

 

Corporate Power and Authority

 

86

 

8.3.

 

No Violation

 

86

 

8.4.

 

Litigation

 

86

 

8.5.

 

Margin Regulations

 

87

 

8.6.

 

Governmental Approvals

 

87

 

8.7.

 

Investment Company Act

 

87

 

8.8.

 

True and Complete Disclosure

 

87

 

8.9.

 

Financial Condition; Financial Statements

 

87

 

8.10.

 

Tax Returns and Payments

 

88

 

8.11.

 

Compliance with ERISA

 

88

 

8.12.

 

Subsidiaries

 

89

 

8.13.

 

Patents, etc.

 

89

 

8.14.

 

Environmental Laws

 

89

 

8.15.

 

Properties

 

90

 

 

 

 

 

 

SECTION 9.

 

Affirmative Covenants

 

90

 

9.1.

 

Information Covenants

 

90

 

9.2.

 

Books, Records and Inspections

 

93

 

9.3.

 

Maintenance of Insurance

 

93

 

9.4.

 

Payment of Taxes

 

94

 

9.5.

 

Consolidated Corporate Franchises

 

94

 

9.6.

 

Compliance with Statutes, Obligations, etc.

 

94

 

9.7.

 

ERISA

 

94

 

9.8.

 

Good Repair

 

95

 

9.9.

 

Transactions with Affiliates

 

95

 

9.10.

 

End of Fiscal Years; Fiscal Quarters

 

95

 

9.11.

 

Additional Guarantors and Grantors

 

95

 

9.12.

 

Pledges of Additional Stock and Evidence of Indebtedness

 

96

 

9.13.

 

Use of Proceeds

 

97

 

9.14.

 

Changes in Business

 

97

 

ii


--------------------------------------------------------------------------------




 

 

9.15.

 

Further Assurances

 

97

 

9.16.

 

Canadian Borrower

 

98

 

9.17.

 

Post-Closing Covenant

 

98

 

 

 

 

 

 

SECTION 10.

 

Negative Covenants

 

99

 

10.1.

 

Limitation on Indebtedness

 

99

 

10.2.

 

Limitation on Liens

 

102

 

10.3.

 

Limitation on Fundamental Changes

 

102

 

10.4.

 

Limitation on Sale of Assets

 

105

 

10.5.

 

Limitation on Investments

 

106

 

10.6.

 

Limitation on Dividends

 

108

 

10.7.

 

Limitations on Debt Payments and Amendments

 

109

 

10.8.

 

Limitations on Sale Leasebacks

 

110

 

10.9.

 

Consolidated Total Debt to Consolidated EBITDA Ratio

 

110

 

10.10.

 

Consolidated EBITDA to Consolidated Interest Expense Ratio

 

110

 

10.11.

 

Capital Expenditures

 

111

 

 

 

 

 

 

SECTION 11.

 

Events of Default

 

112

 

11.1.

 

Payments

 

112

 

11.2.

 

Representations, etc.

 

112

 

11.3.

 

Covenants

 

112

 

11.4.

 

Default Under Other Agreements

 

113

 

11.5.

 

Bankruptcy, etc.

 

113

 

11.6.

 

ERISA

 

114

 

11.7.

 

Guarantee

 

114

 

11.8.

 

Pledge Agreement

 

114

 

11.9.

 

Security Agreement

 

114

 

11.10.

 

Mortgages

 

114

 

11.11.

 

Foreign Guarantees

 

114

 

11.12.

 

Canadian Security Documents

 

115

 

11.13.

 

Subordination

 

115

 

11.14.

 

Judgments

 

115

 

11.15.

 

Change of Control

 

115

 

 

 

 

 

 

SECTION 12.

 

The Administrative Agent

 

116

 

12.1.

 

Appointment

 

116

 

12.2.

 

Delegation of Duties

 

116

 

12.3.

 

Exculpatory Provisions

 

116

 

12.4.

 

Reliance by Administrative Agent

 

117

 

12.5.

 

Notice of Default

 

117

 

12.6.

 

Non-Reliance on Administrative Agent and Other Lenders

 

117

 

12.7.

 

Indemnification

 

118

 

12.8.

 

Administrative Agent in its Individual Capacity

 

118

 

12.9.

 

Successor Agent

 

118

 

12.10.

 

Withholding Tax

 

119

 

12.11.

 

Canadian Administrative Agent.

 

119

 

12.12.

 

Quebec.

 

119

 

iii


--------------------------------------------------------------------------------




 

SECTION 13.

 

Collateral Allocation Mechanism

 

120

 

13.1.

 

Implementation of CAM

 

120

 

13.2.

 

Letters of Credit

 

121

 

13.3.

 

Net Payments Upon Implementation of CAM Exchange

 

122

 

 

 

 

 

 

SECTION 14.

 

Miscellaneous

 

123

 

14.1.

 

Amendments and Waivers

 

123

 

14.2.

 

Notices

 

125

 

14.3.

 

No Waiver; Cumulative Remedies

 

126

 

14.4.

 

Survival of Representations and Warranties

 

126

 

14.5.

 

Payment of Expenses and Taxes

 

127

 

14.6.

 

Successors and Assigns; Participations and Assignments

 

127

 

14.7.

 

Replacements of Lenders under Certain Circumstances

 

132

 

14.8.

 

Adjustments; Set-off

 

132

 

14.9.

 

Counterparts

 

133

 

14.10.

 

Severability

 

133

 

14.11.

 

Integration

 

133

 

14.12.

 

GOVERNING LAW

 

133

 

14.13.

 

Submission to Jurisdiction; Waivers

 

133

 

14.14.

 

Acknowledgments

 

134

 

14.15.

 

WAIVERS OF JURY TRIAL

 

134

 

14.16.

 

Confidentiality

 

134

 

14.17.

 

Judgment Currency

 

135

 

14.18.

 

USA PATRIOT Act

 

136

 

14.19.

 

Reaffirmation and Grant of Security Interest

 

136

 

14.20.

 

Amendment and Restatement

 

136

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1 (b)

Mortgaged Properties

 

Schedule 1.1(d)

EBITDA Add-Backs

 

Schedule 1.1 (c)

Commitments of Lenders

 

Schedule 1.1(e)

Excluded Subsidiaries

 

Schedule 8.11(ii)

Canadian Pension Plan Disclosures

 

Schedule 8.12

Subsidiaries

 

Schedule 10.1

Closing Date Indebtedness

 

Schedule 10.2

Closing Date Liens

 

Schedule 10.5

Closing Date Investments

 

Schedule 10.5(o)

Investments in newly formed Puerto Rican Subsidiary

 

 

EXHIBITS

Exhibit A-1

 

Form of Canadian Guarantee

Exhibit A-2

 

Forms of Canadian Pledge Agreements

Exhibit A-3

 

Form of Canadian Security Agreement

 

iv


--------------------------------------------------------------------------------




 

Exhibit C

 

Form of Guarantee

Exhibit D

 

Form of Mortgage (Real Property)

Exhibit E

 

Form of Perfection Certificate

Exhibit F

 

Form of Pledge Agreement

Exhibit G

 

Form of Security Agreement

Exhibit H-1

 

Form of US Letter of Credit Request

Exhibit H-2

 

Form of Canadian Letter of Credit Request

Exhibit I-1

 

Form of Legal Opinion of Simpson Thacher & Bartlett LLP

Exhibit I-2

 

Form of Legal Opinions of Osler, Hoskin & Harcourt LLP

Exhibit I-3

 

Form of Legal Opinion of Calfee, Halter & Griswold LLP

Exhibit I-4

 

Form of Legal Opinion of general counsel

Exhibit J

 

Form of Effective Date Certificate

Exhibit K

 

Form of Assignment and Acceptance

Exhibit L-1

 

Form of Promissory Note (Term Loans)

Exhibit L-2

 

Form of Promissory Note (Revolving Credit and Swingline Loans)

Exhibit M

 

Form of Joinder Agreement

Exhibit N

 

Form of Lender Addendum

 

v


--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 25, 2006, among
SEALY MATTRESS COMPANY, an Ohio corporation (the “Borrower”), SEALY CANADA
LTD./LTEE, a company organized under the laws of Canada (the “Canadian
Borrower”), SEALY MATTRESS CORPORATION, a Delaware Corporation (“Holdings”),
SEALY CORPORATION, a Delaware corporation (“Parent”), the lending institutions
from time to time parties hereto (each a “Lender” and, collectively, the
“Lenders”), J.P. MORGAN SECURITIES INC., as Joint Lead Arranger and Joint
Bookrunner, CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arranger and Joint
Bookrunner, CITIBANK, N.A., as Syndication Agent, JPMORGAN CHASE BANK, N.A. (as
Administrative Agent (such term and each other capitalized term used but not
defined in this introductory statement having the meaning provided in
Section 1), JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Administrative Agent, and GENERAL ELECTRIC CAPITAL CORPORATION, WACHOVIA BANK,
NATIONAL ASSOCIATION, and LASALLE BANK NATIONAL ASSOCIATION, as Co-Documentation
Agents.

WHEREAS, Borrower, Canadian Borrower, Holdings, Parent, the Guarantors, certain
financial institutions and other persons (the “Existing Lenders”), J.P. Morgan
Securities Inc., as joint lead arranger and joint bookrunner, Goldman Sachs
Credit Partners L.P., as joint lead arranger, joint bookrunner and syndication
agent, JPMorgan Chase Bank, as administrative agent, JPMorgan Chase Bank, N.A.,
Toronto Branch, as Canadian administrative agent, and General Electric Capital
Corporation and Royal Bank of Canada, as co-documentation agents, are parties to
that certain Second Amended and Restated Credit Agreement dated as of April 14,
2005 (as heretofore amended, supplemented or otherwise modified, the “Existing
Credit Agreement”), pursuant to which the Existing Lenders have extended certain
credit facilities to Company, the proceeds of which have been used to consummate
the Recapitalization and for working capital and general corporate purposes;

WHEREAS, Borrower desires that certain Existing Lenders and other Lenders party
hereto agree to amend and restate the Existing Credit Agreement in its entirety
to (i) refinance the existing term loans made under the Existing Credit
Agreement (the “Existing Term Loans”) with the Tranche A Term Loans and Tranche
E Term Loans made hereunder; (ii) permit the reduction in certain mandatory
prepayments; (iii) permit certain prepayments of the Subordinated Debt; (iv)
permit certain dividend payments; and (v) make certain other changes as more
fully set forth herein, which amendment and restatement shall become effective
upon satisfaction of the conditions precedent set forth herein;

WHEREAS, (i) the proceeds of the Tranche A Term Loans and the Tranche E Term
Loans made on the Effective Date shall be used by the Borrower to repay in full
the outstanding Existing Term Loans; (ii) the proceeds of the Revolving Credit
Loans and Swingline Loans made on and after the Effective Date will continue to
be used by the Borrower and the Canadian Borrower for general corporate purposes
(including Permitted Acquisitions); and (iii) Letters of Credit will continue to
be used by the Borrower and the Canadian Borrower for general corporate
purposes;

WHEREAS, Borrower has agreed to secure all of its Obligations by reaffirming its
grant to Administrative Agent, for the benefit of Secured Parties, of a Lien on
certain of its assets consistent with such liens existing on the Effective Date,
including a pledge of all of the


--------------------------------------------------------------------------------




Capital Stock of each of its Domestic Subsidiaries and 65% of all the Capital
Stock of each of its Foreign Subsidiaries;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement; and

WHEREAS, it is the intent of the Credit Parties to confirm that all Obligations
of the Credit Parties under the other Credit Documents shall continue in full
force and effect and that, from and after the Effective Date, all references to
the “Credit Agreement” contained therein shall be deemed to refer to this
Agreement.

The parties hereto hereby agree as follows:

SECTION 1.           Definitions

1.1.          Defined Terms.  (a)     As used herein, the following terms shall
have the meanings specified in this Section 1.1 unless the context otherwise
requires (it being understood that defined terms in this Agreement shall include
in the singular number the plural and in the plural the singular):

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1%.  Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business,
any Converted Restricted Subsidiary, any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to Holdings and
its Subsidiaries therein were to such Pro Forma Entity and its Subsidiaries),
all as determined on a consolidated basis for such Pro Forma Entity in
accordance with GAAP.

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

“Adjusted Canadian Total Revolving Credit Commitment” shall mean at any time the
Canadian Total Revolving Credit Commitment less the aggregate Canadian Revolving
Credit Commitments of all Defaulting Lenders.

2


--------------------------------------------------------------------------------




 

“Adjusted US Total Revolving Credit Commitment” shall mean at any time the US
Total Revolving Credit Commitment less the aggregate US Revolving Credit
Commitments of all Defaulting Lenders.

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less (i) the Tranche A Term Loan Commitments of all Defaulting
Lenders, (ii) the Tranche E Term Loan Commitments of all Defaulting Lenders and
(iii) the New Term Loan Commitments, if any, of all Defaulting Lenders.

“Administrative Agent” shall mean JPMorgan Chase Bank, together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Credit Documents.  With
respect to Borrowings by the Canadian Borrower, the Canadian Administrative
Agent may be an Affiliate of JPMorgan Chase Bank for purposes of administering
such Borrowings, and all references herein to the term “Administrative Agents”
shall be deemed to refer to both the Administrative Agent and the Canadian
Administrative Agent, as the context requires.

“Administrative Agent’s Office” shall mean (a) in respect of all Credit Events
for the account of the Borrower, the office of the Administrative Agent located
at 270 Park Avenue, 5th Floor, New York, NY 10017, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto and (b) in respect of all Credit Events for the account of the
Canadian Borrower, the office of the Canadian Administrative Agent located at
200 Bay Street, Royal Bank Plaza, South Tower, Toronto, Ontario M5J 2J2, or such
other office in Canada as the Canadian Administrative Agent may hereafter
designate in writing as such to the other parties hereto and all references to
the term “Canadian Administrative Agent’s Office” shall mean the office referred
to in this clause (b).

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (b) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

“Agents” shall mean each Joint Lead Arranger, the Administrative Agent, the
Canadian Administrative Agent, the Syndication Agent and the Co-Documentation
Agents.

“Aggregate Canadian Revolving Credit Outstanding” shall have the meaning
provided in Section 5.2(b)(ii).

“Aggregate US Revolving Credit Outstanding” shall have the meaning provided in
Section 5.2(b)(i).

“Agreement” shall mean this Third Amended and Restated Credit Agreement, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time.

3


--------------------------------------------------------------------------------




 

“Amortization Amount” shall have the meaning provided in Section 5.2(c).

“Applicable ABR Margin” shall mean at any date, (i) with respect to each ABR
Loan, Cdn ABR Loan and Canadian Prime Loan that is a Revolving Credit or
Swingline Loan, the applicable percentage per annum set forth below based upon
the Status in effect on such date:

Status

 

Applicable ABR Margin for
Revolving Credit and Swingline
Loans (including ABR Loans,
Cdn ABR Loans and Canadian
Prime Loans)

 

 

 

 

 

Level I Status

 

1.25

%

Level II Status

 

1.00

%

Level III Status

 

0.75

%

Level IV Status

 

0.50

%

 

(ii) with respect to Tranche A Term Loans only, (a) initially, 0.25% per annum
and (b) commencing at the end of the first interest period so long as the
Consolidated Total Debt to Consolidated EBITDA Ratio is (x) greater than 4.50 to
1.00 as of such date, 0.50%, or (y) less than 2.25 to 1.00 as of such date, 0.0%
per annum, and (iii) with respect to Tranche E Term Loans only, 0.50% per annum.

“Applicable Eurodollar Margin” shall mean at any date, (i) with respect to each
Eurodollar Loan that is a Revolving Credit or Swingline Loan, the applicable
percentage per annum set forth below based upon the Status in effect on such
date:

Status

 

Applicable Eurodollar
Margin for Revolving
Credit and Swingline Loans

 

Level I Status

 

2.50

%

Level II Status

 

2.25

%

Level III Status

 

2.00

%

Level IV Status

 

1.75

%

 

(ii) with respect to Tranche A Term Loans only, (a) initially, 1.25% per annum
and (b) commencing at the end of the first interest period so long as the
Consolidated Total Debt to Consolidated EBITDA Ratio is (x) greater than 4.50 to
1.00 as of such date, 1.50%, or (y) less than 2.25 to 1.00 as of such date, 1.0%
per annum, and (iii) with respect to Tranche E Term Loans only, 1.50% per annum.

“Applicable Stamping Fee” shall mean, with respect to each accepted or advanced
BA Loan by a Lender on any date, the applicable percentage per annum set forth
below based on the Status in effect on such date:

4


--------------------------------------------------------------------------------




 

Status

 

Applicable Stamping Fee

 

Level I Status

 

2.50

%

Level II Status

 

2.25

%

Level III Status

 

2.00

%

Level IV Status

 

1.75

%

 

Notwithstanding the foregoing, the term “Applicable Stamping Fee” shall mean,
2.50% per annum, during the period from and including the Closing Date to but
excluding the Initial Financial Statement Delivery Date.

“Approved Fund” shall have the meaning provided in Section 14.6.

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business units, assets or other properties of the Borrower or any of the
Restricted Subsidiaries not in the ordinary course of business (including any
sale, transfer or other disposition of any capital stock of any Subsidiary of
the Borrower owned by the Borrower or a Restricted Subsidiary).  Notwithstanding
the foregoing, the term “Asset Sale Prepayment Event” shall not include any
transaction permitted by Section 10.4, other than transactions permitted by
Sections 10.4(b) and (e).

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit K.

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, the Treasurer or any other senior officer of the
Borrower designated as such in writing to the Administrative Agent by the
Borrower.

“Available Amount” shall mean, on any date (the “Reference Date”), an amount
equal at such time to (a) the sum of, without duplication, (i) for the purposes
of (x) Section 10.5(j), Section 10.5(m) and Section 10.11(b), $125,000,000 in
the aggregate and (y) the first proviso to Section 10.7(a), to the extent that
(a) the Consolidated Senior Debt to Consolidated EBITDA Ratio at such time and
after giving effect to the prepayment, repurchase, redemption or defeasance, as
applicable, to be completed on the Reference Date is less than 3.50 to 1.00,
$62,500,000 in the aggregate and (b) the Consolidated Total Debt to Consolidated
EBITDA Ratio at such time and after giving effect to the prepayment, repurchase,
redemption or defeasance, as applicable, to be completed on the Reference Date
is less than 2.25 to 1.00, an additional $62,500,000 in the aggregate, (ii) an
amount equal to (x) the cumulative amount of Excess Cash Flow for all fiscal
years completed after the Closing Date and prior to the Reference Date minus
(y) the portion of such Excess Cash Flow that has been after the Closing Date
and on or prior to the Reference Date (or will be) applied to the prepayment of
Loans in accordance with Section 5.2(a)(ii), (iii) the amount of any capital
contributions (other than the Equity Proceeds) made in cash to the Borrower from
and including the Business Day immediately following the Closing Date through
and including the Reference Date, including contributions with the proceeds from
any issuance of equity securities by Holdings, (iv) the aggregate amount of all
cash dividends and other cash distributions received by the Borrower or any
Guarantor from any Minority Investments or Unrestricted Subsidiaries after the
Closing Date and on or prior to the

5


--------------------------------------------------------------------------------




 

Reference Date (other than the portion of any such dividends and other
distributions that is used by the Borrower or any Guarantor to pay taxes),
(v) the aggregate amount of all cash repayments of principal received by the
Borrower or any Guarantor from any Minority Investments or Unrestricted
Subsidiaries after the Closing Date and on or prior to the Reference Date in
respect of loans made by the Borrower or any Guarantor to such Minority
Investments or Unrestricted Subsidiaries and (vi) the aggregate amount of all
net cash proceeds received by the Borrower or any Guarantor in connection with
the sale, transfer or other disposition of its ownership interest in any
Minority Investment or Unrestricted Subsidiary after the Closing Date and on or
prior to the Reference Date minus (b) in the case of clauses (a)(i)(x),
(a)(i)(y), (a)(ii), (iii), (iv), (v) and (vi), the aggregate portion of such
amounts used for (i) any investments (including loans) made by the Borrower or
any Restricted Subsidiary pursuant to Section 10.5(j) or Section 10.5(m) after
the Closing Date and on or prior to the Reference Date, (ii) Capital
Expenditures made by the Borrower or any of the Restricted Subsidiaries after
the Closing Date and on or prior to the Reference Date pursuant to
Section 10.11(b) and (iii) any prepayment, repurchase or redemption of the
Subordinated Notes pursuant to Section 10.7(a) or 10.7(b), respectively, after
the Closing Date and on or prior to the Reference Date, in each case without
duplication in respect thereof from Excess Cash Flow for any period included in
such Available Amount.

“Available Canadian Commitment” shall mean an amount equal to the excess, if
any, of (a) the Dollar Equivalent of the amount of the Canadian Total Revolving
Credit Commitment over (b) the sum of (i) the aggregate principal amount of all
Canadian Revolving Credit Loans (but not Swingline Loans) then outstanding and
(ii) the aggregate Canadian Letter of Credit Outstanding at such time.

“Available US Commitment” shall mean an amount equal to the excess, if any, of
(a) the Dollar Equivalent of the amount of the US Total Revolving Credit
Commitment over (b) the sum of (i) the aggregate principal amount of all US
Revolving Credit Loans (but not Swingline Loans) then outstanding and (ii) the
aggregate US Letter of Credit Outstanding at such time.

“BA Discount Proceeds” shall mean, with respect to any BA Loan, an amount
(rounded to the nearest full Canadian cent with one-half of one Canadian cent
being rounded up), calculated on the date of acceptance or advance of such BA
Loan which is equal to the face or principal amount of such BA Loan divided by
the sum of one plus the product of (i) the BA Discount Rate applicable to such
BA Loan multiplied by (ii) a fraction, the numerator of which is the term of
such BA Loan measured in days (commencing on the date of acceptance and purchase
or advance and ending on, but excluding, the maturity date thereof) and the
denominator of which is 365; with such product being rounded up or down to the
fifth decimal place and .000005 being rounded up.

“BA Discount Rate” shall mean:

(a) with respect to an issue of Bankers’ Acceptances to be accepted by a
Schedule I Lender hereunder, the CDOR Rate at or about 10:00 a.m. on the date of
issuance and acceptance of such Bankers’ Acceptance for bankers’ acceptances
having a comparable face value and an identical maturity date to the face value
and maturity date of such Bankers’ Acceptances; and

6


--------------------------------------------------------------------------------




 

(b) with respect to an issue of Bankers’ Acceptances or a BA Equivalent Loan to
be accepted or advanced by another Canadian Lender hereunder, the lesser of:

(i) the rate determined by the Canadian Administrative Agent as being the
arithmetic average (rounded upwards to the nearest multiple of 0.01%) of the
discount rates, calculated on the basis of a year of 365 days, of the Schedule
II/III Reference Lenders determined in accordance with their normal practices at
or about 10:00 a.m. (New York time) on the date of issue and acceptance of such
Bankers’ Acceptances or advance of such BA Equivalent Loans for bankers’
acceptances having a comparable face amount and an identical maturity date to
the face or principal amount and maturity date of such Bankers’ Acceptance or BA
Equivalent Loans; and

(ii)  the rate established in (a) above plus 0.10% per annum.

“BA Equivalent Loans” shall mean, in relation to a Loan by way of BA Loans, an
advance in Canadian Dollars made by a Non-Acceptance Lender pursuant to
Section 2.14(i).

“BA Loans” shall mean Bankers’ Acceptances and BA Equivalent Loans; provided
that reference to the amount or principal amount of a BA Loan shall mean the
full face amount of the applicable Bankers’ Acceptances or Discount Notes issued
in connection therewith.

“Bankers’ Acceptance” shall mean a Draft denominated in Dollars drawn by the
Canadian Borrower and accepted by a Canadian Lender as provided in Section 2.14
and includes a depository bill issued in accordance with the Depository Bills
and Notes Act (Canada).

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Tranche
A Term Loan on the Effective Date (or resulting from conversions on a given date
after the Effective Date) having, in the case of Eurodollar Term Loans, the same
Interest Period (provided that ABR Loans incurred pursuant to Section 2.10(b)
shall be considered part of any related Borrowing of Eurodollar Term Loans),
(c) the incurrence of one Type of Tranche E Term Loan on the Effective Date (or
resulting from conversions on a given date after the Effective Date) having, in
the case of Eurodollar Term Loans, the same Interest Period (provided that ABR
Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of Eurodollar Term Loans) and (d) the incurrence of one Type
of Revolving Credit Loan on a given date (or resulting from conversions on a
given date) having, in the case of Eurodollar Revolving Credit Loans or BA
Loans, the same Interest Period (provided that ABR Loans, Cdn ABR Loans or
Canadian Prime Loans incurred pursuant to Section 2.10(b) or 2.10(c)  shall be
considered part of any related Borrowing of Eurodollar Revolving Credit Loans or
BA Loans, as the case may be).

7


--------------------------------------------------------------------------------




 

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York or Toronto, Canada a legal holiday or a day on
which banking institutions are authorized by law or other governmental actions
to close.

“Calculation Date” means (a) the Closing Date, (b) each date on which a
Borrowing of Canadian Revolving Credit Loans is made, (c) the last Business Day
of each calendar month, (d) if at any time (i) the Aggregate US Revolving Credit
Outstandings exceed 75% of the US Total Revolving Credit Commitment or (ii) the
Aggregate Canadian Revolving Credit Outstandings exceed 75% of the Canadian
Total Revolving Credit Commitment, the last Business Day of each week and (e) if
a Default or an Event of Default shall have occurred and be continuing, such
additional dates as the Administrative Agent or the Required Lenders shall
specify.

“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Section 13.

“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 13.1.

“CAM Exchange Date” shall mean the date on which (a) any event referred to in
Section 11.5 shall occur in respect of any of Holdings, the Borrower or any
Specified Subsidiary or (b) an acceleration of the maturity of the Loans
pursuant to Section 11 shall occur.

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Specified Obligations owed to such Lender and such Lender’s participation
in the aggregate Letter of Credit Outstanding immediately prior to the CAM
Exchange Date and (b) the denominator shall be the aggregate Dollar Equivalent
(as so determined) of the Specified Obligations owed to all the Lenders and the
aggregate Letter of Credit Outstanding immediately prior to such CAM Exchange
Date.  For purposes of computing each Lender’s CAM Percentage, all Specified
Obligations which are denominated in Canadian Dollars shall be translated into
Dollars at the Exchange Rate in effect on the CAM Exchange Date.

“Canadian Administrative Agent” shall mean JPMorgan Chase Bank, an authorized
foreign bank under the Bank Act (Canada), acting through its Toronto Branch, as
the Canadian administrative agent for the Lenders under this Agreement and the
other Credit Documents, together with any of its permitted successors appointed
pursuant to Section 12.

“Canadian Benefit Plans” shall mean all material employee benefit plans of any
nature or kind whatsoever that are not Canadian Pension Plans and are maintained
or contributed to by any Credit Party in relation to employees that it may have
in Canada.

“Canadian Borrower” shall have the meaning provided in the preamble to this
Agreement.

“Canadian Borrowing” shall mean a Borrowing by the Canadian Borrower.

8


--------------------------------------------------------------------------------




 

“Canadian Dollars” and “C$” shall mean the lawful money of Canada.

“Canadian Guarantee” shall mean the Canadian Guarantee Agreement, made by each
of the Canadian Guarantors in favor of the Canadian Administrative Agent for the
benefit of the Lenders to the Canadian Borrower, substantially in the form of
Exhibit A-1, as the same may be amended, supplemented or otherwise modified from
time to time.

“Canadian Guarantors” shall mean (a) each Subsidiary of the Canadian Borrower on
the Effective Date and (b) each Subsidiary of the Borrower that becomes a party
to the Canadian Guarantee after the Effective Date pursuant to Section 9.11.

“Canadian Hypothec” means a trust deed of hypothec granted or to be granted by
any Credit Party in favor of the Canadian Administrative Agent on moveable or
immoveable property pursuant to the laws of the Province of Quebec, together
with all bonds, debentures and pledges or hypothecs thereof, as amended,
supplemented or otherwise modified from time to time.

“Canadian Lenders” means each Lender that has a Canadian Revolving Credit
Commitment or that holds Canadian Revolving Credit Loans; provided, that (a) as
of the Effective Date, any such Lender shall be a Canadian Resident and (b) to
the extent that all or any portion of such Loans or Commitments of such Lender
shall be allocated to the Borrower, the relevant Canadian Lender in respect of
such allocation shall also be a “United States person” as specified in Section
2.1(b)(ii) or the Related Affiliate of such Canadian Revolving Credit Lender, if
any, designated by such Lender in accordance with Section 2.1(b)(ii).

“Canadian Letter of Credit” shall mean a Letter of Credit issued by the Canadian
Letter of Credit Issuer.

“Canadian Letter of Credit Commitment” shall mean $10,000,000, as the same may
be reduced from time to time pursuant to Section 3.1.

“Canadian Letter of Credit Exposure” shall mean, with respect to any Canadian
Lender, at any time, the sum of (a) the Dollar Equivalent of the amount of any
Unpaid Drawings in respect of which such Canadian Lender has made (or is
required to have made) payments to the Canadian Letter of Credit Issuer pursuant
to Section 3.4(a) at such time and (b) such Canadian Lender’s Canadian Revolving
Credit Commitment Percentage of the Canadian Letter of Credit Outstanding at
such time (excluding the portion thereof consisting of Unpaid Drawings in
respect of which the Canadian Lenders have made (or are required to have made)
payments to the Canadian Letter of Credit Issuer pursuant to Section 3.4(a)).

“Canadian Letter of Credit Fee” shall have the meaning provided in Section
4.1(d).

“Canadian Letter of Credit Issuer” shall mean JPMorgan Chase Bank, N.A., Toronto
Branch or any affiliate thereof, or any other Canadian Lender with a Canadian
Revolving Credit Commitment designated as the Canadian Letter of Credit Issuer
in a written notice from the Canadian Administrative Agent and the Canadian 
Borrower to the Lenders with a Canadian Revolving Credit Commitment; provided
that to the extent that any Canadian Letter

9


--------------------------------------------------------------------------------




 

of Credit shall be issued for the account of the Borrower, the Canadian Issuing
Lender shall, if it is not a “US person” (as defined in Section 7701(a)(30) of
the Code), make such Letters of Credit available through its Related Affiliate
in accordance with Section 3.1(a), and such Related Affiliate shall be deemed to
be the Canadian Letter of Credit Issuer for such purpose.

“Canadian Letter of Credit Outstanding” shall mean, at any time, the sum of
without duplication (a) the aggregate Stated Amount of outstanding Canadian
Letters of Credit and (b) the aggregate amount of all Unpaid Drawings in respect
all Canadian Letters of Credit.

“Canadian Letter of Credit Request” shall have the meaning provided in Section
3.2.

“Canadian Obligations” shall have the meaning assigned to such term in the
Canadian Security Agreement.

“Canadian Pension Plans” shall mean each plan which is a registered pension plan
for the purposes of the Tax Act established, maintained or contributed to by any
Credit Party in relation to any employees that it may have in Canada.

“Canadian Pledge Agreements” shall mean the Canadian Pledge Agreement, entered
into by the parent of the Canadian Borrower, the Canadian Borrower, certain
other Restricted Subsidiaries and the Canadian Administrative Agent for the
benefit of the Canadian Lenders in each case, substantially in the form of
Exhibit A-2, as the same may be amended, supplemented or otherwise modified from
time to time.

“Canadian Prime Loan” shall mean a Loan the rate of interest of which is based
on the Canadian Prime Rate.

“Canadian Prime Rate” shall mean the higher of (a) the rate of interest publicly
announced by the Canadian Administrative Agent as being its reference rate then
in effect for determining interest rates on C$ denominated commercial loans made
in Canada, and (b) the one-month CDOR Rate plus 1% per annum.

“Canadian Resident” shall mean, at any time, a Person who at that time is (a)
not a non-resident of Canada for purposes of the Tax Act or (b) an authorized
foreign bank deemed to be resident in Canada for purposes of the Tax Act in
respect of all amounts paid or credited to such Person under the Canadian
Revolving Credit Commitment or Canadian Letter of Credit Commitment pursuant to
this Agreement.

“Canadian Revolving Credit Commitment” shall mean, (a) with respect to each
Lender that is a Lender on the Closing Date, the amount set forth opposite such
Lender’s name on Schedule 1.1(c) as such Lender’s “Canadian Revolving Credit
Commitment” and (b) in the case of any Lender that becomes a Lender after the
Closing Date, the amount specified as such Lender’s “Canadian Revolving Credit
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Canadian Total Revolving Credit Commitment, in each
case as the same may be changed from time to time pursuant to the terms hereof. 
The aggregate amount of the Canadian Revolving Credit Commitments as of the
Closing Date is US $25,000,000.

10


--------------------------------------------------------------------------------




 

“Canadian Revolving Credit Commitment Percentage” shall mean at any time, for
each Canadian Lender, the percentage obtained by dividing (a) such Lender’s
Canadian Revolving Credit Commitment by (b) the aggregate amount of the Canadian
Revolving Credit Commitments, provided that at any time when the Canadian Total
Revolving Credit Commitment shall have been terminated, each Canadian Lender’s
Canadian Revolving Credit Commitment Percentage shall be its Canadian Revolving
Credit Commitment Percentage as in effect immediately prior to such termination.

“Canadian Revolving Credit Exposure” shall mean, with respect to any Canadian
Lender at any time, the sum of (a) the aggregate principal amount of the Dollar
Equivalent of the Canadian Revolving Credit Loans of such Lender then
outstanding, and (b) such Lender’s Canadian Letter of Credit Exposure at such
time.

“Canadian Revolving Credit Loans” shall have the meaning provided in
Section 2.1(b)(ii).

“Canadian Security Agreement” shall mean the Canadian Security Agreement entered
into by the Canadian Borrower, certain other Restricted Subsidiaries and the
Canadian Administrative Agent for the benefit of the Lenders to the Canadian
Borrower, substantially in the form of Exhibit A-3, as the same may be amended,
supplemented or otherwise modified from time to time.

“Canadian Security Documents” shall mean, collectively, (a) the Canadian
Guarantee, (b) the Canadian Pledge Agreements, (c) the Canadian Security
Agreement, and the Canadian Hypothecs, if any, with respect to collateral
located in Quebec, (d) any Mortgage or Canadian Hypothec, if applicable, over
Mortgaged Property of a Canadian Subsidiary and (e) any security document
entered into by a Canadian Subsidiary pursuant to Section 9.11 or 9.12.

“Canadian Subsidiary Guarantees” shall mean the Canadian Guarantee and any
guarantee agreement entered into by a Restricted Foreign Subsidiary pursuant to
Section 9.11 or 9.12.

“Canadian Subsidiary Guarantors” shall mean the Canadian Guarantors and any
Subsidiary that becomes a Canadian Subsidiary Guarantor pursuant to Section
9.11.

“Canadian Total Revolving Credit Commitment” shall mean the sum of the Canadian
Revolving Credit Commitments.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries, provided that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution or
restoration of assets (i) to the extent financed from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent

11


--------------------------------------------------------------------------------




 

domain or condemnation of the assets being replaced, (b) the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time, (c) the purchase of plant, property or equipment made
within one year of the sale of any asset to the extent purchased with the
proceeds of such sale or (d) expenditures that constitute any part of
Consolidated Lease Expense.

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

“Cdn ABR” shall mean, for any day, a rate per annum equal to the higher of (a)
the rate of interest per annum publicly announced from time to time by the
Canadian Administrative Agent as its reference rate of interest then in effect
for determining interest rates on commercial loans denominated in Dollars made
by it in Canada and (b) the Federal Funds Effective Rate in effect on such day
plus ½ of 1% per annum.

“Cdn ABR Loans” shall mean Loans the rate of interest applicable to which is
based upon the Cdn ABR.

“Cdn L/C Participants” shall have the meaning provided in Section 3.3(b).

“Cdn L/C Participation” shall have the meaning provided in Section 3.3(b).

“CDOR Rate” shall mean, as of any day with respect to a BA Loan and the Interest
Period selected by the Canadian Borrower for such BA Loan, or otherwise as
applicable, the average interest rate equal to:

(a)                                  the average of the annual rates for
Canadian Dollar bankers acceptances for a term equal to such Interest Period (or
a term as closely possible comparable to such Interest Period) or such other
specified period quoted (at approximately 10:00 a.m. New York time on such day)
on the Reuters Monitor Money Rates Service, CDOR page “Canadian Interbank Bid BA
Rates”; and

(b)                                 if such rate is not available on such day,
the rate for such date will be the annual discount rate (rounded upward to the
nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. (New York time) on such
day at which the Canadian Administrative Agent is then offering to purchase
Canadian Dollar bankers acceptances for a term approximately equal to such
Interest Period (or a term as closely possible comparable to such Interest
Period), or such other specified period, accepted by it.

12


--------------------------------------------------------------------------------




 

“Change of Control” shall mean and be deemed to have occurred if (a) (i) KKR,
its Affiliates, Permitted Investors and the Management Investors shall at any
time not own, in the aggregate, directly or indirectly, beneficially and of
record, at least 35% of the outstanding Voting Stock of Holdings (other than as
the result of one or more widely distributed offerings of Holdings or Parent
common stock, in each case whether by Holdings, Parent or by KKR, its
Affiliates, Permitted Investors or the Management Investors) and/or (ii) any
person, entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) shall at any time have acquired
direct or indirect beneficial ownership of a percentage of the outstanding
Voting Stock of Holdings that exceeds the percentage of such Voting Stock then
beneficially owned, in the aggregate, by KKR, its Affiliates, Permitted
Investors and the Management Group, unless, in the case of either clause (i) or
(ii) above, KKR, its Affiliates, Permitted Investors and the Management
Investors have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election a majority of the Board of
Directors of Holdings; provided, however, for purposes of this definition,
Permitted Investors shall be deemed to own no more than the aggregate amount of
Voting Stock of Holdings that such Permitted Investors owned as of the Effective
Date; and/or (b) at any time Continuing Directors shall not constitute a
majority of the Board of Directors of Holdings; and/or (c) any Person, other
than Holdings acquires ownership, directly or indirectly, beneficially or of
record, of any equity interest (other than any management or employee equity
interests) of any nature in the Borrower; (d) any Person, other than Parent
acquires ownership, directly or indirectly, beneficially or of record, of any
equity interest of any nature in Holdings and/or (e) a Change of Control (as
defined in the Subordinated Note Indenture) shall have occurred.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, New
Revolving Loans, Canadian Revolving Credit Loans, Tranche A Term Loans, Tranche
E Term Loans, New Term Loans of each Series or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, a New Revolving Loan Commitment, a Canadian Revolving Credit
Commitment, Tranche A Term Loan Commitment, Tranche E Term Loan Commitment or a
New Term Loan Commitment.

“Closing Date” means the date of the initial Borrowing under the Initial Credit
Agreement, which date was April 6, 2004.

“Co-Documentation Agents” shall mean General Electric Capital Corporation,
together with its affiliates, Wachovia Bank, National Association, together with
its affiliates, and LaSalle Bank National Association, together with its
affiliates, as the co-documentation agents for the Lenders under this Agreement
and the other Credit Documents.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall have the meaning provided in the Pledge Agreement, the
Security Agreement, any Foreign Security Document or any Mortgage, as
applicable.

13


--------------------------------------------------------------------------------




 

“Commitment Fee Rate” shall mean, with respect to the Available US Commitment
and the Available Canadian Commitment on any day, the rate per annum set forth
below opposite the Status in effect on such day:

Status

 

Commitment
   Fee Rate

 

 

 

 

 

Level I Status

 

0.500

%

Level II Status

 

0.500

%

Level III Status

 

0.500

%

Level IV Status

 

0.375

%

 

Notwithstanding the foregoing, the term “Commitment Fee Rate” shall mean 0.500%,
during the period from and including the Closing Date to but excluding the
Initial Financial Statement Delivery Date.

“Commitments” shall mean, with respect to each Lender, such Lender’s Tranche A
Term Loan Commitment, Tranche E Term Loan Commitment, Revolving Credit
Commitment, New Revolving Loan Commitment or New Term Loan Commitment.

“Confidential Information” shall have the meaning provided in Section 14.16.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated March, 2004, delivered to the Lenders in
connection with this Agreement.

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of Holdings, the Borrower and the Restricted
Subsidiaries, excluding extraordinary items, for such period, determined in a
manner consistent with the manner in which such amount was determined in
accordance with the audited financial statements referred to in Section 9.1(a).

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of (a) Consolidated Earnings and to the extent
already deducted in arriving at Consolidated Earnings: (b) Consolidated Interest
Expense, (c) depreciation expense, (d) amortization expense, including
amortization of deferred financing fees, (e) extraordinary losses and unusual or
non-recurring charges (including severance, relocation costs and one-time
compensation charges), (f) non-cash charges (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period), (g) losses on asset
sales, (h) restructuring charges or reserves (including costs related to closure
of facilities), (i) in the case of any period that includes a period ending
during the fiscal year ending November 28, 2004, Transaction Expenses, to the
extent deducted in determining Consolidated Earnings, (j) any expenses or
charges incurred in connection with any issuance of debt, equity securities or
any refinancing transaction, (k) any fees and expenses related to Permitted
Acquisitions, (l) any deduction for minority interest expense, (m) the amount of

14


--------------------------------------------------------------------------------




 

management, monitoring, consulting and advisory fees and related expenses paid
to KKR and (n) those items described on Schedule 1.1(d) annexed hereto, less the
sum of the amounts for such period of (o) extraordinary gains and non-recurring
gains, (p) non-cash gains (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period) and (q) gains on asset sales, all as determined on a consolidated
basis for Holdings, the Borrower and the Restricted Subsidiaries in accordance
with GAAP, provided that (i) except as provided in clause (iv) below, there
shall be excluded from Consolidated Earnings for any period the income from
continuing operations before income taxes and extraordinary items of all
Unrestricted Subsidiaries for such period to the extent otherwise included in
Consolidated Earnings, except to the extent actually received in cash by
Holdings, the Borrower or its Restricted Subsidiaries during such period through
dividends or other distributions, (ii) there shall be excluded from Consolidated
Earnings for any period the income from continuing operations before income
taxes and extraordinary items of each Foreign Joint Venture for such period
corresponding to the percentage of capital stock or other equity interests in
such Foreign Joint Venture not owned by the Borrower or its Restricted
Subsidiaries (other than Foreign Joint Ventures), (iii) there shall be excluded
in determining Consolidated EBITDA non-operating currency transaction gains and
losses and (iv) (x) there shall be included in determining Consolidated EBITDA
for any period (A) the Acquired EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) acquired to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”), and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), in
each case based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (B) for
the purposes of the definition of the term “Permitted Acquisition” and
Sections 10.3, 10.9 and 10.10, an adjustment in respect of each Acquired Entity
or Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition or conversion) as specified in the Pro Forma
Adjustment Certificate delivered to the Lenders and the Administrative Agent and
(y) for purposes of determining the Consolidated Total Debt to Consolidated
EBITDA Ratio only, there shall be excluded in determining Consolidated EBITDA
for any period the Acquired EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of, closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”), and the Acquired
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each, a “Converted Unrestricted Subsidiary”), in
each case based on the actual Acquired EBITDA of such Sold Entity or Business or
Converted Unrestricted Subsidiary for such period (including the portion thereof
occurring prior to such sale, transfer, disposition or conversion).

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the relevant
Test Period to (b) Consolidated Interest Expense for such Test Period.

15


--------------------------------------------------------------------------------




 

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP),
net of cash interest income, of Holdings, the Borrower and the Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Holdings, the Borrower and the Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Hedge Agreements (other than currency swap agreements, currency future or
option contracts and other similar agreements), but excluding, however,
amortization of deferred financing costs and any other amounts of non-cash
interest, all as calculated on a consolidated basis in accordance with GAAP,
provided that (a) except as provided in clause (b) below, there shall be
excluded from Consolidated Interest Expense for any period the cash interest
expense (or income) of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Interest Expense and (b) for purposes
of the definition of the term “Permitted Acquisition” and Sections 10.3, 10.9
and 10.10, there shall be included in determining Consolidated Interest Expense
for any period the cash interest expense (or income) of any Acquired Entity or
Business acquired during such period and of any Converted Restricted Subsidiary
converted during such period, in each case based on the cash interest expense
(or income) of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition or conversion) assuming any Indebtedness incurred or repaid in
connection with any such acquisition or conversion had been incurred or prepaid
on the first day of such period.

“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
Holdings, the Borrower and the Restricted Subsidiaries during such period under
operating leases for real or personal property (including in connection with
Permitted Sale Leasebacks), excluding real estate taxes, insurance costs and
common area maintenance charges and net of sublease income, other than
(a) obligations under vehicle leases entered into in the ordinary course of
business, (b) all such rental expenses associated with assets acquired pursuant
to a Permitted Acquisition to the extent that such rental expenses relate to
operating leases in effect at the time of (and immediately prior to) such
acquisition and (c) Capitalized Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP, provided that there shall be
excluded from Consolidated Lease Expense for any period the rental expenses of
all Unrestricted Subsidiaries for such period to the extent otherwise included
in Consolidated Lease Expense.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of Holdings, the Borrower
and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Net Sales” shall mean, for any fiscal year or any Test Period, as
the case may be, “net sales” of Holdings, the Borrower and the Restricted
Subsidiaries as set forth in the Section 9.1 Financials with respect to such
Test Period or fiscal year, as applicable.

“Consolidated Senior Debt” shall mean, as of any date of determination, (x) the
sum of all Indebtedness of Holdings, the Borrower and the Restricted
Subsidiaries for borrowed money outstanding on such date minus (y) the sum of
(i) the Subordinated Notes and (ii) other subordinated Indebtedness issued or
incurred by Holdings, the Borrower and the Restricted

16


--------------------------------------------------------------------------------




 

Subsidiaries subordinated in right of payment to the payment in full of the
Obligations outstanding on such date.

“Consolidated Senior Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Senior Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (i) all Indebtedness of Holdings, the Borrower and the Restricted
Subsidiaries for borrowed money outstanding on such date and (ii) all
Capitalized Lease Obligations of Holdings, the Borrower and the Restricted
Subsidiaries outstanding on such date, all calculated on a consolidated basis in
accordance with GAAP minus (b) the aggregate amount of cash included in the cash
accounts listed on the consolidated balance sheet of Holdings, the Borrower and
the Restricted Subsidiaries as at such date up to a maximum amount of
$45,000,000 to the extent the use thereof for application to payment of
Indebtedness is not prohibited by law or any contract to which the Borrower or
any of the Restricted Subsidiaries is a party.

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, cash equivalents and bank overdrafts) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of Holdings, the
Borrower and the Restricted Subsidiaries at such date over (b) the sum of all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of Holdings, the Borrower and the Restricted Subsidiaries on such date,
but excluding (i) the current portion of any Funded Debt, (ii) without
duplication of clause (i) above, all Indebtedness consisting of Loans and Letter
of Credit Exposure to the extent otherwise included therein and (iii) the
current portion of deferred income taxes.

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the Board of Directors of Holdings on the date hereof, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months, (c) who has been nominated to be a member of such Board of Directors,
directly or indirectly, by KKR or one of its Affiliates or Persons nominated by
KKR or one of its Affiliates or (d) who has been nominated to be a member of
such Board of Directors by a majority of the other Continuing Directors then in
office.

 “Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

“Credit Documents” shall mean this Agreement, the Security Documents, each
Letter of Credit and any promissory notes issued by the Borrower hereunder.

17


--------------------------------------------------------------------------------




 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

“Credit Party” shall mean each of the Borrower, the Canadian Borrower, the
Guarantors, the Canadian Subsidiary Guarantors and each other Subsidiary of the
Borrower that is a party to a Credit Document.

“Cumulative Consolidated Net Income Available to Stockholders” shall mean, as of
any date of determination, Consolidated Net Income less cash dividends paid by
Holdings with respect to its capital stock for the period (taken as one
accounting period) commencing on the Closing Date and ending on the last day of
the most recent fiscal quarter for which Section 9.1 Financials have been
delivered to the Lenders under Section 9.1.

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (including
any issuance by the Borrower of Permitted Additional Subordinated Notes but
excluding any other Indebtedness permitted to be issued or incurred under
Section 10.1A other than Section 10.1A(o)).

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Discount Note” shall mean a non-interest-bearing promissory note or depository
note (within the meaning of the Depository Bills and Notes Act (Canada))
denominated in Dollars issued by the Borrower to a Non-Acceptance Lender to
evidence a BA Equivalent Loan.

“Dividends” shall have the meaning provided in Section 10.6.

“Dollar Borrowing” shall mean a Borrowing denominated in Dollars.

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Canadian Dollars, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.2(b) using
the applicable Exchange Rate with respect to such Canadian Dollars at the time
in effect under the provisions of such Section 1.2.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state thereof, or the
District of Columbia.

18


--------------------------------------------------------------------------------




 

“Drawing” shall have the meaning provided in Section 3.4(b).

“Effective Date” means the date upon which the conditions set forth in Section 6
are satisfied.

“Eligible Lender” shall mean, at any time, a Person who, on any date on which
interest is payable under this Agreement, is a Person which is beneficially
entitled to the interest payable to it under this Agreement.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

“Equity Proceeds” shall have the meaning provided in the Initial Credit
Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the date of this Agreement and any subsequent provisions of ERISA
amendatory thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Credit Loan.

“Eurodollar Rate” shall mean, in the case of any Eurodollar Term Loan or
Eurodollar Revolving Credit Loan, with respect to each day during each Interest
Period pertaining to such Eurodollar Loan, (a) the rate of interest determined
on the basis of the rate for

19


--------------------------------------------------------------------------------




 

deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Page 3750 of the Telerate screen
as of 11:00 a.m. (London time) two Business Days prior to the beginning of such
Interest Period multiplied by (b) the Statutory Reserve Rate.  In the event that
any such rate does not appear on the applicable Page of the Telerate Service (or
otherwise on such service), the “Eurodollar Rate” for the purposes of this
paragraph shall be determined by reference to such other publicly available
service for displaying Eurodollar rates as may be agreed upon by the
Administrative Agent and the Borrower or, in the absence of such agreement, the
“Eurodollar Rate” for the purposes of this paragraph shall instead be the rate
per annum notified to the Administrative Agent by the Reference Lender as the
rate at which the Reference Lender is offered Dollar deposits at or about 11:00
a.m. (London time) two Business Days prior to the beginning of such Interest
Period in the interbank Eurodollar market where the Eurodollar and foreign
currency and exchange operations in respect of its Eurodollar Loans are then
being conducted for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to the amount of
its Eurodollar Term Loan or Eurodollar Revolving Credit Loan, as the case may
be, to be outstanding during such Interest Period.

“Eurodollar Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the Eurodollar Rate.

“Eurodollar Term Loan” shall mean any Tranche A Term Loan or Tranche E Term Loan
bearing interest at a rate determined by reference to the Eurodollar Rate.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income, (iii) decreases in
Consolidated Working Capital for such period and (iv) an amount equal to the
aggregate net non-cash loss on the sale, lease, transfer or other disposition of
assets by the Borrower and the Restricted Subsidiaries during such period (other
than sales in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by the Borrower and the Restricted Subsidiaries in cash during such period
on account of Capital Expenditures (excluding the principal amount of
Indebtedness incurred in connection with such Capital Expenditures, whether
incurred in such period or in a subsequent period), (iii) the aggregate amount
of all prepayments of Revolving Credit Loans and Swingline Loans made during
such period to the extent accompanying reductions of the US Total Revolving
Credit Commitments except to the extent not financed with the proceeds of other
Indebtedness of Holdings or its Restricted Subsidiaries, (iv) the aggregate
amount of all principal payments of Indebtedness of the Borrower or the
Restricted Subsidiaries (including any Term Loans and the principal component of
payments in respect of Capitalized Lease Obligations but excluding Revolving
Credit Loans, Swingline Loans and voluntary prepayments of Term Loans pursuant
to Section 5.1) made during such period (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder) except to the extent not financed with the proceeds of
other

20


--------------------------------------------------------------------------------




 

Indebtedness of Holdings or its Restricted Subsidiaries, (v) an amount equal to
the aggregate net non-cash gain on the sale, lease, transfer or other
disposition of assets by the Borrower and the Restricted Subsidiaries during
such period (other than sales in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income, (vi) increases in
Consolidated Working Capital for such period, (vii) payments by the Borrower and
the Restricted Subsidiaries during such period in respect of long-term
liabilities of the Borrower and the Restricted Subsidiaries other than
Indebtedness, (viii) the amount of investments made during such period pursuant
to Section 10.5 to the extent that such investments were financed with
internally generated cash flow of the Borrower and the Restricted Subsidiaries,
(ix) the amount of dividends paid during such period pursuant to clause (b),
(c), (d) or (e) of the proviso to Section 10.6 to the extent such dividends were
paid with the proceeds of any amount referred to in paragraph (a) of this
definition, (x) the aggregate amount of expenditures actually made by the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and (xi) the aggregate amount
of any premium, make-whole or penalty payments actually paid in cash by the
Borrower and the Restricted Subsidiaries during such period that are required to
be made in connection with any prepayment of Indebtedness and that are accounted
for as extraordinary items.

“Exchange Rate” shall mean on any day (i) with respect to any Foreign Currency,
the rate at which such Foreign Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such Foreign Currency; in the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Borrower, or, in
the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Foreign Currency are then being conducted, at or about 10:00 a.m. (New York
time) on such date for the purchase of Dollars for delivery two Business Days
later and (ii) with respect to calculations in connection with Canadian
Borrowings, the rate at which Canadian Dollars may be exchanged into Dollars,
computed by the Canadian Administrative Agent at the Bank of Canada noon spot
rate, after 12:00 noon (New York time) on such day, provided that if at the time
of any such determination, for any reason, no such spot rate is being quoted,
the Canadian Administrative Agent, after consultation with the Borrower, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Existing Credit Agreement” as defined in the recitals hereto.

“Existing Indenture” shall mean the Indenture, dated as of December 18, 1997,
among the Borrower, the subsidiary guarantors party thereto and The Bank of New
York, as trustee.

“Existing Lenders” as defined in the recitals hereto.

“Existing Term Loans” as defined in the recitals hereto.

21


--------------------------------------------------------------------------------




 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Final Date” shall mean the date on which the Revolving Credit Commitments shall
have terminated, no Revolving Credit Loans shall be outstanding and the Letter
of Credit Outstandings shall have been reduced to zero.

“Foreign Borrowing Base Amount” shall mean, at any time, the sum of (i) 85% of
the book value of all accounts receivable of all Restricted Foreign Subsidiaries
of Holdings and (ii) 60% of the book value of all inventory of all Restricted
Foreign Subsidiaries of Holdings.

“Foreign Currencies” shall mean Canadian Dollars, Euro and Sterling.

“Foreign Joint Venture” shall mean any Restricted Foreign Subsidiary in which
the Borrower and its Restricted Subsidiaries own, collectively, less than 100%
of the equity interests and designated as such in a written notice to the
Administrative Agent by the Borrower, provided that in the event a Restricted
Subsidiary not previously designated by the Borrower as a Foreign Joint Venture
is subsequently re-designated as a Foreign Joint Venture, (x) such
re-designation shall be deemed to be an investment on the date of such
re-designation in a Foreign Joint Venture in an amount equal to the product of
(i) the net worth of such re-designated Restricted Subsidiary immediately prior
to such re-designation (such net worth to be calculated without regard to any
guarantee provided by such re-designated Restricted Subsidiary) and (ii) the
percentage of capital stock or other equity interests in such Foreign Joint
Venture owned by the Borrower or its Restricted Subsidiaries (other than Foreign
Joint Ventures) and (y) no Default or Event of Default would result from such
re-designation.

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary, including the Canadian Borrower.

“Foreign Subsidiary Guarantors” shall mean any Foreign Subsidiary that becomes a
Foreign Subsidiary Guarantor pursuant to Section 9.11.

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or one of the Restricted Subsidiaries,
to a date more than one year from such date or arises under a revolving credit
or similar agreement that obligates the lender or lenders to extend credit
during a period of more than one year from such date, including all amounts of
Funded Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

22


--------------------------------------------------------------------------------




 

“GAAP” shall mean generally accepted accounting principles in the United States
of America or Canada, as applicable, as in effect from time to time; provided,
however, that if there occurs after the date hereof any change in GAAP that
affects in any respect the calculation of any covenant contained in Section 10,
the Lenders and the Borrower shall negotiate in good faith amendments to the
provisions of this Agreement that relate to the calculation of such covenant
with the intent of having the respective positions of the Lenders and the
Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the covenants in Section 10 shall be
calculated as if no such change in GAAP has occurred.

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guarantee” shall mean the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit C, as the same may be amended, supplemented or otherwise
modified from time to time.

“Guarantee and Collateral Exception Amount” shall mean, at any time:
(a) $100,000,000 minus (b) the sum of (i) the aggregate amount of Indebtedness
incurred or assumed prior to such time pursuant to Section 10.1(j) or (k) that
is outstanding at such time and that was used to acquire, or was assumed in
connection with the acquisition of, capital stock and/or assets in respect of
which guarantees, pledges and security have not been given pursuant to
Sections 9.11 and 9.12, (ii) the lesser of (x) the aggregate Increased
Commitment Amount at such time and (y) $50,000,000 and (iii) any Indebtedness
incurred by any Foreign Joint Venture, provided that if such amount is a
negative number, the Guarantee and Collateral Exception Amount shall be zero.

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor (b) to advance or supply funds (i) for the purchase or payment
of any such Indebtedness or (ii) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

23


--------------------------------------------------------------------------------


 

“Guarantors” shall mean Holdings, the US Subsidiary Guarantors and the Foreign
Subsidiary Guarantors, other than the immaterial Subsidiaries listed on Schedule
1.1(e).

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the Borrower or the Canadian Borrower in the ordinary course of business (and
not for speculative purposes) in order to protect the Borrower, the Canadian
Borrower or any of the Restricted Subsidiaries against fluctuations in interest
rates, currency exchange rates or commodity prices.

“Historical Financial Statements” means as of the Closing Date, the audited
financial statements of Parent and its Subsidiaries, for the immediately
preceding three fiscal years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years.

“Holdings” shall have the meaning provided in the preamble to this Agreement.

“Increased Amount Date” as defined in Section 2.15.

“Increased Commitment Amount” shall have the meaning given to that term in
Section 14.1.

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under interest rate swap, cap or collar agreements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements and other similar agreements and (g) without duplication, all
Guarantee Obligations of such Person, provided that Indebtedness shall not
include trade payables and accrued expenses, in each case payable directly or
through a bank clearing arrangement and arising in the ordinary course of
business.

24


--------------------------------------------------------------------------------




 

“Initial Credit Agreement” shall mean the Credit Agreement, dated as of April 6,
2004, among Borrower, Holdings, the lenders from time to time party thereto, the
Administrative Agent, the Joint Lead Arrangers and the other parties thereto.

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Lenders under Section 9.1 for the
first full fiscal quarter commencing after the Closing Date.

“Interest Period” shall mean, with respect to any Tranche A Term Loan, Tranche E
Term Loan or Revolving Credit Loan, the interest period applicable thereto, as
determined pursuant to Section 2.9.

“JPMCB” shall mean JPMorgan Chase Bank, N.A. and any successor thereto by
merger, consolidation or otherwise.

“Joinder Agreement” means an agreement substantially in the form of Exhibit M.

“Judgment Currency” shall have the meaning set forth in Section 14.17.

“Judgment Currency Conversion Date” shall have the meaning set forth in Section
14.17.

“Junior Subordinated Seller Notes” means the Junior Subordinated Seller Notes
issued in the initial principal amount of $25,000,000 on December 18, 1997 by
Holdings in favor of Zell/Chilmark Fund, L.P., and any additional amount of such
notes as are permitted to be issued under the Existing Credit Agreement.

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR
Associates, L.P.

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

“L/C Participants”: means collectively the Cdn L/C Participants and the US L/C
Participants and each is an “L/C Participant”

“L/C Reserve Account” shall have the meaning provided in Section 13.2(a)

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Addendum” shall mean a lender addendum substantially in the form of
Exhibit N.

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any unreimbursed payment under Section 3.3 or (b) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
the obligations under Section 2.1(b), 2.1(d) or 3.3, in the case of either
clause (a) or clause (b) above, as a result of the appointment of a

25


--------------------------------------------------------------------------------




 

receiver or conservator with respect to such Lender at the direction or request
of any regulatory agency or authority.

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1.

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letter of Credit Issuers” means a collective reference to the US Letter of
Credit Issuer and the Canadian Letter of Credit Issuer and each is a “Letter of
Credit Issuer.”

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

“Level I Status” shall mean, on any date, the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than or equal to 5.25 to 1.00 as of such
date.

“Level II Status” shall mean, on any date, the circumstance that Level I Status
does not exist and the Consolidated Total Debt to Consolidated EBITDA Ratio is
greater than or equal to 4.50 to 1.00 as of such date.

“Level III Status” shall mean, on any date, the circumstance that neither
Level I Status nor Level II Status exists and the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than or equal to 4.00 to 1.00 as of such
date.

“Level IV Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than 4.00 to 1.00
as of such date.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Loan” shall mean any Revolving Credit Loan, Swingline Loan, Tranche A Term
Loan, Tranche E Term Loan or New Term Loan made by any Lender hereunder.

“Management Group” shall mean, at any time, the Chairman of the Board, any
President, any Executive Vice President or Vice President, any Managing
Director, any Treasurer and any Secretary of any of Holdings, the Borrower or
any Subsidiaries at such time.

“Management Investors” means the management officers and employees of Holdings
and its Subsidiaries who are investors in Holdings on the Effective Date.

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

“Material Adverse Change” shall mean any change in the business, assets,
operations, properties or financial condition of Holdings, the Borrower and its
Subsidiaries, taken as a whole, that would materially adversely affect the
ability of Holdings, the Borrower

26


--------------------------------------------------------------------------------




 

and the other Credit Parties, taken as a whole, to perform their obligations
under this Agreement or any of the other Credit Documents.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings, the
Borrower and the Subsidiaries, taken as a whole, that would materially adversely
affect (a) the ability of Holdings, the Borrower and the other Credit Parties,
taken as a whole, to perform their obligations under this Agreement or any of
the other Credit Documents or (b) the rights and remedies of the Administrative
Agent and the Lenders under this Agreement or any of the other Credit Documents.

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
Section 9.1 Financials have been delivered were equal to or greater than 5% of
the consolidated total assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

“Maturity Date” shall mean the Tranche A Term Loan Maturity Date, Tranche E Term
Loan Maturity Date or the Revolving Credit Maturity Date.

“Merger” shall have the meaning provided in the Initial Credit Agreement.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated as
of March 3, 2004, by and among Sealy Corporation and SAC (as assignee of the
rights and obligations of Posturepedic Acquisition Corp.).

“Minimum Borrowing Amount” shall mean (a) with respect to a Dollar Borrowing of
Term Loans or Revolving Credit Loans, $2,000,000, (b) with respect to a C$ -
denominated Borrowing of Canadian Revolving Loans, C$1,000,000 and (c) with
respect to a Borrowing of Swingline Loans, $100,000.

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns capital stock or other equity
interests.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property and the Administrative Agent for the benefit of
the Lenders in respect of that Mortgaged Property, substantially in the form of
Exhibit D or, in the case of Mortgaged Properties located outside the United
States of America, in such form as agreed between the Borrower and the
Administrative Agent or the Canadian Administrative Agent, as applicable, as the
same may be amended, supplemented or otherwise modified from time to time.

27


--------------------------------------------------------------------------------




 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(b),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.15.

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event or the
issuance after the Closing Date by the Borrower of any capital stock, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of Holdings,
the Borrower or any of the Restricted Subsidiaries in respect of such Prepayment
Event or issuance, as the case may be, less (b) the sum of:

(i)            in the case of any Prepayment Event, the amount, if any, of all
taxes paid or estimated to be payable by any of Holdings, the Borrower or any of
the Restricted Subsidiaries in connection with such Prepayment Event,

(ii)           in the case of any Prepayment Event, the amount of any reasonable
reserve established in accordance with GAAP against any liabilities (other than
any taxes deducted pursuant to clause (i) above) (x) associated with the assets
that are the subject of such Prepayment Event and (y) retained by any of
Holdings, the Borrower or any of the Restricted Subsidiaries, provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such a Prepayment Event occurring on the date of such reduction,

(iii)          in the case of any Prepayment Event, the amount of any
Indebtedness secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event,

(iv)          in the case of any Asset Sale Prepayment Event (other than a
transaction permitted by Section 10.4(e)), the amount of any proceeds of such
Asset Sale Prepayment Event that the Borrower has reinvested (or intends to
reinvest within one year of the date of such Asset Sale Prepayment Event) in the
business of the Borrower or any of the Restricted Subsidiaries (subject to
Section 9.14), provided that any portion of such proceeds that has not been so
reinvested within such one-year period shall (x) be deemed to be Net Cash
Proceeds of an Asset Sale Prepayment Event occurring on the last day of such
one-year period and (y) be applied to the repayment of Term Loans in accordance
with Section 5.2(a)(i); provided further that, for purposes of the preceding
proviso, such one-year period shall be extended by up to twelve months (or, if
less, extended by up to the shortest period of time in excess of one year that
such a reinvestment period exists pursuant to, or may be extended under the
terms of, any instrument governing any publicly offered or privately placed
Indebtedness of Holdings or the Borrower) from the last day of such one-year
period so long as (A) such proceeds are to be reinvested within such additional
twelve-month period under the Borrower’s business plan as most recently adopted
in good faith by its Board of Directors and (B) the Borrower believes in good
faith that such proceeds will be so reinvested within such additional
twelve-month period, and

28


--------------------------------------------------------------------------------




 

(v)           in the case of any Prepayment Event or the issuance by the
Borrower of any capital stock, reasonable and customary fees, commissions,
expenses, issuance costs, discounts and other costs paid by Holdings, the
Borrower or any of the Restricted Subsidiaries, as applicable, in connection
with such Prepayment Event or issuance, as the case may be (other than those
payable to Holdings, the Borrower or any Subsidiary of the Borrower), in each
case only to the extent not already deducted in arriving at the amount referred
to in clause (a) above.

“New Revolving Loan Commitments” as defined in Section 2.15.

“New Revolving Loan Lender” as defined in Section 2.15.

“New Revolving Loans” as defined in Section 2.15.

“New Term Loan Commitments” as defined in Section 2.15.

“New Term Loan Lender” as defined in Section 2.15.

“New Term Loan Maturity Date” means the date that New Term Loans of  a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“New Term Loans” as defined in Section 2.15.

“Non-Acceptance Lender” shall mean a Canadian Lender that does not accept
Bankers’ Acceptances.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

“Obligations” shall have the meaning assigned to such term in the Security
Documents.

“Parent” shall have the meaning provided in the preamble to this Agreement.

“Participant” shall have the meaning provided in Section 14.6(c)(i).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall mean a certificate of the Borrower and the
Canadian Borrower in the form of Exhibit E or any other form approved by the
Administrative Agent.

29


--------------------------------------------------------------------------------




 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or capital stock or
other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such capital stock or other equity
interests becoming (i) a Restricted Subsidiary and (ii) (x) in the case of a
Restricted Domestic Subsidiary, a Subsidiary Guarantor or (y) in the case of a
Restricted Foreign Subsidiary, a Foreign Subsidiary Guarantor, in each case to
the extent required by Section 9.11; (c) such acquisition shall result in the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the benefit of the applicable Lenders, being granted a security interest in any
capital stock or any assets so acquired to the extent required by Sections 9.11,
9.12 and/or 9.15; (d) after giving effect to such acquisition, no Default or
Event of Default shall have occurred and be continuing; and (e) the Borrower
shall be in compliance, on a pro forma basis after giving effect to such
acquisition (including any Indebtedness assumed or permitted to exist or
incurred pursuant to Sections 10.1(j) and 10.1(k), respectively, and any related
Pro Forma Adjustment), with the covenants set forth in Sections 10.9 and 10.10,
as such covenants are recomputed as at the last day of the most recently ended
Test Period under such Sections as if such acquisition had occurred on the first
day of such Test Period.

“Permitted Additional Subordinated Notes” shall mean Subordinated Notes other
than Subordinated Notes issued as Permitted Subordinated Debt, provided that the
aggregate principal amount of Permitted Additional Subordinated Notes
outstanding at any time shall not exceed $100,000,000, plus accrued interest
thereon as provided in the Subordinated Note Indenture.

“Permitted Capital Expenditure Amount” shall have the meaning given to such term
in Section 10.11.

“Permitted Investments” shall mean (a) securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof; (b) securities issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service); (c) commercial paper issued by
any Lender or any bank holding company owning any Lender; (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time of acquisition, having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (e) domestic and Eurodollar certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by any Lender or any other bank having combined capital and
surplus of not less than $250,000,000 in the case of domestic banks and
$100,000,000 (or the dollar equivalent thereof) in the case of foreign banks;
(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized

30


--------------------------------------------------------------------------------




 

national standing; (g) marketable short-term money market and similar
securities, having a rating of at least A-2 or P-2 from either S&P or Moody’s
(or, if at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service); (h) shares
of investment companies that are registered under the Investment Company Act of
1940 and invest solely in one or more of the types of securities described in
clauses (a) through (g) above; and (i) in the case of investments by any
Restricted Foreign Subsidiary or investments made in a country outside the
United States of America, other customarily utilized high-quality investments in
the country where such Restricted Foreign Subsidiary is located or in which such
investment is made.

“Permitted Investors” shall mean the Management Investors and certain other
investors in Parent as of the Effective Date.

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet due or which are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP; (b) Liens in respect of property or assets of the Borrower
or any of the Subsidiaries imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect; (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.14; (d) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance
and other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business; (e) ground leases in respect of
real property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located; (f) easements, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of Holdings, the Borrower
and its Subsidiaries, taken as a whole or the Canadian Borrower and its
Subsidiaries, taken as a whole; (g) any interest or title of a lessor or secured
by a lessor’s interest under any lease permitted by this Agreement; (h) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; (i) Liens
on goods the purchase price of which is financed by a documentary letter of
credit issued for the account of the Borrower or any of its Subsidiaries,
provided that such Lien secures only the obligations of the Borrower or such
Subsidiaries in respect of such letter of credit to the extent permitted under
Section 10.1; (j) leases or subleases granted to others not interfering in any
material respect with the business of Holdings, the Borrower and its
Subsidiaries, taken as a whole; and (k) Liens created in the ordinary course of
business in favor of banks and other financial institutions over credit balances
of any bank accounts of any of Holdings, the Borrower and the Restricted
Subsidiaries held at such banks or financial institutions, as the case may be,
to facilitate the operation of cash pooling and/or interest set-off arrangements
in respect of such bank accounts in the ordinary course of business.

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date, provided
that such Sale Leaseback is consummated for fair value as determined at the time
of consummation in good

31


--------------------------------------------------------------------------------




 

faith by the Borrower and, in the case of any Sale Leaseback (or series of
related Sales Leasebacks) the aggregate proceeds of which exceed $20,000,000,
the Board of Directors of the Borrower (which such determination may take into
account any retained interest or other investment of the Borrower or such
Restricted Subsidiary in connection with, and any other material economic terms
of, such Sale Leaseback).

“Permitted Subordinated Debt” shall mean the Subordinated Notes, provided that
the aggregate principal amount of such Subordinated Notes outstanding at any
time shall not exceed $490,000,000.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

“Pledge Agreement” shall mean the Pledge Agreement, entered into by any of
Holdings, the Borrower, the other pledgors party thereto and the Administrative
Agent for the benefit of the Lenders, substantially in the form of Exhibit F, as
the same may be amended, supplemented or otherwise modified from time to time.

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event or any Permitted Sale Leaseback.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its reference rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMCB in connection with extensions of credit
to debtors).

“Pro Forma Adjustment” shall mean, for any test period that includes any of the
six fiscal quarters first ending following any Permitted Acquisition, with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
the Consolidated EBITDA of the Borrower affected by such acquisition, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by the Borrower in good faith as a result of
reasonably identifiable and factually supportable net cost savings or additional
net costs, as the case may be, realizable during such period by combining the
operations of such Acquired Entity or Business with the operations of the
Borrower and its Subsidiaries, provided that so long as such net cost savings or
additional net costs will be realizable at any time during such six-quarter
period, it may be assumed, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that such net cost savings or additional net costs will be realizable during
the entire such period; provided further that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for net cost savings or

32


--------------------------------------------------------------------------------




 

additional net costs actually realized during such period and already included
in such Acquired EBITDA or such Consolidated EBITDA, as the case may be.

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

“Qualified PIK Securities” shall mean (1) any preferred capital stock or
preferred equity interest of Parent (a) that does not provide for any cash
dividend payments or other cash distributions in respect thereof on or prior to
the Tranche E Term Loan Maturity Date and (b) that by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable or
exercisable) or upon the happening of any event does not (i)(x) mature or become
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(y) become convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock that is not Qualified PIK Securities or
(z) become redeemable at the option of the holder thereof (other than as a
result of a change of control event), in whole or in part, in each case on or
prior to the first anniversary of the Tranche E Term Loan Maturity Date and
(ii) provide holders thereunder with any rights upon the occurrence of a “change
of control” event prior to the repayment of the Obligations under the Credit
Documents and (2) any Indebtedness of Parent which has payments terms at least
as favorable to the Borrower and Lenders as described in clause (1)(a) above and
is subordinated and has other terms, other than with respect to interest rates,
at least as favorable to the Borrower and Lenders as the Subordinated Notes.

“Real Estate” shall have the meaning given to that term in Section 9.1(f).

“Recalculation Date” shall have the meaning provided in Section 1.2.

“Recapitalization” shall mean the consummation of the Merger and the Refinancing
(as such term is defined in the Initial Credit Agreement).

“Reference Lender” shall mean JPMCB.

 “Register” shall have the meaning provided in Section 14.6(b)(iv).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Related Affiliate” shall mean with respect to any Lender with a Canadian
Revolving Credit Commitment, an Affiliate or lending office of such Lender
designated by it to

 

33


--------------------------------------------------------------------------------


 

make its Canadian Revolving Credit Commitment, Canadian Letters of Credit and
Canadian Revolving Credit Loans available to the Borrower under this Agreement.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees, advisors of
such Person and any Person that possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

“Required Canadian Revolving Credit Lenders” shall mean, at any date,
(a) Non-Defaulting Lenders having or holding a majority of the Dollar Equivalent
of the Adjusted Canadian Total Revolving Credit Commitment that relates to
Canadian Revolving Credit Loans at such date or (b) if the Canadian Total
Revolving Credit Commitment has been terminated, the holders (excluding
Defaulting Lenders) of a majority of the outstanding principal amount of the
Dollar Equivalent of the Canadian Revolving Credit Loans in the aggregate at
such date.

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the sum of (i) the Adjusted US Total Revolving Credit
Commitment at such date, (ii) the Adjusted Canadian Total Revolving Credit
Commitment at such date, (iii) the Adjusted Total Term Loan Commitment at such
date,  (iv) the outstanding principal amount of the Tranche A Term Loans
(excluding the Tranche A Term Loans held by Defaulting Lenders) at such date,
(v)  the outstanding principal amount of the Tranche E Term Loans (excluding the
Tranche E Term Loans held by Defaulting Lenders) at such date and (vi) the
outstanding principal amount of the New Term Loans (excluding the New Term Loans
held by Defaulting Lenders) or (b) if the US Total Revolving Credit Commitment,
the Canadian Total Revolving Credit Commitment and the Total Term Loan
Commitment have been terminated or for the purposes of acceleration pursuant to
Section 11, the holders (excluding Defaulting Lenders) of a majority of the
outstanding principal amount of the Loans and Letter of Credit Exposures
(excluding the Loans and Letter of Credit Exposures of Defaulting Lenders) in
the aggregate at such date.

“Required US Revolving Credit Lenders” shall mean, at any date,
(a) Non-Defaulting Lenders having or holding a majority of the Adjusted US Total
Revolving Credit Commitment that relates to US Revolving Credit Loans at such
date or (b) if the US Total Revolving Credit Commitment has been terminated, the
holders (excluding Defaulting Lenders) of a majority of the outstanding
principal amount of the US Revolving Credit Loans and Letter of Credit Exposures
(excluding the Loans and Letter of Credit Exposures of Defaulting Lenders) in
the aggregate at such date.

“Required Term Lenders” shall mean, at any date, Non-Defaulting Lenders having
or holding a majority of the sum of (a) the portion of the Adjusted Total Term
Loan Commitment that relates to Total Term Loan Commitments at such date and
(b) the outstanding principal amount of the Term Loans (excluding the Term Loans
held by Defaulting Lenders) in the aggregate at such date.

34


--------------------------------------------------------------------------------




 

“Required Tranche A Term Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to Tranche A Term Loan
Commitments at such date and (b) the outstanding principal amount of the Tranche
A Term Loans (excluding the Tranche A Term Loans held by Defaulting Lenders) in
the aggregate at such date.

“Required Tranche E Term Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to Tranche E Term Loan
Commitments at such date and (b) the outstanding principal amount of the Tranche
E Term Loans (excluding the Tranche E Term Loans held by Defaulting Lenders) in
the aggregate at such date.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Restricted Domestic Subsidiary” shall mean each Restricted Subsidiary that is
also a Domestic Subsidiary.

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(b).

“Revolving Credit Maturity Date” shall mean the date that is six years after the
Closing Date, or, if such date is not a Business Day, the next preceding
Business Day.

“SAC” shall have the meaning provided in the Initial Credit Agreement.

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Schedule II/III Reference Lenders” means specified Canadian Lenders that are
banks named in Schedule II or Schedule III to the Bank Act (Canada) and approved
by the Canadian Borrower and the Canadian Administrative Agent.

35


--------------------------------------------------------------------------------




 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(e).

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Administrative Agent for the
benefit of the Lenders, substantially in the form of Exhibit G, as the same may
be amended, supplemented or otherwise modified from time to time.

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Mortgages, (e) the Canadian
Security Documents and (f) each other security agreement or other instrument or
document executed and delivered pursuant to Section 9.11 or 9.12 or pursuant to
any of the Security Documents to secure any of the Obligations.

“Series” as defined in Section 2.15.

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

“Solvent” means, with respect to the Borrower, that as of the Closing Date, both
(i) (a) the sum of the Borrower’s debt (including contingent liabilities) does
not exceed the present fair saleable value of the Borrower’s present assets; (b)
the Borrower’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date; and (c) the Borrower has not incurred and does
not intend to incur, or believe that it will incur, debts including current
obligations beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No.5).

“Specified Obligations” shall mean Obligations consisting of (a) the principal
and interest on Loans and (b) reimbursement obligations in respect of Letters of
Credit.

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 15% of the consolidated total assets of the Borrower and the
Subsidiaries at such date or (ii) whose gross revenues for such Test Period

36


--------------------------------------------------------------------------------




 

were equal to or greater than 15% of the consolidated gross revenues of the
Borrower and the Subsidiaries for such period, in each case determined in
accordance with GAAP.

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status, Level II Status, Level III Status or Level IV Status, as the case may be
on such date. Changes in Status resulting from changes in the Consolidated Total
Debt to Consolidated EBITDA Ratio shall become effective (the date of such
effectiveness, the “Effective Date”) as of the first day following the last day
of the most recent fiscal year or period for which (a) Section 9.1 Financials
are delivered to the Lenders under Section 9.1 and (b) an officer’s certificate
is delivered by the Borrower to the Lenders setting forth, with respect to such
Section 9.1 Financials, the then-applicable Status, and shall remain in effect
until the next change to be effected pursuant to this definition, provided that
(i) if the Borrower shall have made any payments in respect of interest or
commitment fees during the period (the “Interim Period”) from and including the
Effective Date to but excluding the day any change in Status is determined as
provided above, then the amount of the next such payment due on or after such
day shall be increased or decreased by an amount equal to any underpayment or
overpayment so made by the Borrower during such Interim Period and (ii) each
determination of the Consolidated Total Debt to Consolidated EBITDA Ratio
pursuant to this definition shall be made with respect to the Test Period ending
at the end of the fiscal period covered by the relevant financial statements.

“Statutory Reserve Rate” shall mean for any day as applied to any Eurodollar
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages that are in effect on that day (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
as prescribed by the Board and to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subordinated Note Indenture” shall mean the Indenture dated as of the Closing
Date, among the Borrower, the guarantors party thereto and The Bank of New York,
as trustee, pursuant to which the Subordinated Notes are issued, as the same may
be amended, supplemented or otherwise modified from time to time to the extent
permitted by Section 10.7(b).

“Subordinated Notes” shall mean (a) the Subordinated Notes defined in the
Initial Credit Agreement and (b) any replacement or refinancing thereof having
terms no more adverse to the interests of the Lenders than the terms thereof,
provided that any such amendment,

37


--------------------------------------------------------------------------------




 

replacement or refinancing shall bear a rate of interest determined by the Board
of Directors of the Borrower to be a market rate of interest at the date of such
amendment, replacement or refinancing and have other terms customary for similar
issuances under similar market conditions or otherwise be on terms reasonably
acceptable to the Administrative Agent.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

“Swingline Commitment” shall mean $25,000,000.

“Swingline Lender” shall mean JPMCB in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

“Syndication Agent” shall mean Citibank, N.A., together with its affiliates, as
the syndication agent for the Lenders under this Agreement and the other Credit
Documents.

“Tax Act” means the Income Tax Act (Canada), as amended from time to time, and
regulations promulgated thereunder.

“Term Loans” shall mean, collectively, the Tranche A Term Loans and the Tranche
E Term Loans.

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

“Total Commitment” shall mean the sum of the Total Term Loan Commitment, the US
Total Revolving Credit Commitment and the Canadian Total Revolving Credit
Commitment.

“Total Credit Exposure” shall mean, at any date, the sum of (a) the US Total
Revolving Credit Commitment at such date, (b) the Canadian Total Revolving
Credit Commitment at such date, (c) the Total Term Loan Commitment at such date
and (d) the outstanding principal amount of all Term Loans at such date.

38


--------------------------------------------------------------------------------




 

“Total Term Loan Commitment” shall mean the sum of the Tranche A Term Loan
Commitments, Tranche E Term Loan Commitments and New Term Loan Commitments, if
applicable, of all the Lenders.

“Tranche A Repayment Amount” shall have the meaning provided in
Section 2.5(b)(i).

“Tranche A Repayment Date” shall have the meaning provided in Section 2.5(b)(i).

“Tranche A Term Loan” shall have the meaning provided in Section 2.1(a)(i).

“Tranche A Term Loan Commitment” shall mean, (a) in the case of each Lender that
is a Lender on the date hereof, the amount set forth opposite such Lender’s name
on Schedule 1.1(c) as such Lender’s “Tranche A Term Loan Commitment” and (b) in
the case of any Lender that becomes a Lender after the date hereof, the amount
specified as such Lender’s “Tranche A Term Loan Commitment” in the Assignment
and Acceptance pursuant to which such Lender assumed a portion of the Total Term
Loan Commitment, in each case as the same may be changed from time to time
pursuant to the terms hereof. The aggregate amount of the Tranche A Term Loan
Commitments as of the Effective Date is $300,000,000.

“Tranche A Term Loan Maturity Date” shall mean the date that is five years after
the Effective Date, or, if such date is not a Business Day, the next preceding
Business Day.

“Tranche E Repayment Amount” shall have the meaning provided in
Section 2.5(b)(ii).

“Tranche E Repayment Date” shall have the meaning provided in
Section 2.5(b)(ii).

 “Tranche E Term Loan” shall have the meaning provided in Section 2.1(a)(ii).

“Tranche E Term Loan Commitment” shall mean, (a) in the case of each Lender that
is a Lender on the date hereof, the amount set forth opposite such Lender’s name
on Schedule 1.1(c) as such Lender’s “Tranche E Term Loan Commitment” and (b) in
the case of any Lender that becomes a Lender after the date hereof, the amount
specified as such Lender’s “Tranche E Term Loan Commitment” in the Assignment
and Acceptance pursuant to which such Lender assumed a portion of the Total Term
Loan Commitment, in each case as the same may be changed from time to time
pursuant to the terms hereof. The aggregate amount of the Tranche E Term Loan
Commitments as of the Effective Date is $140,000,000.

“Tranche E Term Loan Maturity Date” shall mean the date that is six years after
the Effective Date, or, if such date is not a Business Day, the next preceding
Business Day.

39


--------------------------------------------------------------------------------




 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings or any of its Subsidiaries in connection with the Recapitalization,
this Agreement and the other Credit Documents and the transactions contemplated
hereby and thereby.

“Transferee” shall have the meaning provided in Section 14.6(e).

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a
Eurodollar Term Loan, (b) as to any US Revolving Credit Loan, its nature as an
ABR Loan or a Eurodollar Revolving Credit Loan and (c) as to any Canadian
Revolving Credit Loan, its nature as a BA Loan or a Canadian Prime Loan.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto and
in relation to a Canadian Pension Plan shall mean the amount, if any, by which
(A) the present value of the accrued benefits under the Canadian Pension Plan as
of the close of business of its most recent plan year, determined in accordance
with (I) the Statement of Financial Accounting Standards No. 87 as in effect on
the date hereof, or (II) if in the normal course of business, no such
determination is made in relation to the Canadian Pension Plans, the Canadian
equivalent of Statement of Financial Accounting Standards No. 87 as in effect on
the date hereof, in either case such determination being  based upon the
actuarial assumptions that would be used by the actuary for the Canadian Pension
Plan in the termination of that Canadian Pension Plan, exceeds (B) the fair
market value of the assets allocable thereto.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 “Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date (other than a Subsidiary that becomes
or is required to become a Credit Party hereunder), provided that at such time
(or promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary (other than a Restricted Subsidiary that is or becomes a Credit
Party) subsequently re-designated as an Unrestricted Subsidiary by the Borrower
in a written notice to the Administrative Agent, provided that (x) such
re-designation shall be deemed to be an investment on the date of such
re-designation in an Unrestricted Subsidiary in an amount equal to the sum of
(i) the net worth of such re-designated Restricted Subsidiary immediately prior
to such re-designation (such net worth to be calculated without regard to any
guarantee provided by such re-designated Restricted Subsidiary) and (ii) the
aggregate principal amount of any Indebtedness owed by such re-designated
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary
immediately prior to such re-designation, all calculated, except as set forth in
the parenthetical to clause (i), on a consolidated basis in accordance with GAAP
and (y) no Default or Event of Default would result from such re-designation and
(c) each Subsidiary of an Unrestricted Subsidiary; provided, however, that at
the time of any written re-designation by the Borrower to the Administrative
Agent that any Unrestricted Subsidiary shall no longer constitute an
Unrestricted Subsidiary, such Unrestricted Subsidiary shall cease to be an
Unrestricted Subsidiary to the extent no Default or Event of

40


--------------------------------------------------------------------------------




 

Default would result from such re-designation. On or promptly after the date of
its formation, acquisition or re-designation, as applicable, each Unrestricted
Subsidiary (other than an Unrestricted Subsidiary that is a Foreign Subsidiary)
shall have entered into a tax sharing agreement containing terms that, in the
reasonable judgment of the Administrative Agent, provide for an appropriate
allocation of tax liabilities and benefits.

“US L/C Participant” shall have the meaning provided in Section 3.3(a).

“US L/C Participation” shall have the meaning provided in Section 3.3(a).

“US Letter of Credit Commitment” shall mean $35,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

“US Letter of Credit Exposure” shall mean, with respect to any Lender, at any
time, the sum of (a) the Dollar Equivalent of the amount of any Unpaid Drawings
in respect of which such Lender has made (or is required to have made) payments
to the US Letter of Credit Issuer pursuant to Section 3.4(a) at such time and
(b) such Lender’s Revolving Credit Commitment Percentage of the US Letter of
Credit Outstanding at such time (excluding the portion thereof consisting of
Unpaid Drawings in respect of which the Lenders have made (or are required to
have made) payments to the US Letter of Credit Issuer pursuant to Section
3.4(a)).

“US Letter of Credit Issuer” shall mean JPMCB, any of its Affiliates or any
successor pursuant to Section 3.6. The Letter of Credit Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Letter of Credit Issuer, and in each such case the term “Letter of Credit
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate. In the event that there is more than one Letter of
Credit Issuer at any time, references herein and in the other Credit Documents
to the Letter of Credit Issuer shall be deemed to refer to the Letter of Credit
Issuer in respect of the applicable Letter of Credit or to all Letter of Credit
Issuers, as the context requires.

“US Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding US Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all US
Letters of Credit.

“US Letter of Credit Request” shall have the meaning provided in Section 3.2.

“US Revolving Credit Commitment” shall mean, (a) with respect to each Lender
that is a Lender on the Closing Date, the amount set forth opposite such
Lender’s name on Schedule 1.1(c) as such Lender’s “US Revolving Credit
Commitment” and (b) in the case of any Lender that becomes a Lender after the
Closing Date, the amount specified as such Lender’s “US Revolving Credit
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the US Total Revolving Credit Commitment, in each case of
the same may be changed from time to time pursuant to terms hereof. The
aggregate amount of the US Revolving Credit Commitment as of the Closing Date is
$100,000,000.

“US Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s US Revolving
Credit Commitment by (b) the aggregate amount of the US Revolving Credit
Commitments, provided

41


--------------------------------------------------------------------------------




 

that at any time when the US Total Revolving Credit Commitment shall have been
terminated, each Lender’s US Revolving Credit Commitment Percentage shall be its
US Revolving Credit Commitment Percentage as in effect immediately prior to such
termination.

“US Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of (a) the aggregate principal amount of the US Revolving Credit
Loans of such Lender then outstanding, and (b) such Lender’s US Letter of Credit
Exposure at such time.

“US Revolving Credit Loan” shall mean a Revolving Credit Loan denominated in
Dollars and made pursuant to Section 2.1(b).

“US Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary (other than
an Unrestricted Subsidiary) on the Closing Date and (b) each Domestic Subsidiary
that becomes a party to the Guarantee after the Closing Date pursuant to Section
9.11.

“US Total Revolving Credit Commitment” shall mean the sum of the US Revolving
Credit Commitments of all the Lenders.

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

(b)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
Sections of this Agreement unless otherwise specified. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

1.2.          Exchange Rates.  (a)     Not later than 1:00 p.m. (New York time)
on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rate as of such Calculation Date with respect to Canadian Dollars to be
used for calculating the Dollar Equivalent and (ii) give notice thereof to the
Lenders and the Borrower. The Exchange Rates so determined shall become
effective on the first Business Day immediately following the relevant
Calculation Date (a “Recalculation Date”), shall remain effective until the next
succeeding Recalculation Date, and shall for all purposes of this Agreement
(other than any provision expressly requiring the use of a current Exchange
Rate) be the Exchange Rates employed in converting any amounts between Dollars
and Canadian Dollars.

(b)           Not later than 5:00 p.m. (New York time) on each Recalculation
Date and each date on which Canadian Revolving Loans are made, the
Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the Canadian Revolving Loans then
outstanding (after giving effect to any Canadian Revolving Loans made or repaid
on such date), and (ii) notify the Lenders and the Borrower of the results of
such determination.

(c)           For purposes of determining compliance under Sections 10.4, 10.5,
10.6, 10.9, 10.10 and 10.11 with respect to any amount in a Foreign Currency,
such amount shall be deemed to equal the Dollar Equivalent thereof based on the
average Exchange Rate for a Foreign

42


--------------------------------------------------------------------------------




 

Currency for the most recent twelve-month period immediately prior to the date
of determination determined in a manner consistent with that used in calculating
Consolidated EBITDA for the related period. For purposes of determining
compliance with Sections 10.1 and 10.2, with respect to any amount of
Indebtedness in a Foreign Currency, compliance will be determined at the time of
incurrence thereof using the Dollar Equivalent thereof at the Exchange Rate in
effect at the time of such incurrence.

SECTION 2.           Amount and Terms of Credit

2.1.          Commitments.  (a)     (i)  Subject to and upon the terms and
conditions herein set forth, each Lender having a Tranche A Term Loan Commitment
severally agrees to make a loan or loans (each a “Tranche A Term Loan”) to the
Borrower in Dollars, which Tranche A Term Loans shall not exceed for any such
Lender the Tranche A Term Loan Commitment of such Lender; and

Such Tranche A Term Loans (i) shall be made on the Effective Date, (ii) may at
the option of the Borrower be incurred and maintained as, and/or converted into,
ABR Loans or Eurodollar Term Loans, provided that all such Tranche A Term Loans
made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Tranche A Term Loans
of the same Type, (iii) may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid, may not be reborrowed, (iv) shall
not exceed for any such Lender the Tranche A Term Loan Commitment, of such
Lender and (v) shall not exceed in the aggregate the total of all Tranche A Term
Loan Commitments. On the Tranche A Term Loan Maturity Date, all Tranche A Term
Loans shall be repaid in full.

 

(ii)  Subject to and upon the terms and conditions herein set forth, each Lender
having a Tranche E Term Loan Commitment severally agrees to make a loan or loans
(each a “Tranche E Term Loan”) to the Borrower in Dollars, which Tranche E Term
Loans shall not exceed for any such Lender the Tranche E Term Loan Commitment of
such Lender; and

 

Such Tranche E Term Loans (i) shall be made on the Effective Date, (ii) may at
the option of the Borrower be incurred and maintained as, and/or converted into,
ABR Loans or Eurodollar Term Loans, provided that all such Tranche E Term Loans
made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Tranche E Term Loans
of the same Type, (iii) may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid, may not be reborrowed, (iv) shall
not exceed for any such Lender the Tranche E Term Loan Commitment, of such
Lender and (v) shall not exceed in the aggregate the total of all Tranche E Term
Loan Commitments. On the Tranche E Term Loan Maturity Date, all Tranche E Term
Loans shall be repaid in full.

 

(b)           (i)  Subject to and upon the terms and conditions herein set
forth, each Lender having a US Revolving Credit Commitment severally agrees to
make a loan or loans denominated in Dollars (each a “US Revolving Credit Loan”
and, collectively, the “US Revolving Credit Loans” and, together with the
Canadian Revolving Credit Loans, the “Revolving Credit Loans”) to the Borrower
which US Revolving Credit Loans (A) shall be made at any time and from time to
time on and after the Closing Date and prior to the Revolving Credit Maturity
Date, (B) may, at the option of the Borrower be incurred and maintained as,
and/or

43


--------------------------------------------------------------------------------


converted into, ABR Loans or Eurodollar Revolving Credit Loans, provided that
all US Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of US Revolving Credit Loans of the same Type, (C) may be repaid and reborrowed
in accordance with the provisions hereof, (D) shall not, for any such Lender at
any time, after giving effect thereto and to the application of the proceeds
thereof, result in such Lender’s US Revolving Credit Exposure at such time
exceeding such Lender’s US Revolving Credit Commitment at such time and (E)
shall not, after giving effect thereto and to the application of the proceeds
thereof, result at any time in the aggregate amount of the Lenders’ US Revolving
Credit Exposures at such time exceeding the US Total Revolving Credit Commitment
then in effect.

(ii)           Subject to and upon the terms and conditions herein set forth,
each Canadian Lender having a Canadian Revolving Credit Commitment severally
agrees to make a loan or loans denominated in Canadian Dollars or Dollars to the
Canadian Borrower or a loan or loans denominated in Dollars to the Borrower
(each a “Canadian Revolving Credit Loan” and, collectively, the “Canadian
Revolving Credit Loans”) which Canadian Revolving Credit Loans (A) shall be made
at any time and from time to time on and after the Closing Date and prior to the
Revolving Credit Maturity Date, (B) shall be incurred and maintained (x) as
Canadian Prime Loans or BA Loans if denominated in C$ or (y) as Cdn ABR Loans or
Eurodollar Loans if denominated in US$ and made to the Canadian Borrower, or (z)
as ABR Loans or Eurodollar Loans if denominated in US$ and made to the Borrower;
provided that all Canadian Revolving Credit Loans made by each of the Canadian
Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Canadian Revolving Credit Loans of the same
Type made to the same Borrower, (C) may be repaid and reborrowed in accordance
with the provisions hereof, (D) shall not, for any such Canadian Lender at any
time, after giving effect thereto and to the application of the proceeds
thereof, result in such Canadian Lender’s Canadian Revolving Credit Exposure
allocated to the Canadian Borrower at such time exceeding such Canadian Lender’s
Canadian Revolving Credit Commitment allocated to the Canadian Borrower at such
time, (E) shall not, for any such Canadian Lender at any time, after giving
effect thereto and to the application of the proceeds thereof, result in such
Lender’s Canadian Revolving Credit Exposure allocated to the Borrower at such
time exceeding such Canadian Lender’s Canadian Revolving Credit Commitment
allocated to the Borrower at such time, (F) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Canadian Lenders’ Canadian Revolving Credit
Exposures at such time exceeding the Canadian Total Revolving Credit Commitment
then in effect, and (G) if made to the Canadian Borrower shall be made by a
Canadian Lender that is a Canadian Resident or a permitted assignee of such
Canadian Lender pursuant to Section 14.6(b)(ii).  The allocation of the Canadian
Total Revolving Credit Commitment as between the Borrower (the “Borrower
Allocation”) on the one hand and the Canadian Borrower (the “Canadian Borrower
Allocation”) on the other hand shall be fixed by the Borrower at the beginning
of each calendar month by providing written notice to the Administrative Agent
and the Canadian Administrative Agent (which notice must be received by each
such agent prior to 10:00 a.m. (New York time), three (3) Business Days before
the date on which such allocations shall be revised) specifying the revised
allocation of the Canadian Total Revolving Credit Commitment as between the
Borrower and the Canadian Borrower, respectively.  As of the Closing Date, $0 of
the Canadian Revolving Credit Commitment is allocated to the Borrower and
$25,000,000 of the Canadian Revolving Credit Commitment is allocated to the
Canadian

44


--------------------------------------------------------------------------------




Borrower.  The portion of each Canadian Lender’s Canadian Revolving Credit
Commitment allocated to the Borrower and the Canadian Borrower, respectively,
shall be its Canadian Revolving Credit Percentage of the Borrower Allocation and
the Canadian Borrower Allocation, respectively.  Each Canadian Lender, if it is
not a “United States person” (as such term is defined in Section 7701(a)(30) of
the Code), shall designate by notice in writing to the Administrative Agent and
the Canadian Administrative Agent on the Closing Date, and otherwise from time
to time, a Related Affiliate of such Lender which is either a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) or is a
Non-US Lender that has fulfilled the requirements in Section 5.4(b), for the
purposes of making Canadian Revolving Credit Loans available to the Borrower.

(iii)          Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan,
provided that (A) any exercise of such option shall not affect the obligation of
the Borrower or the Canadian Borrower, as the case may be, to repay such Loan,
(B) in exercising such option, such Lender shall use its reasonable efforts to
minimize any increased costs to the Borrower or the Canadian Borrower, as the
case may be, resulting therefrom (which obligation of the Lender shall not
require it to take, or refrain from taking, actions that it determines would
result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 3.5 shall apply) and (C) if a Eurodollar Loan is made to
the Canadian Borrower, it shall be made by a Canadian Lender that is a Canadian
resident or a permitted assignee of such Canadian Lender pursuant to Section
14.6(b)(ii).  On the Revolving Credit Maturity Date, all Revolving Credit Loans
shall be repaid in full.

(c)           Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower in Dollars, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(d),
(iii) shall not exceed at any time outstanding the Swingline Commitment,
(iv) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders’ US
Revolving Credit Exposures at such time exceeding the US Total Revolving Credit
Commitment then in effect and (v) may be repaid and reborrowed in accordance
with the provisions hereof.  On the Swingline Maturity Date, each outstanding
Swingline Loan shall be repaid in full.  The Swingline Lender shall not make any
Swingline Loan after receiving a written notice from the Borrower, the Canadian
Borrower or any Lender stating that a Default or Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice of (i) rescission of all such notices from the party or parties
originally delivering such notice or (ii) the waiver of such Default or Event of
Default in accordance with the provisions of Section 14.1.

(d)           On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that all then-outstanding Swingline Loans
shall be funded with a Borrowing of US Revolving Credit Loans, in which case US
Revolving Credit Loans constituting ABR Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the

45


--------------------------------------------------------------------------------




immediately succeeding Business Day by all Lenders with US Revolving Credit
Commitments pro rata based on each Lender’s US Revolving Credit Commitment
Percentage, and the proceeds thereof shall be applied directly to the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans.  Each
Lender with US Revolving Credit Commitments hereby irrevocably agrees to make
such US Revolving Credit Loans upon one Business Day’s notice pursuant to each
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the date specified to it in writing by the Swingline Lender
notwithstanding (i) that the amount of the Mandatory Borrowing may not comply
with the minimum amount for each Borrowing specified in Section 2.2, (ii)
whether any conditions specified in Section 7 are then satisfied, (iii) whether
a Default or an Event of Default has occurred and is continuing, (iv) the date
of such Mandatory Borrowing or (v) any reduction in the Total Commitment after
any such Swingline Loans were made.  In the event that, in the sole judgment of
the Swingline Lender, any Mandatory Borrowing cannot for any reason be made on
the date otherwise required above (including as a result of the commencement of
a proceeding under the Bankruptcy Code in respect of the Borrower), each Lender
with US Revolving Credit Commitments hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
such Lenders to share in such Swingline Loans ratably based upon their
respective US Revolving Credit Commitment Percentages, provided that all
principal and interest payable on such Swingline Loans shall be for the account
of the Swingline Lender until the date the respective participation is purchased
and, to the extent attributable to the purchased participation, shall be payable
to the Lender with US Revolving Credit Commitments purchasing same from and
after such date of purchase.

2.2.          Minimum Amount of Each Borrowing; Maximum Number of Borrowings. 
The aggregate principal amount of each Borrowing of Tranche A Term Loans,
Tranche E Term Loans or Revolving Credit Loans shall be in a multiple of
$1,000,000 or C$100,000 (in the case of a Borrowing denominated in C$) and
Swingline Loans shall be in a multiple of $100,000 and, in each case, shall not
be less than the Minimum Borrowing Amount with respect thereto (except that
Mandatory Borrowings shall be made in the amounts required by Section 2.1(d)). 
More than one Borrowing may be incurred on any date, provided that at no time
shall there be outstanding more than 20 Borrowings of Eurodollar Loans and BA
loans under this Agreement.

2.3.          Notice of Borrowing .  (a)   The Borrower shall give the
Administrative Agent at the Administrative Agent’s Office (i) prior to 12:00
Noon (New York time) at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of the Borrowing of Tranche A
Term Loans or Tranche E Term Loans if all or any of such Tranche A Term Loans or
Tranche E Term Loans are to be initially Eurodollar Loans, and (ii) prior
written notice (or telephonic notice promptly confirmed in writing) prior to
10:00 a.m. (New York time) on the date of the Borrowing of Tranche A Term Loans
or Tranche E Term Loans if all such Tranche A Term Loans or Tranche E Term Loans
are to be ABR Loans.  Such notice (together with each notice of a Borrowing of
Revolving Credit Loans pursuant to Section 2.3(b) and each notice of a Borrowing
of Swingline Loans pursuant to Section 2.3(d), a “Notice of Borrowing”) shall be
irrevocable and shall specify (i) the aggregate principal amount of such Tranche
A Term Loans or Tranche E Term Loans to be made, (ii) the date of the borrowing
(which shall be the Effective Date) and (iii) whether such Tranche A Term Loans
or Tranche E Term Loans shall consist of ABR Loans and/or Eurodollar Term Loans
and, if such Tranche A

46


--------------------------------------------------------------------------------




Term Loans or Tranche E Term Loans are to include Eurodollar Term Loans, the
Interest Period to be initially applicable thereto.  The Administrative Agent
shall promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of the proposed Borrowing of Tranche A Term Loans or
Tranche E Term Loans, of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing.

(b)           Whenever the Borrower desires to incur US Revolving Credit Loans
or Canadian Revolving Credit Loans in Dollars (subject to its allocated portion
of the Canadian Revolving Credit Commitment) hereunder (other than Mandatory
Borrowings or borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to 12:00
Noon (NY Time) at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing of Eurodollar Revolving
Credit Loans, and (ii) prior to 12:00 Noon (New York time) at least one Business
Day’s prior written notice (or telephonic notice promptly confirmed in writing)
of each Borrowing of ABR Loans.  Each such Notice of Borrowing, except as
otherwise expressly provided in Section 2.10, shall be irrevocable and shall
specify (i) whether the Revolving Credit Loans are Canadian Revolving Credit
Loans or US Revolving Credit Loans, as applicable, (ii) the aggregate principal
amount of the Revolving Credit Loans to be made pursuant to such Borrowing,
(iii) the date of Borrowing (which shall be a Business Day) and (iv) whether the
respective Borrowing shall consist of ABR Loans or Eurodollar Revolving Credit
Loans and, if Eurodollar Revolving Credit Loans, the Interest Period to be
initially applicable thereto.  The Administrative Agent shall promptly give each
Lender written notice (or telephonic notice promptly confirmed in writing) of
each proposed Borrowing of Revolving Credit Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.

(c)           Whenever the Canadian Borrower desires to incur Canadian Revolving
Credit Loans in Dollars or Canadian Dollars (subject to its allocated portion of
the Canadian Revolving Credit Commitment) hereunder (other than Mandatory
Borrowings or borrowings to repay Unpaid Drawings), it shall give the Canadian
Administrative Agent at the Canadian Administrative Agent’s Office, (i) prior to
12:00 Noon (New York time) at least three Business Days’ prior written notice
(or telephonic notice promptly confirmed in writing) of each Canadian Borrowing
of BA Loans or Eurodollar Loans, and (ii) prior to 12:00 Noon (New York time) at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) of each Canadian Borrowing of Cdn ABR or Canadian Prime
Loans.  Each such Notice of Borrowing, except as otherwise expressly provided in
Section 2.10, shall be irrevocable and shall specify (i) the aggregate principal
amount of the Revolving Credit Loans to be made pursuant to such Borrowing, (ii)
the date of Borrowing (which shall be a Business Day) and (iii) whether the
respective Borrowing shall consist of BA Loans, Eurodollar Loans, Canadian Prime
Loans or Cdn ABR Loans and, if BA Loans or Eurodollar Loans, the Interest Period
to be initially applicable thereto.  The Canadian Administrative Agent shall
promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing of Revolving Credit Loans, of
such Lender’s proportionate share thereof and of the other matters covered by
the related Notice of Borrowing.

(d)           Whenever the Borrower desires to incur Swingline Loans hereunder,
it shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Swingline Loans prior to
2:30 p.m. (New York time) on the date

47


--------------------------------------------------------------------------------




of such Borrowing.  Each such notice shall be irrevocable and shall specify (i)
the aggregate principal amount of the Swingline Loans to be made pursuant to
such Borrowing and (ii) the date of Borrowing (which shall be a Business Day). 
The Administrative Agent shall promptly give the Swingline Lender written notice
(or telephonic notice promptly confirmed in writing) of each proposed Borrowing
of Swingline Loans and of the other matters covered by the related Notice of
Borrowing.

 

(e)           Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

(f)            Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(a).

(g)           Without in any way limiting the obligation of the Borrower or the
Canadian Borrower, as the case may be, to confirm in writing any notice it may
give hereunder by telephone, the Administrative Agent and the Canadian
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent and the Canadian Administrative Agent in good faith to be
from an Authorized Officer of the Borrower or the Canadian Borrower, as the case
may be.  In each such case, the Borrower and the Canadian Borrower each hereby
waives the right to dispute the Administrative Agent’s and the Canadian
Administrative Agent’s record of the terms of any such telephonic notice.

2.4.          Disbursement of Funds.  (a)     No later than 12:00 Noon (New York
time) on the date specified in each Notice of Borrowing (including Mandatory
Borrowings), each Lender will make available its pro rata portion, if any, of
each Borrowing requested to be made on such date in the manner provided below,
provided that all Swingline Loans shall be made available in the full amount
thereof by the Swingline Lender no later than 3:00 p.m. (New York time) on the
date requested.

(b)           Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing in the applicable currency for its applicable
Commitments, and in immediately available funds to the Administrative Agent at
the Administrative Agent’s Office and the Administrative Agent will (except in
the case of Mandatory Borrowings and Borrowings to repay Unpaid Drawings) make
available to the Borrower, by depositing to the Borrower’s account at the
Administrative Agent’s Office the aggregate of the amounts so made available in
Dollars.  Each Canadian Lender shall make available all amounts it is to fund to
the Canadian Borrower under any Canadian Borrowing in the applicable currency
for its applicable Commitments, and in immediately available funds to the
Canadian Administrative Agent at the Canadian Administrative Agent’s Office and
the Canadian Administrative Agent will (except in the case of Mandatory
Borrowings and Borrowings to repay Unpaid Drawings) make available to the
Canadian Borrower, by depositing to the Canadian Borrower’s account (as
designated by it in a written notice to the Canadian Administrative Agent from
time to time) the aggregate of the amounts so made available in Canadian Dollars
or Dollars as applicable.  Unless the Administrative Agent and the Canadian
Administrative Agent (in the case of Canadian Borrowings) shall have been
notified by any Lender prior to the date of any such Borrowing that

48


--------------------------------------------------------------------------------




such Lender does not intend to make available to the Administrative Agent or the
Canadian Administrative Agent (in the case of Canadian Borrowings) its portion
of the Borrowing or Borrowings to be made on such date, the Administrative Agent
or the Canadian Administrative Agent (in the case of Canadian Borrowings) may
assume that such Lender has made such amount available to the Administrative
Agent or the Canadian Administrative Agent (in the case of Canadian Borrowings)
on such date of Borrowing, and the Administrative Agent and the Canadian
Administrative Agent (in the case of Canadian Borrowings), in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower or the Canadian Borrower, as the case may be, a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent or the Canadian Administrative Agent (in
the case of Canadian Borrowings) by such Lender and the Administrative Agent or
the Canadian Administrative Agent (in the case of Canadian Borrowings) has made
available same to the Borrower or the Canadian Borrower, as the case may be, the
Administrative Agent or the Canadian Administrative Agent (in the case of
Canadian Borrowings) shall be entitled to recover such corresponding amount from
such Lender.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s or the Canadian Administrative Agent (in the
case of Canadian Borrowings) demand therefor the Administrative Agent or the
Canadian Administrative Agent (in the case of Canadian Borrowings) shall
promptly notify the Borrower or the Canadian Borrower, as the case may be, and
the Borrower or the Canadian Borrower, as the case may be, shall immediately pay
such corresponding amount to the Administrative Agent or the Canadian
Administrative Agent (in the case of Canadian Borrowings).  The Administrative
Agent or the Canadian Administrative Agent (in the case of Canadian Borrowings)
shall also be entitled to recover from such Lender or the Borrower or the
Canadian Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent or the Canadian Administrative Agent (in the case of
Canadian Borrowings) to the Borrower or the Canadian Borrower, as the case may
be, to the date such corresponding amount is recovered by the Administrative
Agent or the Canadian Administrative Agent (in the case of Canadian Borrowings),
at a rate per annum equal to (i) if paid by such Lender, the Federal Funds
Effective Rate (or, in the case of an amount owing in respect of a Canadian
Borrowing, the rate reasonably determined by the Canadian Administrative Agent
to be the cost to it of funding such amount) or (ii) if paid by the Borrower or
the Canadian Borrower, as the case may be, the then-applicable rate of interest
or fees, calculated in accordance with Section 2.8, for the respective Loans.

 

(c)           Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower or the Canadian Borrower, as the case may be, may have
against any Lender as a result of any default by such Lender hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to fulfill its commitments hereunder).

2.5.          Repayment of Loans; Evidence of Debt.  (a)     The Borrower shall
repay to the Administrative Agent, for the benefit of the Lenders, (i) on the
Tranche A Term Loan Maturity Date, the then-unpaid Tranche A Term Loans, in
Dollars and (ii) on the Tranche E Term Loan Maturity Date, the then-unpaid
Tranche E Term Loans, in Dollars.  The Borrower shall repay to the
Administrative Agent in Dollars, for the benefit of the applicable Lenders, on
the Revolving Credit Maturity Date, the then-unpaid US Revolving Credit Loans
and Canadian

49


--------------------------------------------------------------------------------




Revolving Credit Loans made to the Borrower.  The Canadian Borrower shall repay
to the Canadian Administrative Agent in Dollars or C$, as the case may be, for
the benefit of the applicable Lenders, on the Revolving Credit Maturity Date,
the then-unpaid Canadian Revolving Credit Loans made to the Canadian Borrower. 
The Borrower shall repay to the Administrative Agent in Dollars, for the account
of the Swingline Lender, on the Swingline Maturity Date, the then-unpaid
Swingline Loans.

(b)           (i) The Borrower shall repay to the Administrative Agent, in
Dollars, for the benefit of the Lenders of Tranche A Term Loans, on each date
set forth below (each a “Tranche A Repayment Date”), the principal amount of the
Tranche A Term Loans equal to (x) the outstanding principal amount of Tranche A
Term Loans immediately after closing on the Effective Date multiplied by (y) the
percentage set forth below opposite such Repayment Date (each a “Tranche A
Repayment Amount”):

Number of Months
From Effective Date

 

Tranche A Term Loan
Repayment Amount

 

 

 

 

 

3

 

0.0%

 

6

 

0.0%

 

9

 

0.0%

 

12

 

0.0%

 

15

 

1.25%

 

18

 

1.25%

 

21

 

1.25%

 

24

 

1.25%

 

27

 

1.25%

 

30

 

1.25%

 

33

 

1.25%

 

36

 

1.25%

 

39

 

1.25%

 

42

 

1.25%

 

45

 

1.25%

 

48

 

1.25%

 

51

 

21.25%

 

54

 

21.25%

 

57

 

21.25%

 

Tranche A Term Loan Maturity Date

 

21.25%

 

 

                                                (ii) The Borrower shall repay to
the Administrative Agent, in Dollars, for the benefit of the Lenders of Tranche
E Term Loans, on each date set forth below (each a “Tranche E Repayment Date”),
the principal amount of the Tranche E Term Loans equal to (x) the outstanding
principal amount of Tranche E Term Loans immediately after closing on the
Effective Date multiplied by (y) the percentage set forth below opposite such
Repayment Date (each a “Tranche E Repayment Amount”):

50


--------------------------------------------------------------------------------




 

Number of Months
From Effective Date

 

Tranche E Term Loan
Repayment Amount

 

 

 

 

 

3

 

0.25%

 

6

 

0.25%

 

9

 

0.25%

 

12

 

0.25%

 

15

 

0.25%

 

18

 

0.25%

 

21

 

0.25%

 

24

 

0.25%

 

27

 

0.25%

 

30

 

0.25%

 

33

 

0.25%

 

36

 

0.25%

 

39

 

0.25%

 

42

 

0.25%

 

45

 

0.25%

 

48

 

0.25%

 

51

 

0.25%

 

54

 

0.25%

 

57

 

0.25%

 

60

 

0.25%

 

63

 

0.25%

 

66

 

0.25%

 

69

 

0.25%

 

Tranche E Term Loan Maturity Date

 

94.25%

 

 

; provided, in the event any New Term Loans are made, such New Term Loans shall
be repaid on each Installment Date occurring on or after the applicable
Increased Amount Date in an amount equal to (i) the aggregate principal amount
of New Term Loans of the applicable Series of New Term Loans, times (ii) the
ratio (expressed as a percentage) of (y) the amount of all other Term Loans
being repaid on such Installment Date and (z) the total aggregate principal
amount of all other Term Loans outstanding on such Increased Amount Date.

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower and the
Canadian Borrower, as the case may be, to the appropriate lending office of such
Lender resulting from each Loan made by such lending office of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such lending office of such Lender from time to time under this Agreement.

(d)           The Administrative Agent shall maintain the Register pursuant to
Section 14.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount and currency of
each Loan made hereunder, whether such Loan is a Tranche A Term Loan, a Tranche
E Term Loan, a US Revolving Credit Loan, a Canadian Revolving Credit Loan or a
Swingline Loan, the Type of each Loan made and the

51


--------------------------------------------------------------------------------




Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower and the Canadian
Borrower, as the case may be, to each Lender or the Swingline Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent and the
Canadian Administrative Agent hereunder from the Borrower and the Canadian
Borrower, as the case may be, and each Lender’s share thereof.

(e)           The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (c) and (d) of this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower and the Canadian Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower or the Canadian Borrower to repay (with applicable
interest) the Loans made to the Borrower or the Canadian Borrower by such Lender
in accordance with the terms of this Agreement.

2.6.          Conversions and Continuations.  (a)     Each of the Borrower and
the Canadian Borrower shall have the option on any Business Day to convert all
or a portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Tranche A Term Loans, Tranche E Term Loans or Revolving
Credit Loans made to such Borrower (as applicable) of one Type into a Borrowing
or Borrowings of another Type in the same currency and the Borrower or the
Canadian Borrower, as the case may be, shall have the option on any Business Day
to continue the outstanding principal amount of any Eurodollar Term Loans or
Eurodollar Revolving Credit Loans as Eurodollar Term Loans or Eurodollar
Revolving Credit Loans, as the case may be, for an additional Interest Period,
provided that (i) no partial conversion of BA Loans or Eurodollar Term Loans or
Eurodollar Revolving Credit Loans shall reduce the outstanding principal amount
of BA Loans or Eurodollar Term Loans or Eurodollar Revolving Credit Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount, (ii)
Cdn ABR Loans and ABR Loans may not be converted into Eurodollar Term Loans or
Eurodollar Revolving Credit Loans and Canadian Prime Loans may not be converted
into BA Loans if a Default or Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) BA Loans and Eurodollar Loans may not be continued as BA Loans or
Eurodollar Loans , respectively, for an additional Interest Period if a Default
or Event of Default is in existence on the date of the proposed continuation and
the Administrative Agent has or the Required Lenders have determined in its or
their sole discretion not to permit such continuation, (iv) no conversion or
continuation of BA Loans may be made on a day other than the last day of the
Interest Period applicable thereto and (v) Borrowings resulting from conversions
pursuant to this Section 2.6 shall be limited in number as provided in Section
2.2.  Each such conversion or continuation shall be effected by the Borrower or
the Canadian Borrower, as the case may be, by giving the Administrative Agent or
the Canadian Administrative Agent at the applicable Administrative Agent’s
Office prior to 12:00 Noon (New York time) at least three Business Days’ (or one
Business Day’s notice in the case of a conversion into Cdn ABR Loans and ABR
Loans or Canadian Prime Loans) prior written notice (or telephonic notice
promptly confirmed in writing) (each a “Notice of Conversion or Continuation”)
specifying the Tranche A Term Loans, Tranche E Term Loans or Revolving Credit
Loans to be so converted or continued, the Type of Tranche A Term Loans, Tranche
E Term Loans or Revolving Credit Loans to be converted or continued into and, if
such Tranche A

52


--------------------------------------------------------------------------------




Term Loans, Tranche E Term Loans or Revolving Credit Loans are to be converted
into or continued as BA Loans or Eurodollar Loans, the Interest Period to be
initially applicable thereto.  The Administrative Agent (or the Canadian
Administrative Agent, in the case of Canadian Borrowings) shall give each Lender
notice as promptly as practicable of any such proposed conversion or
continuation affecting any of its Tranche A Term Loans, Tranche E Term Loans or
Revolving Credit Loans.

 

(b)           If any Default or Event of Default is in existence at the time of
any proposed continuation of any BA Loans or Eurodollar Loans, as the case may
be, and the Administrative Agent has or the Required Lenders have determined in
its or their sole discretion not to permit such continuation, such BA Loans or
Eurodollar Loans shall be automatically converted on the last day of the current
Interest Period (i) in respect of Eurodollar Loans, into ABR Loans or Cdn ABR
Loans (in the case of the Canadian Borrower) and (ii) in respect of BA Loans,
into Canadian Prime Loans.  If upon the expiration of any Interest Period in
respect of BA Loans or Eurodollar Loans, the Borrower or the Canadian Borrower,
as the case may be, has failed to elect a new Interest Period to be applicable
thereto as provided in paragraph (a) above, the Borrower or the Canadian
Borrower, as the case may be, shall be deemed to have elected to continue such
Borrowing of BA Loans or Eurodollar Loans, as the case may be, into a Borrowing
of Canadian Prime Loans or ABR Loans or Cdn ABR Loans (in the case of the
Canadian Borrower), as the case may be, effective as of the expiration date of
such current Interest Period.

2.7.          Pro Rata Borrowings.  Each Borrowing of Tranche A Term Loans and
Tranche E Term Loans under this Agreement shall be granted by the Lenders pro
rata on the basis of their then-applicable Tranche A Term Loan Commitments and
Tranche E Term Loan Commitments.  Each Borrowing of US Revolving Credit Loans
under this Agreement shall be granted by the Lenders pro rata on the basis of
their then-applicable US Revolving Credit Commitments. Each Borrowing of
Canadian Revolving Credit Loans under this Agreement shall be granted by the
Canadian Lenders (or their Related Affiliates if applicable) pro rata on the
basis of their then-applicable Canadian Revolving Credit Commitments allocated
to the Canadian Borrower or the Borrower, as applicable.  Each Borrowing of New
Term Loans under this Agreement shall be granted by the Lenders pro rata on the
basis of their then-applicable New Term Loan Commitments.  It is understood that
no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder.

2.8.          Interest.  (a)     (i) The unpaid principal amount of each ABR
Loan shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum that shall at all
times be the Applicable ABR Margin plus the ABR in effect from time to time,
(ii) the unpaid principal amount of each Cdn ABR Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the Cdn ABR in effect from time to time, and (iii) the unpaid
principal amount of each Canadian Prime Loan shall bear interest from the date
of the Borrowing thereof until maturity (whether by acceleration or otherwise)
at a rate per annum that shall at all times be the Applicable ABR Margin plus
the Canadian Prime Rate in effect from time to time.

53


--------------------------------------------------------------------------------


(b)           (i) The unpaid principal amount of each Eurodollar Loan shall bear
interest from the date of the Borrowing thereof until maturity thereof (whether
by acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Eurodollar Margin in effect from time to time plus the relevant
Eurodollar Rate and (ii) the Canadian Borrower shall pay to each Lender that
accepts or advances a BA Loan, as a condition of and at the time of such
acceptance or advance, a fee at the rate of the then Applicable Stamping Fee
calculated on the basis of a year of 365 days on the face amount at maturity (or
the principal amount in the case of a BA Equivalent Loan) of such Bankers’
Acceptance for the period from and including the date of acceptance (or advance
in the case of a BA Equivalent Loan) of such Bankers’ Acceptance for the period
from and including the date of acceptance to but excluding the maturity date of
such Bankers’ Acceptance.

(c)           If all or a portion of (i) the principal amount of any Loan or
(ii) any interest payable thereon shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum that is (x) in the case of overdue principal, the
rate that would otherwise be applicable thereto plus 2% or (y) in the case of
any overdue interest, to the extent permitted by applicable law, the rate
described in Section 2.8(a) plus 2% from and including the date of such
non-payment to but excluding the date on which such amount is paid in full
(after as well as before judgment).

(d)           Interest on each Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each Canadian Prime Loan, Cdn ABR Loan and ABR Loan,
quarterly in arrears on the last day of each March, June, September and
December, (ii) in respect of each Eurodollar Loan, on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period, (iii) in respect of each Loan (except,
other than in the case of prepayments, any Canadian Prime Loan, Cdn ABR Loan or
ABR Loan), on any prepayment (on the amount prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

(e)           All computations of interest hereunder shall be made in accordance
with Section 5.5.

(f)            The Administrative Agent, upon determining the interest rate for
any Borrowing of Eurodollar Loans, shall promptly notify the Borrower (on its
own behalf and on behalf of the Canadian Borrower) and the relevant Lenders
thereof.  Each such determination shall, absent clearly demonstrable error, be
final and conclusive and binding on all parties hereto.

2.9.          Interest Periods.

(a)           At the time the Borrower or the Canadian Borrower, as applicable,
gives a Notice of Borrowing or Notice of Conversion or Continuation in respect
of the making of, or conversion into or continuation as, a Borrowing of
Eurodollar Loans (in the case of the initial Interest Period applicable thereto)
or prior to 10:00 a.m. (New York time) on the third Business Day prior to the
expiration of an Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower or the Canadian Borrower, as applicable, shall have the right to
elect by giving the Administrative Agent or the Canadian Administrative Agent
(in the case of the Canadian

54


--------------------------------------------------------------------------------




Borrower) written notice (or telephonic notice promptly confirmed in writing)
the Interest Period applicable to such Borrowing, which Interest Period shall,
at the option of the Borrower or the Canadian Borrower, as applicable, be a one,
two, three, six or (in the case of Revolving Credit Loans, if available to all
the Lenders making such loans as determined by such Lenders in good faith based
on prevailing market conditions) a nine or twelve month period, provided that
the initial Interest Period may be for a period less than one month if agreed
upon by the Borrower (on its own behalf and on behalf of the Canadian Borrower)
and the Agents.  Notwithstanding anything to the contrary contained above:

 

(i)            the initial Interest Period for any Borrowing of Eurodollar Loans
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of ABR Loans or Cdn ABR Loans, as applicable) and
each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires;

(ii)           if any Interest Period relating to a Borrowing of Eurodollar
Credit Loans begins on the last Business Day of a calendar month or begins on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period, such Interest Period shall end on the last
Business Day of the calendar month at the end of such Interest Period;

(iii)          if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period in respect of a Eurodollar
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day; and

(iv)          the Borrower shall not be entitled to elect any Interest Period in
respect of any Eurodollar Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Loan.

(b)           At the time the Canadian Borrower gives a Notice of Borrowing or
Notice of Continuation in respect of the making of, or continuation into or
continuation as, a Borrowing of BA Loans prior to 12:00 noon. (New York time) on
the third Business Day prior to the applicable date of making or continuation of
such BA Loans, the Canadian Borrower shall have the right to elect by giving the
Canadian Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of the Interest Period applicable to such Borrowing, which
Interest Period shall, at the option of the Canadian Borrower, be one, two,
three or six months (or in the case of Canadian Revolving Credit Loans, if
available to all the Lenders making such loans as determined by such Lenders in
good faith based on prevailing market conditions), a nine or twelve month period
as well; provided that, in each case, the initial Interest Period for BA Loans
advanced on the Closing Date may be for a period less than one month if agreed
upon by the Canadian Borrower and the Canadian Administrative Agent. 
Notwithstanding anything to the contrary contained above:

55


--------------------------------------------------------------------------------




 

(i)                                  the initial Interest Period for any
Borrowing of BA Loans shall commence on the date of such Borrowing (including
the date of any continuation from a Borrowing of Canadian Prime Loans) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires;

(ii)                               the Canadian Borrower shall not be entitled
to elect any Interest Period in respect of any BA Loan if such Interest Period
would extend beyond the applicable Maturity Date of such Loan;

(iii)                            no BA Loan shall mature on a day which is not a
Business Day and if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; and

(iv)                           if the Canadian Borrower fails to provide a
Notice of Continuation within the time period required in Section 2.6(a) in
respect of BA Loans, such BA Loans shall automatically be converted into
Canadian Prime Loans on the last day of the Interest period applicable thereto.

2.10.        Increased Costs, Illegality, etc.  (a)     In the event that (x) in
the case of clause (i) below, the Administrative Agent or (y) in the case of
clauses (ii) and (iii) below, any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):

(i)            on any date for determining the Eurodollar Rate for any Interest
Period that (x) deposits in the principal amounts of the Loans comprising such
Eurodollar Borrowing are not generally available in the relevant market or (y)
by reason of any changes arising on or after the Closing Date affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or

(ii)           at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loans (other than any such increase or reduction attributable to
taxes) because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example,
without limitation, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank Eurodollar market or the position of such
Lender in such market; or

(iii)          at any time, that the making or continuance of any Eurodollar
Loan has become unlawful by compliance by such Lender in good faith with any
law, governmental rule, regulation, guideline or order (or would conflict with
any such governmental rule, regulation, guideline or order not having the force
of law even though the failure to comply therewith would not be unlawful), or
has become impracticable as a

56


--------------------------------------------------------------------------------




result of a contingency occurring after the date hereof that materially and
adversely affects the interbank Eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower (on its own behalf and
on behalf of the Canadian Borrower) and to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders).  Thereafter (x) in the case of clause (i) above,
Eurodollar Term Loans and Eurodollar Revolving Credit Loans shall no longer be
available until such time as the Administrative Agent notifies the Borrower (on
its own behalf and on behalf of the Canadian Borrower) and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist (which notice the Administrative Agent agrees to give at such time when
such circumstances no longer exist), and any Notice of Borrowing or Notice of
Conversion given by the Borrower or the Canadian Borrower with respect to
Eurodollar Term Loans or Eurodollar Revolving Credit Loans that have not yet
been incurred shall be deemed rescinded by the Borrower or the Canadian Borrower
(y) in the case of clause (ii) above, the Borrower or the Canadian Borrower, as
the case may be, shall pay to such Lender, promptly after receipt of written
demand therefor such additional amounts (in the form of an increased rate of, or
a different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts receivable hereunder
(it being agreed that a written notice as to the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
submitted to the Borrower or the Canadian Borrower, as the case may be, by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower or the Canadian Borrower, as the case may be, shall take one of the
actions specified in Section 2.10(b) as promptly as possible and, in any event,
within the time period required by law.

(b)           At any time that any Eurodollar Loan is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the Borrower or the
Canadian Borrower, as the case may be, may (and in the case of a Eurodollar Loan
affected pursuant to Section 2.10(a)(iii) shall) either (x) if the affected
Eurodollar Loan is then being made pursuant to a Borrowing, cancel said
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower or the Canadian
Borrower, as the case may be, was notified by a Lender pursuant to Section
2.10(a)(ii) or (iii) or (y) if the affected Eurodollar Loan is then outstanding,
upon at least three Business Days’ notice to the Administrative Agent, require
the affected Lender to convert each such Eurodollar Revolving Credit Loan and
Eurodollar Term Loan into an ABR Loan or Cdn ABR Loan, if applicable, provided
that if more than one Lender is affected at any time, then all affected Lenders
must be treated in the same manner pursuant to this Section 2.10(b).

(c)           In the event that the Canadian Administrative Agent shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto) that there
does not exist a normal market in Canada for the purchase and sale of bankers’
acceptances, then, and in any such event, the Administrative Agent shall within
a reasonable time thereafter give notice (if by telephone confirmed in writing)
to the Borrower, the Canadian Borrower and each of the other Lenders of

57


--------------------------------------------------------------------------------




such determination.  Thereafter BA Loans shall no longer be available until such
time as the Administrative Agent notifies the Borrower, the Canadian Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Continuation given by the Borrower with respect
to BA Loans that have not yet been incurred shall be deemed rescinded by the
Borrower.  Any maturing BA Loans shall thereafter, and until contrary notice is
provided by the Administrative Agent, be continued as a Canadian Prime Loan.

 

(d)           If, after the date hereof, the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any governmental
authority, the National Association of Insurance Commissioners, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by a Lender or its parent with any request or directive made or
adopted after the date hereof regarding capital adequacy (whether or not having
the force of law) of any such authority, association, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s or its parent’s or its Related Affiliate’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Related Affiliate could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy to the Administrative Agent), the Borrower or the Canadian Borrower, as the
case may be, shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any such law, rule or regulation as in effect on the date
hereof.  Each Lender, upon determining in good faith that any additional amounts
will be payable pursuant to this Section 2.10(d), will give prompt written
notice thereof to the Borrower (on its own behalf and on behalf of the Canadian
Borrower) which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish any of the
Borrower’s or the Canadian Borrower’s, as the case may be, obligations to pay
additional amounts pursuant to this Section 2.10(d) upon receipt of such notice.

(e)           Notwithstanding the foregoing, in the case of Canadian Revolving
Credit Loans affected by the circumstances described in Section 2.10(a)(i), as
promptly as practicable but in no event later than three Business Days after the
giving of the required notice by the Canadian Administrative Agent with respect
to such circumstances, the Administrative Agent (in consultation with the
Lenders) shall negotiate with the Borrower in good faith in order to ascertain
whether a substitute interest rate (a “Substitute Rate”) may be agreed upon for
the maintaining of existing Canadian Revolving Credit Loans. If a Substitute
Rate is agreed upon by the Borrower and all the Lenders, such Substitute Rate
shall apply.  If a Substitute Rate is not so agreed upon by the Borrower and all
the Lenders within such time, each Lender’s Canadian Revolving Credit Loans
shall thereafter bear interest at a rate equal to the sum of (i) the rate
certified by such Lender to be its costs of funds (from such sources as it may
reasonably select

58


--------------------------------------------------------------------------------




out of those sources then available to it) for such Canadian Revolving Credit
Loans, plus (ii) the Applicable Eurodollar Margin.

 

2.11.        Compensation.  If (a) any payment of principal of any BA Loan or
Eurodollar Loan is made by the Borrower or the Canadian Borrower, as the case
may be, to or for the account of a Lender other than on the last day of the
Interest Period for such BA Loan or Eurodollar Loan as a result of a payment or
conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 14.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of BA Loan or Eurodollar Loans is not made as a
result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not converted
into a Eurodollar Loan as a result of a withdrawn Notice of Conversion or
Continuation, (d) any Canadian Prime Loan is not continued into a BA Loan as a
result of a withdrawn Notice of Continuation, (e) any BA Loan or Eurodollar Loan
is not continued as a BA Loan or Eurodollar Loan, as the case may be, as a
result of a withdrawn Notice of Conversion or Continuation or (f) any prepayment
of principal of any BA Loan or Eurodollar Loan is not made as a result of a
withdrawn notice of prepayment pursuant to Section 5.1 or 5.2, the Borrower or
the Canadian Borrower, as the case may be, shall, after receipt of a written
request by such Lender (which request shall set forth in reasonable detail the
basis for requesting such amount), pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that such Lender may reasonably incur as a
result of such payment, failure to convert, failure to continue or failure to
prepay, including any loss, cost or expense (excluding loss of anticipated
profits) actually incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such BA Loan
or Eurodollar Loan.

 

2.12.        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 2.10(c), 3.5 or 5.4 with respect to such Lender, it will,
if requested by the Borrower or the Canadian Borrower, as the case may be, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event, provided
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of any such
Section.  Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the Canadian Borrower, as the case may be, or the
right of any Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13.        Notice of Certain Costs.  Notwithstanding anything in this
Agreement to the contrary, to the extent any notice required by Section 2.10,
2.11, 3.5 or 5.4 is given by any Lender more than 180 days after such Lender has
knowledge (or should have had knowledge) of the occurrence of the event giving
rise to the additional cost, reduction in amounts, loss, tax or other additional
amounts described in such Sections, such Lender shall not be entitled to
compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the giving of such notice to the
Borrower or the Canadian Borrower, as the case may be.

59


--------------------------------------------------------------------------------




 

2.14.        Bankers’ Acceptances

 

(a)           The Canadian Administrative Agent, promptly following receipt of a
Notice of Borrowing or Notice of Continuation, requesting BA Loans, shall advise
each applicable Canadian Lender of the face or principal amount and term of each
BA Loan to be accepted (and purchased) or advanced by it.  The aggregate face or
principal amount of BA Loans to be accepted or advanced by a Canadian Lender
shall be determined by the Canadian Administrative Agent by reference to that
Canadian Lender’s applicable pro rata portion of the issue or advance of BA
Loans, except that the aggregate face amount of Bankers’ Acceptances to be
accepted by the applicable Canadian Lenders shall be increased or reduced by the
Canadian Administrative Agent in its sole discretion as may be necessary to
ensure that the face amount of the Bankers’ Acceptance to be accepted by each
applicable Canadian Lender would be C$100,000 or a whole multiple thereof.  For
greater certainty, the foregoing C$100,000 minimum face amount of Bankers’
Acceptances for each Lender shall not apply to BA Equivalent Loans.

(b)           On the date specified in a Notice of Borrowing or Notice of
Continuation on which a BA Loan is to be made, the Canadian Administrative Agent
shall advise the Canadian Borrower as to the Canadian Administrative Agent’s
determination of the BA Discount Rate for the BA Loans to be purchased or
advanced, as the case may be.

(c)           The Canadian Borrower shall sell and each Canadian Lender shall
purchase the Bankers’ Acceptance accepted by it at the applicable BA Discount
Rate.  Subject to clause (d) below, each Canadian Lender shall provide the
Canadian Administrative Agent, for the account of the Canadian Borrower, the BA
Discount Proceeds less the Applicable Stamping Fee payable by the Canadian
Borrower with respect to the Bankers’ Acceptance.

(d)           In the event the Canadian Borrower requests a continuation of BA
Loans for a further Interest Period, or requests conversion from Canadian Prime
Loans into BA Loans in accordance with Section 2.6, the Canadian Administrative
Agent shall make arrangements satisfactory to it to ensure the BA Discount
Proceeds from the replacement BA Loans are applied to repay the face amount of
the maturing BA Loans or the principal amount of such loans to be converted (the
“Maturing Amount”) and the Canadian Borrower should concurrently pay to the
Canadian Administrative Agent any positive difference between the Maturing
Amount and such BA Discount Proceeds.

(e)           Each Canadian Lender may from time to time hold, sell, rediscount
or otherwise dispose of any or all Bankers’ Acceptances accepted and purchased
by it.

(f)            In order to facilitate the issuance of Bankers’ Acceptances
pursuant to this Agreement, the Canadian Borrower hereby authorizes each of the
Canadian Lenders, and appoints each of the Canadian Lenders as the Canadian
Borrower’s attorney, to complete, sign and endorse drafts or depository bills
(as defined in the Depository Bills and Notes Act (Canada) (each such executed
draft or bill being herein referred to as a “Draft”) on its behalf in
handwritten form or by facsimile or mechanical signature or otherwise in
accordance with the applicable Notice of Borrowing or Notice of Continuation
and, once so completed, signed and endorsed to accept them as Bankers’
Acceptances under this Agreement and then if applicable, purchase, discount or
negotiate such Bankers’ Acceptances in accordance with the provisions of this
Agreement.  Drafts so completed, signed, endorsed and negotiated on behalf of
the Canadian

60


--------------------------------------------------------------------------------




Borrower by a Canadian Lender shall bind the Canadian Borrower as fully and
effectively as if so performed by an Authorized Officer of the Canadian
Borrower.  Each draft of a Bankers’ Acceptance completed, signed or endorsed by
a Canadian Lender shall mature on the last day of the term thereof.  All
Bankers’ Acceptances to be accepted by a particular Canadian Lender shall, at
the option of such Canadian Lender, be issued in the form of depository bills
made payable originally to and deposited with The Depository for Securities
Limited pursuant to the Depository Bills and Notes Act (Canada).

 

(g)           Any Drafts to be used for Bankers’ Acceptances which are held by a
Canadian Lender shall be held in safekeeping with the same degree of care as if
they were such Canadian Lender’s own property being kept at the place at which
they are to be held.  The Canadian Borrower may, by written notice to the
Canadian Administrative Agent, designate persons other than Authorized Officers
authorized to give the Canadian Administrative Agent instructions regarding the
manner in which Drafts are to be completed and the times at which they are to be
issued; provided however that receipt by the Canadian Administrative Agent of a
Notice of Borrowing or Notice of Continuation requesting an advance or
continuation into, Bankers’ Acceptances shall be deemed to be sufficient
authority from Authorized Officers or such designated persons for each of the
Canadian Lenders to complete, and issue drafts in accordance with such notice. 
None of the Canadian Administrative Agent or the Canadian Lenders nor any of
their respective directors, officers, employees or representatives shall be
liable for any action taken or omitted to be taken by any of them under this
Section 2.14(g) except for their own respective gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.

(h)           The Canadian Borrower waives presentment for payment and any other
defense to the payment of any amounts due to a Canadian Lender in respect of a
Bankers’ Acceptance accepted and purchased by it pursuant to this Agreement
which might exist solely by reason of the Bankers’ Acceptance being held, at the
maturity thereof, by the Canadian Lender in its own right and the Canadian
Borrower agrees not to claim any days of grace if the Canadian Lender as holder
sues the Canadian Borrower on the Bankers’ Acceptance for payment of the amount
payable by the Canadian Borrower thereunder.  Each Bankers’ Acceptance shall
mature and the face amount thereof shall be due and payable on the last day of
the Interest Period applicable thereto.

(i)            Whenever the Canadian Borrower requests a Loan under this
Agreement by way of Bankers’ Acceptances, each Non-Acceptance Lender shall, in
lieu of accepting a Bankers’ Acceptance, make a BA Equivalent Loan by way of
Discount Note in an amount equal to the Non-Acceptance Lender’s pro rata portion
of the BA Loan.  All terms of this Agreement applicable to Bankers’ Acceptances
shall apply equally to Discount Notes evidencing BA Equivalent Loans with such
changes as may in the context be necessary.  For greater certainty:

(i)                                  the term of a Discount Note shall be the
same as the Interest Period for Bankers’ Acceptances accepted on the same date
of the Borrowing in respect of the same BA Loan;

61


--------------------------------------------------------------------------------




(ii)                               an acceptance fee will be payable in respect
of a Discount Note and shall be calculated at the same rate and in the same
manner as the Applicable Stamping Fee in respect of a Bankers’ Acceptance; and

 

(iii)                            the proceeds from a BA Equivalent Loan shall be
equal to the BA Discount Proceeds of the Discount Note.

2.15.        Incremental Facilities

 

Borrower may by written notice to Syndication Agent elect to request (A) prior
to the Revolving Credit Commitment Maturity Date, an increase to the existing US
Revolving Credit Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), by an amount not in excess of
$100,000,000 in the aggregate and not less than $25,000,000 individually (or
such lesser amount which shall be approved by Administrative Agent and
Syndication Agent or such lesser amount that shall constitute the difference
between $100,000,000 and all such New Revolving Loan Commitments and New Term
Loan Commitments obtained prior to such date), and integral multiples of
$5,000,000 in excess of that amount.  Each such notice shall specify (A) the
date (each, an “Increased Amount Date”) on which Borrower proposes that the New
Revolving Loan Commitments or New Term Loan Commitments, as applicable, shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to Syndication Agent and (B) the identity of
each Lender or other Person that is an eligible assignee pursuant to Section
14.6(b)  (each, a “New Revolving Loan Lender” or “New Term Loan Lender”, as
applicable) to whom Borrower proposes any portion of such New Revolving Loan
Commitments or New Term Loan Commitments, as applicable, be allocated and the
amounts of such allocations; provided that Borrower shall first approach the
Lenders to provide all of the New Revolving Loan Commitments or New Term Loan
Commitments prior to approaching any other Person that is an eligible assignee
pursuant to Section 14.6(b); provided further that any Lender approached to
provide all or a portion of the New Revolving Loan Commitments or New Term Loan
Commitments may elect or decline, in its sole discretion, to provide a New
Revolving Loan Commitment or a New Term Loan Commitment.  Such New Revolving
Loan Commitments or New Term Loan Commitments shall become effective, as of such
Increased Amount Date; provided that (1) no Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to such New
Revolving Loan Commitments or New Term Loan Commitments, as applicable; (2) both
before and after giving effect to the making of any Series of New Term Loans,
each of the conditions set forth in Section 7 shall be satisfied; (3) Borrower
and its Subsidiaries shall be in pro forma compliance with each of the covenants
set forth in Sections 10.9 and 10.10 as of the last day of the most recently
ended fiscal quarter after giving effect to such New Revolving Loan Commitments
or New Term Loan Commitments, as applicable; (4) the New Revolving Loan
Commitments or New Term Loan Commitments, as applicable, shall be effected
pursuant to one or more Joinder Agreements executed and delivered by Borrower,
Syndication Agent and Administrative Agent, and each of which shall be recorded
in the Register and shall be subject to the requirements set forth in Section
5.4(b); (5) Borrower shall make any payments required pursuant to Section 2.11
in connection with the New Revolving Loan Commitments or New Term Loan
Commitments, as applicable; and (6) Borrower shall deliver or cause to be
delivered any legal opinions or other documents reasonably

62


--------------------------------------------------------------------------------




requested by Administrative Agent in connection with any such transaction. Any
New Term Loans made on an Increased Amount Date shall be designated, a separate
series (a “Series”) of New Term Loans for all purposes of this Agreement.

 

On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Lenders with US Revolving Credit Commitments shall assign to each of
the New Revolving Loan Lenders, and each of the New Revolving Loan Lenders shall
purchase from each of the Lenders with US Revolving Credit Commitments, at the
principal amount thereof (together with accrued interest), such interests in the
US Revolving Credit Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such US Revolving Credit Loans will be held by existing Lenders with
US Revolving Credit Loans and New Revolving Loan Lenders ratably in accordance
with their US Revolving Credit Commitments after giving effect to the addition
of such New Revolving Loan Commitments to the US Revolving Credit Commitments,
(b) each New Revolving Loan Commitment shall be deemed for all purposes a US
Revolving Credit Commitment and each Loan made thereunder (a “New Revolving
Loan”) shall be deemed, for all purposes, a US Revolving Credit Loan and (c)
each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.

On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Company (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

Administrative Agent shall notify Lenders promptly upon receipt of Borrower’s
notice of each Increased Amount Date and in respect thereof (y) the New
Revolving Loan Commitments and the New Revolving Loan Lenders or the Series of
New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (z) in the case of each notice to any Lender with US Revolving
Credit Loans, the respective interests in such Lender’s Revolving Credit Loans,
in each case subject to the assignments contemplated by this Section.

The terms and provisions of the New Term Loans and New Term Loan Commitments of
any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Term Loans to the extent they are secured by the
Collateral on a pari passu basis with the Term Loans.  The terms and provisions
of the New Revolving Loans shall be identical to the US Revolving Credit Loans. 
In any event (i) the weighted average life to maturity of all New Term Loans of
any Series shall be no shorter than the weighted average life to maturity of the
Revolving Credit Loans and the Terms Loans, (ii) the applicable New Term Loan
Maturity Date of each Series shall be no shorter than the final maturity of the
Revolving Credit Loans and the Term Loans, (iii) the rate of interest applicable
to the New Term Loans of each Series shall be determined by Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided however that the interest rate margin applicable to the New
Term Loans shall not be greater than the highest interest rate that may,

63


--------------------------------------------------------------------------------


 

under any circumstances (including, without limitation, any issuance at a
discount or as a result of the payment of any fees), be payable with respect to
the Term Loans plus 0.25% per annum unless the interest rate margin with respect
to the Term Loans is increased so as to be equal to, or be 0.25% per annum lower
than, the interest rate margin applicable to the New Term Loans, provided that
such limitation shall not apply to the extent such New Term Loans are junior in
collateral rights to the Term Loans, in which case customary terms shall apply
consistent with the other provisions of this Agreement and the then prevailing
market conditions.  Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Syndication Agent and
Administrative Agent, to effect the provision of this Section 2.15.

SECTION 3.           Letters of Credit

3.1.          Letters of Credit.  (a)     Subject to and upon the terms and
conditions herein set forth, at any time and from time to time after the Closing
Date and prior to the L/C Maturity Date, (i) the Borrower, may request that the
US Letter of Credit Issuer issue for the account of the Borrower a standby
letter of credit or letters of credit in Dollars (the “US Letters of Credit”)
and (ii) the Canadian Borrower may request that the Canadian Letter of Credit
Issuer issue for the account of the Canadian Borrower a standby letter of credit
or letters of credit in Canadian Dollars (the “Canadian Letters of Credit” and
with the US Letters of Credit, the “Letters of Credit” and each a “Letter of
Credit”) in such form as may be approved by the US Letter of Credit Issuer or
the Canadian Letter of Credit Issuer, as the case may be, in its reasonable
discretion.

(b)           Notwithstanding the foregoing, (i) no US Letter of Credit shall be
issued the Stated Amount of which, when added to the US Letter of Credit
Outstanding at such time, would exceed the US Letter of Credit Commitment then
in effect; (ii) no US Letter of Credit shall be issued the Stated Amount of
which would cause the aggregate amount of the Lender’s US Revolving Credit
Exposures at such time to exceed the US Revolving Credit Commitment then in
effect; (iii) no Canadian Letter of Credit shall be issued the Stated Amount of
which when added to Canadian Letter of Credit Outstanding would exceed the
Canadian Letter of Credit Commitment then in effect, (iv) no Canadian Letter of
Credit shall be issued the Stated Amount of which would cause the aggregate
amount of the Canadian Lender’s Revolving Credit Exposure at such time to exceed
the Canadian Revolving Credit Commitment, (v) each Letter of Credit shall have
an expiration date occurring no later than one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent or the
Canadian Administrative Agent, as applicable, and the Letter of Credit Issuer,
provided that in no event shall such expiration date occur later than the
L/C Maturity Date; (vi) each US Letter of Credit shall be denominated in
Dollars; (vii) each Canadian Letter of Credit shall be denominated in US Dollars
or Canadian Dollars, (viii) no Letter of Credit shall be issued if it would be
illegal under any applicable law for the beneficiary of the Letter of Credit to
have a Letter of Credit issued in its favor; (ix) no Letter of Credit shall be
issued by a Letter of Credit Issuer after it has received a written notice from
the Borrower or the Canadian Borrower or any Lender stating that a Default or
Event of Default has occurred and is continuing until such time as the Letter of
Credit Issuer shall have received a written notice of (x) rescission of such
notice from the party or parties originally delivering such notice or (y) the
waiver of such Default or Event of Default in accordance with the provisions of
Section 14.1; and (x) any Letter of Credit issued for the

64


--------------------------------------------------------------------------------




account of the Canadian Borrower shall be made by a Canadian Lender described in
clause (a) of that definition or a permitted assigned of such Canadian Lender
that is a Canadian Resident.  Notwithstanding anything herein to the contrary,
the issuance of US Letters of Credit for the account of the Borrower shall be
deemed a utilization of the US Revolving Credit Commitments allocated to the
Borrower, and the issuance of the Canadian Letters of Credit for the account of
the Canadian Borrower shall be deemed a utilization of the Canadian Revolving
Credit Commitments.

 

(c)           Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the US Letter of Credit Issuer (which notice the Administrative Agent shall
promptly transmit to each of the applicable Lenders), the Borrower shall have
the right, on any day, permanently to terminate or reduce the US Letter of
Credit Commitment in whole or in part, provided that, after giving effect to
such termination or reduction, the US Letter of Credit Outstanding shall not
exceed the US Letter of Credit Commitment.

3.2.          Letter of Credit Requests.   (a)     Whenever the Borrower desires
that a US Letter of Credit be issued for its account, it shall give the
Administrative Agent and the US Letter of Credit Issuer at least five (or such
lesser number as may be agreed upon by the Administrative Agent and the Letter
of Credit Issuer) Business Days’ written notice thereof.  Each notice shall be
executed by the Borrower and shall be in the form of Exhibit H-1 (each a “US
Letter of Credit Request”). The Administrative Agent shall promptly transmit
copies of each US Letter of Credit Request to each Lender.

 

(b)           Whenever the Canadian Borrower desires that a Canadian Letter of
Credit be issued for its account, it shall give the Canadian Administrative
Agent and the Canadian Letter of Credit Issuer at least five (or such lesser
number as may be agreed upon by the Canadian Administrative Agent and the
Canadian Letter of Credit Issuer) Business Days’ written notice thereof in the
form of an executed Canadian Letter of Credit Request in the form of Exhibit H-2
(which shall, among other things, specify whether such Letter of Credit is to be
denominated in Dollars or Canadian Dollars) (each a “Canadian Letter of Credit
Request” and, together with the US Letter of Credit Request, the “Letter of
Credit Request”).

(c)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower or the Canadian Borrower, as the
case may be, that the Letter of Credit may be issued in accordance with, and
will not violate the requirements of, Section 3.1(b).

3.3.          Letter of Credit Participations.  (a)     Immediately upon the
issuance by the US Letter of Credit Issuer of any US Letter of Credit, the US
Letter of Credit Issuer shall be deemed to have sold and transferred to each
other Lender that has a US Revolving Credit Commitment (each such other Lender,
in its capacity under this Section 3.3, an “US L/C Participant”), and each such
US L/C Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the US Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation (each an “US L/C
Participation”), to the extent of such US L/C Participant’s US Revolving Credit
Commitment Percentage in such Letter of Credit, each substitute letter of
credit, each drawing made thereunder and the obligations of the

65


--------------------------------------------------------------------------------




Borrower under this Agreement with respect thereto, and any security therefor or
guaranty pertaining thereto (although Letter of Credit Fees will be paid
directly to the Administrative Agent for the ratable account of the US L/C
Participants as provided in Section 4.1(b) and the US L/C Participants shall
have no right to receive any portion of any Fronting Fees).

 

(b)           Immediately upon the issuance by the Canadian Letter of Credit
Issuer of any Canadian Letter of Credit on the account of the Canadian Borrower,
the Canadian Letter of Credit Issuer shall be deemed to have sold and
transferred to each other Canadian Lender that has a Canadian Revolving Credit
Commitment, to the extent  the Canadian Letter of Credit Obligations are owed by
the Canadian Borrower, (each such other Lender, in its capacity under this
Section 3.3, an “Cdn L/C Participant”  and collectively the “Cdn L/C
Participants”), and each such Cdn L/C Participant shall be deemed irrevocably
and unconditionally to have purchased and received from the Canadian Letter of
Credit Issuer, without recourse or warranty, an undivided interest and
participation (each a “Cdn L/C Participation”), to the extent of such Cdn L/C
Participant’s Canadian Revolving Credit Commitment Percentage in such Canadian
Letter of Credit, each substitute letter of credit, each drawing made thereunder
and the obligations of the Borrower and the Canadian Borrower, as the case may
be, under this Agreement with respect thereto, and any security therefor or
guaranty pertaining thereto.

(c)           Letter of Credit Fees will be paid directly to the Canadian
Administrative Agent for the ratable account of the Cdn L/C Participants for
Letters of Credit issued on behalf of the Canadian Borrower as provided in
Section 4.1(d).  The Cdn L/C Participants shall have no right to receive any
portion of any Fronting Fees.

(d)           In determining whether to pay under any Letter of Credit, the
relevant Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit.  Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for the
Letter of Credit Issuer any resulting liability.

(e)           In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrower or the Canadian
Borrower, as applicable, shall not have repaid such amount in full to the
respective Letter of Credit Issuer pursuant to Section 3.4(a), the Letter of
Credit Issuer shall promptly notify the Administrative Agent or the Canadian
Administrative Agent, as applicable, and each applicable L/C Participant of such
failure, and each such L/C Participant shall promptly and unconditionally pay to
the Administrative Agent or the Canadian Administrative Agent, as applicable,,
for the account of the Letter of Credit Issuer, the amount of such L/C
Participant’s Revolving Credit Commitment Percentage of such unreimbursed
payment in Dollars and in immediately available funds; provided, however, that
no L/C Participant shall be obligated to pay to the Administrative Agent or the
Canadian Administrative Agent, as applicable, for the account of the respective
Letter of Credit Issuer its Revolving Credit Commitment Percentage of such
unreimbursed amount arising from any wrongful payment made by the Letter of
Credit Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Letter of

66


--------------------------------------------------------------------------------




Credit Issuer.  If the Letter of Credit Issuer so notifies, prior to 11:00 a.m.
(New York time) on any Business Day, any L/C Participant required to fund a
payment under a Letter of Credit, such L/C Participant shall make available to
the Administrative Agent or the Canadian Administrative Agent, as applicable,
for the account of the Letter of Credit Issuer such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such payment on such Business Day
in immediately available funds.  If and to the extent such L/C Participant shall
not have so made its Revolving Credit Commitment Percentage of the amount of
such payment available to the Administrative Agent or the Canadian
Administrative Agent, as applicable, for the account of the Letter of Credit
Issuer, such L/C Participant agrees to pay to the Administrative Agent or the
Canadian Administrative Agent, as applicable, for the account of the Letter of
Credit Issuer, forthwith on demand, such amount, together with interest thereon
for each day from such date until the date such amount is paid to the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of the Letter of Credit Issuer at the Federal Funds Effective Rate. 
The failure of any L/C Participant to make available to the Administrative Agent
or the Canadian Administrative Agent, as applicable, for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent or the
Canadian Administrative Agent, as applicable, for the account of the Letter of
Credit Issuer its Revolving Credit Commitment Percentage of any payment under
such Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent or the Canadian Administrative Agent,
as applicable, such other L/C Participant’s Revolving Credit Commitment
Percentage of any such payment.

 

(f)            Whenever the Letter of Credit Issuer receives a payment in
respect of an unpaid reimbursement obligation as to which the Administrative
Agent has received for the account of the Letter of Credit Issuer any payments
from the L/C Participants pursuant to paragraph (c) above, the Letter of Credit
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in Dollars and in
immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
principal amount of such reimbursement obligation and interest thereon accruing
after the purchase of the respective L/C Participations.

(g)           The obligations of the L/C Participants to make payments to the
Administrative Agent or the Canadian Administrative Agent for the account of a
Letter of Credit Issuer with respect to Letters of Credit shall be irrevocable
and not subject to counterclaim, set-off or other defense or any other
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including under
any of the following circumstances:

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

(ii)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against a beneficiary named in a Letter of
Credit, any

67


--------------------------------------------------------------------------------




transferee of any Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, the Canadian Administrative Agent the
Letter of Credit Issuer, any Lender or other Person, whether in connection with
this Agreement, any Letter of Credit, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v)           the occurrence of any Default or Event of Default;

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent or the Canadian Administrative Agent for the account of the
Letter of Credit Issuer its US Revolving Credit Commitment Percentage or
Canadian Revolving Credit Commitment Percentage of any unreimbursed amount
arising from any wrongful payment made by the Letter of Credit Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer.

3.4.          Agreement to Repay Letter of Credit Drawings.  (a)     The
Borrower and the Canadian Borrower hereby agree to reimburse the relevant Letter
of Credit Issuer, by making payment in the currency in which the relevant Letter
of Credit was denominated to the Administrative Agent (in the case of
reimbursement made by the Borrower) or the Canadian Administrative Agent (in the
case of reimbursement made by the Canadian Borrower) in immediately available
funds for any payment or disbursement made by the Letter of Credit Issuer under
any Letter of Credit (each such amount so paid until reimbursed, an “Unpaid
Drawing”) immediately after, and in any event on the date of, such payment, with
interest on the amount so paid or disbursed by the Letter of Credit Issuer, to
the extent not reimbursed prior to 5:00 p.m. (New York time) on the date of such
payment or disbursement, from and including the date paid or disbursed to but
excluding the date the Letter of Credit Issuer is reimbursed therefor at a rate
per annum that shall at all times be the Applicable ABR Margin plus the ABR (or
the Cdn ABR or Canadian Prime Rate, as applicable, in the case of the Canadian
Letter of Credit Issuer) as in effect from time to time, provided that,
notwithstanding anything contained in this Agreement to the contrary, (i) unless
the Borrower (or the Canadian Borrower) shall have notified the Administrative
Agent (or the Canadian Administrative Agent) and the relevant Letter of Credit
Issuer prior to 10:00 a.m. (New York time) on the date of such drawing that the
Borrower or the Canadian Borrower, as the case may be, intends to reimburse the
relevant Letter of Credit Issuer for the amount of such drawing with funds other
than the proceeds of Loans, the Borrower or the Canadian Borrower, as the case
may, be shall be deemed to have given a Notice of Borrowing requesting that (A)
with respect to US Letters of Credit, that the Lenders with US Revolving Credit
Commitments make US Revolving Credit Loans (which shall be ABR Loans) and (B)
with respect to Canadian Letters of Credit, the Lenders with Canadian Revolving
Credit Commitment make Canadian Revolving Credit Loans (in the currency in which
the Canadian

68


--------------------------------------------------------------------------------




Letter of Credit is denominated which shall initially be Cdn ABR Loans or
Canadian Prime Rate Loans, as applicable) on the date on which such drawing is
honored in an amount equal to the amount of such drawing and (ii) the
Administrative Agent or the Canadian Administrative Agent shall promptly notify
each relevant L/C Participant of such drawing and the amount of its Revolving
Credit Loan to be made in respect thereof, and each L/C Participant shall be
irrevocably obligated to make a Revolving Credit Loan to the Borrower or the
Canadian Borrower, as applicable, in the manner deemed to have been requested in
the amount of its Revolving Credit Commitment Percentage of the applicable
Unpaid Drawing by 12:00 noon (New York time) on such Business Day by making the
amount of such Revolving Credit Loan available to the Administrative Agent (or
the Canadian Administrative Agent, as applicable).  Such Revolving Credit Loans
shall be made without regard to the Minimum Borrowing Amount.  The
Administrative Agent (or the Canadian Administrative Agent, as applicable) shall
use the proceeds of such Revolving Credit Loans solely for purpose of
reimbursing the Letter of Credit Issuer for the related Unpaid Drawing.

 

(b)           The obligations of the Borrower and the Canadian Borrower under
this Section 3.4 to reimburse the Letter of Credit Issuer with respect to Unpaid
Drawings (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment that the Borrower, the Canadian Borrower or
any other Person may have or have had against the Letter of Credit Issuer, the
Administrative Agent, the Canadian Administrative Agent or any Lender (including
in its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing, provided that neither the
Borrower nor the Canadian Borrower shall be obligated to reimburse the Letter of
Credit Issuer for any wrongful payment made by the Letter of Credit Issuer under
the Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer.

3.5.          Increased Costs.  If after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the date hereof
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such L/C Participant hereunder (other than any such increase
or reduction attributable to taxes) in respect of Letters of Credit or L/C
Participations therein, then, promptly after receipt of written demand to the
Borrower by the Letter of Credit Issuer or such L/C Participant, as the case may
be, (a copy of which notice shall be sent by the Letter of Credit

69


--------------------------------------------------------------------------------




Issuer or such L/C Participant to the Administrative Agent (with respect to
Letter of Credit issued on account of the Borrower) and to the Canadian
Administrative Agent with respect to Letters of Credit issued on account of the
Canadian Borrower)), the Borrower or the Canadian Borrower, as applicable, shall
pay to the Letter of Credit Issuer or such L/C Participant such additional
amount or amounts as will compensate the Letter of Credit Issuer or such L/C
Participant for such increased cost or reduction, it being understood and
agreed, however, that the Letter of Credit Issuer or a L/C Participant shall not
be entitled to such compensation as a result of such Person’s compliance with,
or pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the date hereof.  A certificate submitted to the
Borrower or the Canadian Borrower, as applicable, by the relevant Letter of
Credit Issuer or a L/C Participant, as the case may be, (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such L/C Participant
to the Administrative Agent (with respect to Letters of Credit issued on account
of the Borrower) and to the Canadian Administrative Agent with respect to
Letters of Credit issued on account of the Canadian Borrower)) setting forth in
reasonable detail the basis for the determination of such additional amount or
amounts necessary to compensate the Letter of Credit Issuer or such L/C
Participant as aforesaid shall be conclusive and binding on the Borrower or the
Canadian Borrower, as applicable, absent clearly demonstrable error.

 

3.6.          Successor Letter of Credit Issuer.  A Letter of Credit Issuer may
resign as Letter of Credit Issuer upon 60 days’ prior written notice to the
Administrative Agent, the Canadian Administrative Agent, the Lenders and the
Borrower.  If the US Letter of Credit Issuer shall resign as US Letter of Credit
Issuer under this Agreement, then the Borrower shall appoint from among the
Lenders with US Revolving Credit Commitments a successor issuer of US Letters of
Credit, whereupon such successor issuer shall succeed to the rights, powers and
duties of the US Letter of Credit Issuer, and the term “US Letter of Credit
Issuer” shall mean such successor issuer effective upon such appointment.  At
the time such resignation shall become effective, the Borrower shall pay to the
resigning US Letter of Credit Issuer all accrued and unpaid fees pursuant to
Sections 4.1(c) and (e).  The acceptance of any appointment as the US Letter of
Credit Issuer hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such successor Lender shall have all the rights and obligations of the previous
Letter of Credit Issuer under this Agreement and the other Credit Documents.  If
the Canadian Letter of Credit Issuer shall resign as Canadian Letter of Credit
Issuer under this Agreement, then the Canadian Borrower shall appoint from among
the Lenders with Canadian Revolving Credit Commitments a successor issuer of
Canadian Letters of Credit, whereupon such successor issuer shall succeed to the
rights, powers and duties of the Canadian Letter of Credit Issuer, and the term
“Canadian Letter of Credit Issuer” shall mean such successor issuer effective
upon such appointment.  At the time such resignation shall become effective, the
Canadian Borrower and the Borrower, as applicable shall pay to the resigning
Letter of Credit Issuer all accrued and unpaid fees pursuant to Sections 4.1(d )
and (e).  After the resignation of the Letter of Credit Issuer hereunder, the
resigning Letter of Credit Issuer shall remain a party hereto and shall continue
to have all the rights and obligations of a Letter of Credit Issuer under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation, but shall not be required to issue additional
Letters of Credit.  After any retiring Letter of Credit Issuer’s resignation as
Letter of Credit Issuer, the provisions of this Agreement relating to the Letter
of Credit Issuer shall inure to its benefit as to

70


--------------------------------------------------------------------------------




any actions taken or omitted to be taken by it (a) while it was Letter of Credit
Issuer under this Agreement or (b) at any time with respect to Letters of Credit
issued by such Letter of Credit Issuer.

 

SECTION 4.           Fees; Commitments

 

4.1.          Fees.  (a)

 

(i)            The Borrower agrees to pay to the Administrative Agent in
Dollars, for the account of each Lender having a US Revolving Credit Commitment
(in each case pro rata according to the respective US Revolving Credit
Commitments of all such Lenders), a commitment fee for each day from and
including the Closing Date to but excluding the Final Date.  Such commitment fee
shall be payable in arrears (i) on the last day of each March, June, September
and December (for the three-month period (or portion thereof) ended on such day
for which no payment has been received) and (ii) on the Final Date (for the
period ended on such date for which no payment has been received pursuant to
clause (i) above), and shall be computed for each day during such period at a
rate per annum equal to the Commitment Fee Rate in effect on such day on the
Available US Commitments in effect on such day.

(ii)           The Canadian Borrower agrees to pay to the Canadian
Administrative Agent for the account of each Canadian Lender with a Canadian
Revolving Credit Commitment allocated to the Canadian Borrower (in each case pro
rata according to the respective Canadian Revolving Credit Commitments of all
such Lenders), a commitment fee for each day from and including the Closing Date
to but excluding the Final Date. Such commitment fee shall be payable in arrears
(i) on the last day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (ii) on the Final Date (for the period ended on such date
for which no payment has been received pursuant to clause (i) above), and shall
be computed for each day during such period at a rate per annum equal to the
Commitment Fee Rate in effect on such day on the portion of the Available
Canadian Commitments allocated to the Canadian Borrower on such day.

(iii)          The Borrower agrees to pay to the Administrative Agent for the
account of each Canadian Lender with a Canadian Revolving Credit Commitment
allocated to the Borrower (in each case pro rata according to the respective
Canadian Revolving Credit Commitments of all such Lenders), a commitment fee for
each day from and including the Closing Date to but excluding the Final Date.
Such commitment fee shall be payable in arrears (i) on the last day of each
March, June, September and December (for the three-month period (or portion
thereof) ended on such day for which no payment has been received) and (ii) on
the Final Date (for the period ended on such date for which no payment has been
received pursuant to clause (i) above), and shall be computed for each day
during such period at a rate per annum equal to the Commitment Fee Rate in
effect on such day on the portion of the Available Canadian Commitments
allocated to the Borrower on such day.

71


--------------------------------------------------------------------------------




 

(iv)          Notwithstanding the foregoing, neither the Borrower nor the
Canadian Borrower shall be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 4.1.

(b)           The Borrower agrees to pay to the Administrative Agent in Dollars
for the account of the Lenders pro rata on the basis of their respective Letter
of Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from and including the date of issuance of such
Letter of Credit to but excluding the termination date of such Letter of Credit
computed at the per annum rate for each day equal to the Applicable Eurodollar
Margin for Revolving Credit Loans minus 0.125% per annum on the average daily
Stated Amount of such Letter of Credit.  Such Letter of Credit Fees shall be due
and payable quarterly in arrears on the last day of each March, June, September
and December and on the date upon which the US Total Revolving Credit Commitment
terminates and the Letter of Credit Outstanding shall have been reduced to zero.

(c)           The Borrower agrees to pay to the Administrative Agent in Dollars
for the account of the US Letter of Credit Issuer a fee in respect of each US
Letter of Credit issued by it (the “Fronting Fee”), for the period from and
including the date of issuance of such US Letter of Credit to but excluding the
termination date of such US Letter of Credit, computed at the rate for each day
equal to 0.125% per annum on the average daily Stated Amount of such US Letter
of Credit.  Such Fronting Fees shall be due and payable quarterly in arrears on
the last day of each March, June, September and December and on the date upon
which the US Total Revolving Credit Commitment terminates and the US Letter of
Credit Outstandings shall have been reduced to zero.

(d)           The Canadian Borrower agrees to pay to the Canadian Administrative
Agent in for the account of the Lenders with a Canadian Revolving Credit
Commitment pro rata on the basis of their respective Canadian Letter of Credit
Exposure, a fee in respect of each Canadian Letter of Credit (the “Canadian
Letter of Credit Fee”), for the period from and including the date of issuance
of such Canadian Letter of Credit to but excluding the termination date of such
Canadian Letter of Credit computed at the per annum rate for each day equal to
the Applicable Eurodollar Margin for Revolving Credit Loans minus 0.125% per
annum on the average daily Stated Amount of such Letter of Credit.  Such Letter
of Credit Fees shall be due and payable quarterly in arrears on the last day of
each March, June, September and December and on the date upon which the Canadian
Total Revolving Credit Commitment terminates and the Canadian Letter of Credit
Outstandings shall have been reduced to zero.

(e)           The Borrower agrees to pay directly to the Letter of Credit Issuer
in Dollars upon each issuance of, drawing under, and/or amendment of, a Letter
of Credit issued by it such amount as the Letter of Credit Issuer and the
Borrower shall have agreed upon for issuances of, drawings under or amendments
of, letters of credit issued by it.

4.2.          Voluntary Reduction of Revolving Credit Commitments.  Upon at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent at the Administrative Agent’s
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower (on behalf of itself and the Canadian Borrower) shall
have the right, without premium or penalty, on any day, permanently

72


--------------------------------------------------------------------------------




to terminate or reduce the Revolving Credit Commitments in whole or in part,
provided that (a) any such reduction shall apply proportionately and permanently
to reduce the US Revolving Credit Commitment or the Canadian Revolving Credit
Commitment, as the case may be, of each of the Lenders, (b) any partial
reduction pursuant to this Section 4.2 shall be in the amount of at least the
Dollar Equivalent of $1,000,000 and (c) after giving effect to such termination
or reduction and to any prepayments of the Loans made on the date thereof in
accordance with this Agreement, (i) the aggregate amount of the Lenders’ US
Revolving Credit Exposures shall not exceed the US Total Revolving Credit
Commitment (ii) the aggregate amount of the Canadian Lenders’ Canadian Revolving
Credit Exposure to the Canadian Borrower shall not exceed the portion of the
Canadian Total Revolving Credit Commitment allocated to the Canadian Borrower
and (iii) the aggregate amount of the Canadian Lenders’ Canadian Revolving
Credit Exposures to the Borrower shall not exceed the portion of the Canadian
Total Revolving Credit Commitment allocated to the Borrower.

 

4.3.          Mandatory Termination of Commitments.  (a)     The Total Term Loan
Commitments shall terminate at 5:00 p.m. (New York time) on the Effective Date.

 

(b)           (i) The US Total Revolving Credit Commitment shall terminate at
5:00 p.m. (New York time) on the Revolving Credit Maturity Date and (ii) the
Canadian Total Revolving Credit Commitment shall terminate at 5:00 p.m. (New
York time) on the Revolving Credit Maturity Date.

(c)           The Swingline Commitment shall terminate at 5:00 p.m. (New York
time) on the Swingline Maturity Date.

SECTION 5.           Payments

 

5.1.          Voluntary Prepayments. (a)   The Borrower shall have the right to
prepay Tranche A Term Loans, Tranche E Term Loans, US Revolving Credit Loans and
Swingline Loans, and the Canadian Borrower shall have the right to prepay
Canadian Revolving Credit Loans in whole or in part from time to time on the
following terms and conditions: (a) the Borrower (on its own behalf and on
behalf of the Canadian Borrower) shall give the Administrative Agent and the
Canadian Administrative Agent at the applicable Administrative Agent’s Office
written notice (or telephonic notice promptly confirmed in writing) of its or
the Canadian Borrower’s intent to make such prepayment, the amount of such
prepayment and (in the case of BA Loans and Eurodollar Loans) the specific
Borrowing(s) pursuant to which made, which notice shall be given by the Borrower
no later than (i) in the case of Tranche A Term Loans, Tranche E Term Loans or
Revolving Credit Loans, 10:00 a.m. (New York time) one Business Day prior to, or
(ii) in the case of Swingline Loans, 10:00 a.m. (New York time) on, the date of
such prepayment and shall promptly be transmitted by the Administrative Agent or
the Canadian Administrative Agent, as applicable, to each of the Lenders or the
Swingline Lender, as the case may be; (b) each partial prepayment of any
Borrowing of Tranche A Term Loans, Tranche E Term Loans or Revolving Credit
Loans shall be in a multiple of the Dollar Equivalent of $100,000 or C$100,000
and in an aggregate principal amount of the Dollar Equivalent of at least
$1,000,000 or C$1,000,000 and each partial prepayment of Swingline Loans shall
be in a multiple of the Dollar Equivalent of $100,000 and in an aggregate
principal amount of at least the Dollar Equivalent of $100,000, provided that no
partial prepayment of Eurodollar Term

73


--------------------------------------------------------------------------------


Loans or Eurodollar Revolving Credit Loans made pursuant to a single Borrowing
shall reduce the outstanding Eurodollar Term Loans or Eurodollar Revolving
Credit Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount for Eurodollar Term Loans or Eurodollar Revolving Credit Loans;
(c) any prepayment of Eurodollar Term Loans or Eurodollar Revolving Credit Loans
pursuant to this Section 5.1 on any day other than the last day of an Interest
Period applicable thereto shall be subject to compliance by the Borrower or the
Canadian Borrower, as the case may be, with the applicable provisions of Section
2.11 and (d) BA Loans may not be repaid on any day other than the last day of an
Interest Period applicable thereto except as may be otherwise provided in this
Agreement.  Each prepayment in respect of any Term Loans pursuant to this
Section 5.1 shall be (a) applied to Tranche A Term Loans and Tranche E Term
Loans in such manner as the Borrower may determine and (b) applied to reduce
Tranche A Repayment Amounts and Tranche E Repayment Amounts in such order as the
Borrower may determine; provided, that (i) each Tranche E Term Loan Lender will
have the right to refuse any such voluntary prepayment by giving notice of such
refusal to the Administrative Agent (and the Borrower shall not prepay any such
Tranche E Term Loans), (ii) any prepayment so refused shall be applied to the
Tranche A Term Loans in such manner as the Borrower may determine and (iii)
after the prepayment or repayment in full of the Tranche A Term Loans, each
Tranche E Term Loan Lender may not refuse any such voluntary prepayments
pursuant to this Section 5.1.  At the Borrower’s election (on its own behalf and
on behalf of the Canadian Borrower) in connection with any prepayment pursuant
to this Section 5.1, such prepayment shall not be applied to any Tranche A Term
Loan, Tranche E Term Loan or Revolving Credit Loan of a Defaulting Lender.

5.2.          Mandatory Prepayments.  (a)     Term Loan Prepayments.  (i)  On
each occasion that a Prepayment Event occurs, the Borrower shall, within one
Business Day after the occurrence of a Debt Incurrence Prepayment Event and
within five Business Days after the occurrence of any other Prepayment Event,
prepay, in accordance with paragraph (c) below, the principal amount of Term
Loans in an amount equal to 100% of the Net Cash Proceeds from such Prepayment
Event, provided that, at the option of the Borrower, the Net Cash Proceeds from
any transaction permitted by Section 10.4(e) (including pursuant to any
securitization) may be applied to repay Revolving Credit Loans, which repayment
shall automatically result in the reduction of the Revolving Credit Commitment
of each Lender by an amount equal to the amount of the Revolving Credit Loans
prepaid to such Lender.

 

(ii)           Not later than the date that is ninety days after the last day of
any fiscal year (commencing with the fiscal year ending December 31, 2004),  the
Borrower shall prepay, in accordance with paragraph (c) below, the principal of
Term Loans in an amount equal to (x) 50% of Excess Cash Flow for such fiscal
year (provided such percentage shall be reduced to (i) 25% if the Consolidated
Total Debt to Consolidated EBITDA Ratio as of the end of such fiscal year is
less than 4.00 to 1.00 and (ii) 0% if the Consolidated Total Debt to
Consolidated EBITDA Ratio as of the end of such fiscal year is less than 3.25 to
1.00), minus (y) the amount of any such Excess Cash Flow that the Borrower has,
after the end of such fiscal year and prior to such date, reinvested in the
business of the Borrower or any of its Subsidiaries (subject to Section 9.14)
and minus (z) the principal amount of Term Loans voluntarily prepaid pursuant to
Section 5.1 during such fiscal year.

74


--------------------------------------------------------------------------------




 

(b)           Repayment of Revolving Credit Loans.

(i)            Aggregate US Revolving Credit Outstandings.  If on any date the
aggregate amount of the Lenders’ US Revolving Credit Exposures (all the
foregoing, collectively, the “Aggregate US Revolving Credit Outstandings”)
exceeds 100% of the US Total Revolving Credit Commitment as then in effect, the
Borrower shall forthwith repay on such date the principal amount of Swingline
Loans and, after all Swingline Loans have been paid in full, Revolving Credit
Loans in an amount equal to such excess.  If, after giving effect to the
prepayment of all outstanding Swingline Loans and Revolving Credit Loans, the
Aggregate US Revolving Credit Outstandings exceed the US Total Revolving Credit
Commitment then in effect, the Borrower shall pay to the Administrative Agent an
amount in cash equal to such excess and the Administrative Agent shall hold such
payment for the benefit of the Lenders as security for the obligations of the
Borrower hereunder (including obligations in respect of Letter of Credit
Outstandings) pursuant to a cash collateral agreement to be entered into in form
and substance satisfactory to the Administrative Agent (which shall permit
certain investments in Permitted Investments satisfactory to the Administrative
Agent, until the proceeds are applied to the secured obligations).

(ii)           Aggregate Canadian Revolving Credit Outstandings.  If on any date
the aggregate amount of the Canadian Lenders’ Canadian Revolving Credit
Exposures (all the foregoing, collectively, the “Aggregate Canadian Revolving
Credit Outstandings”) exceeds 103% of the Canadian Total Revolving Credit
Commitment as then in effect, each of the Borrower and the Canadian Borrower, as
the case may be, shall forthwith repay on such date Canadian Revolving Credit
Loans owing by each of them, respectively, in an aggregate amount equal to such
excess.  If, after giving effect to the prepayment of all outstanding Canadian
Revolving Credit Loans (other than BA Loans), the Aggregate Canadian Revolving
Credit Outstandings exceed the Canadian Total Revolving Credit Commitment then
in effect, the Borrower and/or the Canadian Borrower as the case may be, shall
pay to the Canadian Administrative Agent an amount in cash equal to such excess
and the Canadian Administrative Agent shall hold such payment for the benefit of
the applicable Lenders as security for the obligations of the Borrower and the
Canadian Borrower hereunder (including obligations in respect of Canadian Letter
of Credit Outstandings and BA Loans) pursuant to a cash collateral agreement to
be entered into in form and substance satisfactory to the Canadian
Administrative Agent (which shall permit certain investments in Permitted
Investments satisfactory to the Canadian Administrative Agent, until the
proceeds are applied to the secured obligations).

(c)           Application to Repayment Amounts.  Each prepayment of Term Loans
required by Section 5.2(a) shall be applied to reduce Tranche A Repayment
Amounts and Tranche E Repayment Amounts in such order as the Borrower may
determine up to an amount equal to the aggregate amount of the applicable
Tranche A Repayment Amounts and Tranche E Repayment Amounts required to be made
by the Borrower pursuant to Section 2.5(b) during the two year period
immediately following the date of the prepayment (such amount being, the
“Amortization Amount”); provided that to the extent that the amount of the
prepayment exceeds the Amortization Amount, such excess shall be applied ratably
to reduce the then remaining

75


--------------------------------------------------------------------------------




Tranche A Repayment Amounts and Tranche E Repayment Amounts.  With respect to
each such prepayment, (i) the Borrower will, not later than the date specified
in Section 5.2(a) for offering to make such prepayment, give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent provide notice of such prepayment to each Term Loan Lender,
(ii) each Tranche E Term Loan Lender will have the right to refuse any such
prepayment by giving written notice of such refusal to the Borrower within
fifteen Business Days after such Lender’s receipt of notice from the
Administrative Agent of such prepayment (and the Borrower shall not prepay any
such Tranche E Term Loans until the date that is specified in the immediately
following clause), (iii) the Borrower will make all such prepayments not so
refused upon the earlier of (x) such fifteenth Business Day and (y) such time as
the Borrower has received notice from each Lender that it consents to or refuses
such prepayment and (iv) any prepayment so refused may be retained by the
Borrower, provided that any prepayment so refused that relates to Net Cash
Proceeds from a Debt Incurrence Prepayment Event in respect of the issuance of
Permitted Additional Subordinated Notes shall be allocated to the then
outstanding Term Loans on a pro rata basis and shall be applied as set forth
above in this paragraph (c).

 

(d)           Application to Term Loans.  With respect to each prepayment of
Term Loans required by Section 5.2(a), the Borrower may designate the Types of
Loans that are to be prepaid and the specific Borrowing(s) pursuant to which
made, provided that (i) Eurodollar Term Loans may be designated for prepayment
pursuant to this Section 5.2 only on the last day of an Interest Period
applicable thereto unless all Eurodollar Term Loans with Interest Periods ending
on such date of required prepayment and all ABR Loans have been paid in full;
and (ii) Eurodollar Term Loans made pursuant to a single Borrowing shall reduce
the outstanding Term Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount for Eurodollar Loans such Borrowing shall
immediately be converted into ABR Loans.  In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.11.

(e)           Application to Revolving Credit Loans.  With respect to each
prepayment of Revolving Credit Loans elected by the Borrower pursuant to Section
5.2(a) or required by Section 5.2(b), the Borrower (on its own behalf and on
behalf of the Canadian Borrower) may designate (i) the Types of Loans that are
to be prepaid and the specific Borrowing(s) pursuant to which made and (ii) the
US Revolving Credit Loans or Canadian Revolving Credit Loans to be prepaid,
provided that (w) Eurodollar Revolving Credit Loans may be designated for
prepayment pursuant to this Section 5.2 only on the last day of an Interest
Period applicable thereto unless all Eurodollar Loans with Interest Periods
ending on such date of required prepayment and all ABR Loans have been paid in
full; (x) if any prepayment by the Borrower or the Canadian Borrower of
Eurodollar Revolving Credit Loans made pursuant to a single Borrowing shall
reduce the outstanding Dollar Equivalent of the Revolving Credit Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
for Eurodollar Revolving Credit Loans, as the case may be, such Borrowing shall
immediately be converted into Cdn ABR Loans or ABR Loans, as applicable; (y)
each prepayment of any Loans made pursuant to a Borrowing shall be applied pro
rata among such Loans; and (z) notwithstanding the provisions of the preceding
clause (y), no prepayment made pursuant to Section 5.2(a) or Section 5.2(b) of
Revolving Credit Loans shall be applied to the Revolving Credit Loans of any
Defaulting

76


--------------------------------------------------------------------------------




Lender.  In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its reasonable discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.11.

 

(f)            BA and Eurodollar Interest Periods.  In lieu of making any
payment pursuant to this Section 5.2 in respect of any BA Loan or Eurodollar
Loan other than on the last day of the Interest Period therefor so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
or the Canadian Borrower, as the case may be, at its option may deposit with the
Administrative Agent an amount equal to the amount of the BA Loan or Eurodollar
Loan to be prepaid and such BA Loan or Eurodollar Loan, as the case may be,
shall be repaid on the last day of the Interest Period therefor in the required
amount.  Such deposit shall be held by the Administrative Agent in a corporate
time deposit account established on terms reasonably satisfactory to the
Administrative Agent, earning interest at the then-customary rate for accounts
of such type.  Such deposit shall constitute cash collateral for the
Obligations, provided that the Borrower or the Canadian Borrower, as the case
may be, may at any time direct that such deposit be applied to make the
applicable payment required pursuant to this Section 5.2.

(g)           Minimum Amount.  No prepayment shall be required pursuant to
Section 5.2(a)(i) unless and until the amount at any time of Net Cash Proceeds
from Prepayment Events required to be applied at or prior to such time pursuant
to such Section and not yet applied at or prior to such time to prepay Term
Loans pursuant to such Section exceeds the Dollar Equivalent of $15,000,000 in
the aggregate for all such Prepayment Events.

(h)           Foreign Asset Sales.  Notwithstanding any other provisions of this
Section 5.2, (i) to the extent that any of or all the Net Cash Proceeds of any
asset sale by a Restricted Foreign Subsidiary giving rise to an Asset Sale
Prepayment Event (a “Foreign Asset Sale”) or Excess Cash Flow are prohibited or
delayed by applicable local law from being repatriated to the United States, the
portion of such Net Cash Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans at the times provided in this
Section 5.2 but may be retained by the applicable Restricted Foreign Subsidiary
so long, but only so long, as the applicable local law will not permit
repatriation to the United States (the Borrower and the Canadian Borrower hereby
agreeing to cause the applicable Restricted Foreign Subsidiary to promptly take
all actions required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Cash Proceeds or Excess
Cash Flow is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds or Excess Cash Flow
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 5.2
and (ii) to the extent that the Borrower (on its own behalf and on behalf of the
Canadian Borrower) has determined in good faith that repatriation of any of or
all the Net Cash Proceeds of any Foreign Asset Sale or Excess Cash Flow would
have a material adverse tax cost consequence with respect to such Net Cash
Proceeds or Excess Cash Flow, the Net Cash Proceeds or Excess Cash Flow so
affected may be retained by the applicable Restricted Foreign Subsidiary,
provided that, in the case of this clause (ii), on or before the date on which
any Net Cash Proceeds so retained would otherwise have been required to be
applied to reinvestments or prepayments pursuant to Section 5.2(a) (or such
Excess Cash Flow would have

77


--------------------------------------------------------------------------------




been so required if it were Net Cash Proceeds), (x) the Borrower or the Canadian
Borrower, as the case may be, applies an amount equal to such Net Cash Proceeds
or Excess Cash Flow to such reinvestments or prepayments as if such Net Cash
Proceeds or Excess Cash Flow had been received by the Borrower or the Canadian
Borrower, as the case may be, rather than such Restricted Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds or Excess Cash Flow had been repatriated (or,
if less, the Net Cash Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess
Cash Flow are applied to the repayment of Indebtedness of a Restricted Foreign
Subsidiary.

 

5.3.          Method and Place of Payment.  (a)     Except as otherwise
specifically provided herein, all payments under this Agreement shall be made by
the Borrower or the Canadian Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto, the Letter of Credit Issuer, the Canadian Letter
of Credit Issuer or the Swingline Lender, as the case may be, not later than
12:00 Noon (New York time) on the date when due and shall be made (i) in the
case of amounts payable in Dollars, in immediately available funds at the
Administrative Agent’s Office and (ii) in the case of amounts payable in a
Canadian Dollars, in immediately available funds at the Administrative Agent’s
Office or at such other office as the Administrative Agent shall specify for
such purpose by notice to the Borrower, it being understood that written or
facsimile notice by the Borrower or the Canadian Borrower, as the case may be,
to the Administrative Agent to make a payment from the funds in the Borrower’s
or the Canadian Borrower’s, as the case may be, account at the Administrative
Agent’s Office shall constitute the making of such payment to the extent of such
funds held in such account.  All payments under each Credit Document (whether of
principal, interest or otherwise) shall be made (i) in the case of the principal
of and interest on each Loan, in the currency in which such Loan is denominated,
(ii) in the case of reimbursement obligations in respect of Letters of Credit,
in the currency in which such Letter of Credit is denominated or (iii) in the
case of any indemnification or expense reimbursement payment, in Dollars, except
as otherwise expressly provided herein.  The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 p.m. (New York time) on such
day) like funds relating to the payment of principal or interest or Fees ratably
to the Lenders entitled thereto.

 

(b)           Any payments under this Agreement that are made later than
2:00 p.m. (New York time) shall be deemed to have been made on the next
succeeding Business Day.  Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

5.4.          Net Payments.  (a)     Subject to the following sentence, all
payments made by or on behalf of the Borrower and the Canadian Borrower under
this Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any current or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (i) net income taxes and
franchise taxes

78


--------------------------------------------------------------------------------




(imposed in lieu of net income taxes) and capital taxes imposed on the
Administrative Agent, the Canadian Administrative Agent or any Lender and
(ii) any taxes imposed on the Administrative Agent, the Canadian Administrative
Agent or any Lender as a result of a current or former connection between the
Administrative Agent, the Canadian Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent, the Canadian
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement).  If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable under this Agreement, the Borrower or the Canadian Borrower, as
applicable, shall increase the amounts payable to the Administrative Agent, the
Canadian Administrative Agent or such Lender to the extent necessary to yield to
the Administrative Agent, the Canadian Administrative Agent or such Lender
(after payment of all Non-Excluded Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement;
provided, however, that the Borrower shall not be required to increase any such
amounts payable to any Lender that is not organized under the laws of the United
States of America or a state thereof (a “Non-U.S. Lender”) if such Lender fails
to comply with the requirements of paragraph (b) of this Section 5.4.  Whenever
any Non-Excluded Taxes are payable by the Borrower or the Canadian Borrower, as
the case may be, as promptly as possible thereafter such Borrower or Canadian
Borrower shall send to the Administrative Agent or the Canadian Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt (or other evidence acceptable
to such Lender, acting reasonably) received by such Borrower or Canadian
Borrower showing payment thereof.  If the Borrower or the Canadian Borrower, as
the case may be, fails to pay any Non-Excluded Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent or the Canadian
Administrative Agent the required receipts or other required documentary
evidence, such Borrower or Canadian Borrower shall indemnify the Administrative
Agent, the Canadian Administrative Agent and the Lenders for any incremental
taxes, interest, costs or penalties that may become payable by the
Administrative Agent, the Canadian Administrative Agent or any Lender as a
result of any such failure.  The agreements in this Section 5.4(a) shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 

(b)           Each Non-U.S. Lender (other than a Canadian Lender making Loans
only to the Canadian Borrower) shall:

(i)            deliver to the Borrower and the Administrative Agent two copies
of either (x) in the case of Non-U.S. Lender claiming exemption from U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, United States Internal Revenue Service
Form W-8BEN (together with a certificate representing that such Non-U.S. Lender
is not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), or (y) Internal Revenue
Service Form W-8BEN or Form W-8ECI, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete

79


--------------------------------------------------------------------------------




exemption from, or reduced rate of, U.S. Federal withholding tax on payments by
the Borrower under this Agreement;

 

(ii)           deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower; and

(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent.  Each Person that shall
become a Participant pursuant to Section 14.6 or a Lender pursuant to Section
14.6 shall, upon the effectiveness of the related transfer, be required to
provide all the forms and statements required pursuant to this Section 5.4(b),
provided that in the case of a Participant such Participant shall furnish all
such required forms and statements to the Lender from which the related
participation shall have been purchased.

(c)           The Borrower shall not be required to indemnify any Non-U.S.
Lender, or to pay any additional amounts to any Non-U.S. Lender, in respect of
U.S. Federal withholding tax pursuant to paragraph (a) above to the extent that
(i) the obligation to withhold amounts with respect to U.S. Federal withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
(or, in the case of a Participant that is not organized under the laws of the
United States of America or a state thereof (a “Non-U.S. Participant”), on the
date such Non-U.S. Participant became a Participant hereunder); provided,
however, that this clause (i) shall not apply to the extent that (x) the
indemnity payments or additional amounts any Lender (or Participant) would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the person making the assignment,
participation or transfer to such Lender (or Participant) would have been
entitled to receive in the absence of such assignment, participation or
transfer, or (y) such assignment, participation or transfer had been requested
by the Borrower or the Canadian Borrower, (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non-U.S.
Lender or Non-U.S. Participant to comply with the provisions of paragraph (b)
above or (iii) any of the representations or certifications made by a Non-U.S.
Lender or Non-U.S. Participant pursuant to paragraph (b) above are incorrect at
the time a payment hereunder is made, other than by reason of any change in
treaty, law or regulation having effect after the date such representations or
certifications were made. The Canadian Borrower shall not be required to
indemnify or pay additional amounts to a Lender or Administrative Agent in
respect of Canadian withholding tax pursuant to paragraph (a) above to the
extent that such Non-Excluded Taxes result from a failure by the Lender or
Administrative Agent to comply with any certification, identification,
information, documentation or other reporting requirement (collectively referred
to in this Section 5.4(c) as a “Reporting Requirement”) if (i) compliance is
required by law, regulation,

80


--------------------------------------------------------------------------------




administrative practice or any applicable tax treaty as a precondition to
exemption from or a reduction in the rate of deduction or withholding of
Non-Excluded Taxes, and (ii) the Canadian Borrower has first made written
request to the Lender or the Canadian Administrative Agent, as applicable, that
the Lender or Administrative Agent comply with the particular Reporting
Requirement (identified specifically in such request) and the Lender or
Administrative Agent, as applicable, has not complied with such Reporting
Requirement within 30 Business Days of such written request; provided, however
that the Canadian Borrower shall not be relieved of its obligation to indemnify
or pay additional amounts to a Lender or Administrative Agent (x) in respect of
certain payments where the obligation to indemnify or pay additional amounts in
respect of those payments arose prior to Canadian Borrower’s written request to
the Lender or Canadian Administrative Agent, as applicable, respecting such
Reporting Requirement, (y) if, by reason of any change in any law, regulation,
administrative practice or applicable tax treaty occurring after the date
hereof, the Lender or Administrative Agent, as applicable, is unable to duly
comply with such Reporting Requirement, or (z) to the extent that the additional
payment or indemnity compensates the Lender or Administrative Agent for an
amount to which the Lender or Administrative Agent would have been entitled to
receive under paragraph (a) had the Lender or Administrative Agent, as
applicable complied with the Reporting Requirement.

 

(d)           If the Borrower or the Canadian Borrower determines in good faith
that a reasonable basis exists for contesting any taxes for which
indemnification has been demanded hereunder, the relevant Lender, the Canadian
Administrative Agent or the Administrative Agent, as applicable, shall cooperate
with such Borrower or Canadian Borrower in challenging such taxes at Borrower’s
or Canadian Borrower’s expense if so requested by Borrower or Canadian
Borrower.  If any Lender, the Canadian Administrative Agent or the
Administrative Agent, as applicable, receives a refund of a tax for which a
payment has been made by the Borrower or the Canadian Borrower pursuant to this
Agreement, which refund in the good faith judgment of such Lender, the Canadian
Administrative Agent or Administrative Agent, as the case may be, is
attributable to such payment made by such Borrower or Canadian Borrower, then
the Lender, the Canadian Administrative Agent or the Administrative Agent, as
the case may be, shall reimburse Borrower or Canadian Borrower for such amount
(together with any interest received thereon) as the Lender, the Canadian
Administrative Agent or Administrative Agent, as the case may be, determines to
be the proportion of the refund as will leave it, after such reimbursement, in
no better or worse position than it would have been in if the payment had not
been required.  A Lender, the Canadian Administrative Agent or Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its reasonable discretion that it would be adversely affected by
making such a claim.  Neither the Lender, the Canadian Administrative Agent nor
the Administrative Agent shall be obliged to disclose any information regarding
its tax affairs or computations to the Borrower or the Canadian Borrower in
connection with this paragraph (d) or any other provision of this Section 5.4.

(e)           Each Lender represents and agrees that, on the date hereof and at
all times during the term of this Agreement, it is not and will not be a conduit
entity participating in a conduit financing arrangement (as defined in Section
7701(1) of the Code and the regulations thereunder) with respect to the
Borrowings hereunder unless the Borrower has consented to such arrangement prior
thereto.

81


--------------------------------------------------------------------------------




(f)            Notwithstanding Section 5.4(a), the Canadian Borrower shall not
be required to indemnify or pay any additional amounts in respect of Canadian
withholding tax imposed under Part XIII of the Tax Act applicable to any amount
payable with respect to Canadian Revolving Credit Loans or Canadian Letters of
Credit pursuant to Section 5.4(a) above to any Lender that is not a Canadian
Resident for the purposes of the Tax Act, except if any such Loans were
assigned, participated or transferred to such Lender at the request of the
Borrower or the Canadian Borrower or were assigned, participated or transferred
to such Lender following the occurrence of and during the continuance of an
Event of Default pursuant to Section 11.1 or 11.5.

 

5.5.          Computations of Interest and Fees.  (a)     Interest on Eurodollar
Loans and, except as provided in the next succeeding sentence, ABR Loans shall
be calculated on the basis of a 360-day year for the actual days elapsed. 
Interest on (i) Canadian Prime Loans and (ii) ABR Loans in respect of which the
rate of interest is calculated on the basis of the Prime Rate and interest on
overdue interest shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.

 

(b)           Fees and Letter of Credit Outstanding shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.

5.6.          Limit on Rate of Interest.

 

(a)           No Payment shall exceed Lawful Rate.  Notwithstanding any other
term of this Agreement, neither the Borrower nor the Canadian Borrower shall be
obliged to pay any interest or other amounts under or in connection with this
Agreement in excess of the amount or rate permitted under or consistent with any
applicable law, rule or regulation.  In particular, the Canadian Borrower shall
not be obliged to pay any interest or other amounts which would result in the
receipt by any Lender of interest on credit advanced at a rate in excess of the
rate permitted under the Criminal Code (Canada).  For purposes of this Section
5.6, “interest” and “credit advanced” have the meanings ascribed in the Criminal
Code (Canada) and the “effective annual rate of interest” shall be calculated in
accordance with generally accepted actuarial principles and practices.

 

(b)           Payment at Highest Lawful Rate.  If either the Borrower or the
Canadian Borrower is not obliged to make a payment which it would otherwise be
required to make, as a result of Section 5.6(a), the Borrower or the Canadian
Borrower, as applicable, shall make such payment to the maximum extent permitted
by or consistent with applicable laws, rules and regulations.

(c)           Adjustment if any Payment exceeds Lawful Rate.          If any
provision of this Agreement or any of the other Credit Documents would obligate
the Borrower or the Canadian Borrower to make any payment of interest or other
amount payable to any Lender in an amount or calculated at a rate which would be
prohibited by any applicable law, rule or regulation, or in the case of the
Canadian Borrower, would result in a receipt by that Lender of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada)),
then notwithstanding such provision, such amount or rate shall be deemed to have
been adjusted with retroactive effect to the maximum amount or rate of interest,
as the case may be, as would not be

82


--------------------------------------------------------------------------------




so prohibited by law (in the case of the Borrower or the Canadian Borrower) or
so result in a receipt by that Lender of interest at a criminal rate (in the
case of the Canadian Borrower), such adjustment to be effected, to the extent
necessary, as follows:

 

(i)            firstly, by reducing the amount or rate of interest required to
be paid by the Borrower or the Canadian Borrower to the affected Lender under
Section 2.8; and

(ii)           thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid by the Borrower or the Canadian Borrower to the
affected Lender where, in the case of the Canadian Borrower, such amounts would
constitute interest for purposes of Section 347 of the Criminal Code (Canada).

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower or the
Canadian Borrower an amount in excess of the maximum permitted by any applicable
law, rule or regulation or in the case of the Canadian Borrower, an amount in
excess of the maximum permitted under the Criminal Code (Canada), then the
Borrower or the Canadian Borrower, as applicable, shall be entitled, by notice
in writing to the Administrative Agent or the Canadian Administrative Agent, as
applicable, to obtain reimbursement from that Lender in an amount equal to such
excess, and pending such reimbursement, such amount shall be deemed to be an
amount payable by that Lender to the Borrower or the Canadian Borrower, as
applicable.  Any amount or rate of interest referred to in this Section 5.6(c)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that any
Loan remains outstanding on the assumption, with respect to Canadian Borrowings,
that any charges, fees or expenses that fall within the meaning of “interest”
(as defined in the Criminal Code (Canada)) shall, if the relate to a specific
period of time, be pro-rated over that period of time and otherwise be pro-rated
over the period from the Closing Date to the Maturity Date.

SECTION 6.           Conditions Precedent to Initial Borrowing

The initial Borrowing of Term Loans under this Agreement is subject to the
satisfaction of the following conditions precedent:

6.1.          Credit Documents. (a)   The Administrative Agent shall have
received this Agreement, executed and delivered by a duly authorized officer of
each of Holdings, the Borrower, the Canadian Borrower, Required Lenders under
the Existing Credit Agreement (whom may provide written consent via a consent
supplement to this Agreement) and each Term Loan Lender.

6.2.          Collateral. (a)   All documents and instruments, including Uniform
Commercial Code or other applicable personal property security financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Agreement and perfect such Liens to the extent required by, and
with the priority required by, the Security Agreement shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording.

83


--------------------------------------------------------------------------------


 

6.3.          Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of (a) Simpson Thacher & Bartlett LLP, special New York
counsel to the Borrower, substantially in the form of Exhibit I-1 and
(b) Kenneth L. Walker, General Counsel to the Borrower.  The Borrower, the
Canadian Borrower, the other Credit Parties and the Administrative Agent hereby
instruct such counsel to deliver such legal opinions.

6.4.          No Default.  After giving effect to the Borrowings on the
Effective Date and the other transactions contemplated hereby, no Default or
Event of Default has occurred and is continuing.

6.5.          Consent.  Borrower, Holdings, Required Lenders (as such term is
defined under the Existing Credit Agreement and whom may provide written consent
via a consent supplement to this Agreement) and the Term Loan Lenders shall have
indicated their consent by the execution and delivery of the signature pages
hereof to the Administrative Agent.

6.6.          [Reserved].

6.7.          Effective Date Certificates.  The Administrative Agent shall have
received a certificate of each Credit Party, dated the Effective Date,
substantially in the form of Exhibit J, with appropriate insertions, executed by
the President or any Vice President and the Secretary or any Assistant Secretary
of such Credit Party, and attaching the documents referred to in Sections 6.8
and 6.9 (if applicable).

6.8.          Corporate Proceedings of Each Credit Party.  The Administrative
Agent shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the Board of Directors of each
Credit Party (or a duly authorized committee thereof) authorizing (a) the
execution, delivery and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (b) in the case of the Borrower and
the Canadian Borrower, the extensions of credit contemplated hereunder; provided
that in lieu of delivery of each of the resolutions set forth in this Section
6.8, the Borrower may deliver a certificate executed by the President or any
Vice President of such Credit Party certifying that there have been no material
amendments to those resolutions previously delivered to the Administrative Agent
on the Closing Date pursuant to Section 6.8 of the Existing Credit Agreement.

6.9.          Corporate Documents.  The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by-laws (or
equivalent organizational documents) of each Credit Party; provided that in lieu
of delivery of each of the documents set forth in this Section 6.9, the Borrower
may deliver a certificate executed by the President or any Vice President of
such Credit Party certifying that there have been no material amendments to
those documents previously delivered to the Administrative Agent on the Closing
Date pursuant to Section 6.9 of the Existing Credit Agreement.

6.10.        Fees.  (a)     The Lenders shall have received the fees in the
amounts previously agreed in writing by the Agents and such Lenders to be
received on the Effective Date and all expenses (including the reasonable fees,
disbursements and other charges of counsel) for which invoices have been
presented on or prior to the Effective Date shall have been paid.

84


--------------------------------------------------------------------------------




 

6.11.        Representations and Warranties.  On the Effective Date, the
representations and warranties made by each of Holdings, the Borrower and the
Canadian Borrower in Section 8, as they relate to the Credit Parties at such
time, shall be true and correct in all material respects.

6.12.        Governmental Authorizations and Consents.  Each Credit Party shall
have obtained all approval and authorizations of Governmental Authorities and
all consents of other Persons, in each case that are necessary in connection
with the transactions contemplated by the Credit Documents and each of the
foregoing shall be in full force and effect.  All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents and no action, request
for stay, petition for review or rehearing, reconsideration, or appeal with
respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.

SECTION 7.           Conditions Precedent to All Credit Events

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings) and the obligation of the Letter of Credit
Issuer to issue Letters of Credit on any date is subject to the satisfaction of
the following conditions precedent:

7.1.          No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto (a) no Default or Event of
Default shall have occurred and be continuing and (b) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

7.2.          Notice of Borrowing; Letter of Credit Request.  (a)     Prior to
the making of each Tranche A Term Loan, each Tranche E Term Loan, each Revolving
Credit Loan (other than any Revolving Credit Loan made pursuant to
Section 3.4(a)) and each Swingline Loan, the Administrative Agent shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3.

(b)           Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

85


--------------------------------------------------------------------------------




 

SECTION 8.           Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, Holdings,
the Borrower and the Canadian Borrower make the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit:

8.1.          Corporate Status.  Holdings, the Borrower, the Canadian Borrower
and each Material Subsidiary (a) is a duly organized and validly existing
corporation or other entity in good standing under the laws of the jurisdiction
of its organization and has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (b) is duly qualified and is authorized to do business and is
in good standing in all jurisdictions where it is required to be so qualified,
except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.

8.2.          Corporate Power and Authority.  Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party.  Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity.

8.3.          No Violation.  Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof nor the consummation of the
Recapitalization and the other transactions contemplated hereby or thereby will
(a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any of Holdings, the Borrower, the Canadian
Borrower or any of the Restricted Subsidiaries (other than Liens created under
the Credit Documents) pursuant to, the terms of any material indenture
(including the Subordinated Note Indenture), loan agreement, lease agreement,
mortgage, deed of trust, agreement or other material instrument to which
Holdings, the Borrower, the Canadian Borrower or any of the Restricted
Subsidiaries is a party or by which it or any of its property or assets is bound
or (c) violate any provision of the certificate of incorporation, By-Laws or
other constitutional documents of Holdings, the Borrower, the Canadian Borrower
or any of the Restricted Subsidiaries.

8.4.          Litigation.  There are no actions, suits, investigations or
proceedings (including Environmental Claims) pending or, to the knowledge of
Holdings, the Borrower or the Canadian Borrower, threatened with respect to
Holdings, the Borrower, the Canadian

86


--------------------------------------------------------------------------------




 

Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect.

8.5.          Margin Regulations.  Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T, U
or X of the Board.

8.6.          Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
in connection with (a) the execution, delivery and performance of any Credit
Document or (b) the legality, validity, binding effect or enforceability of any
Credit Document, except any of the foregoing the failure to obtain or make could
not reasonably be expected to have a Material Adverse Effect.

8.7.          Investment Company Act.  Neither Holdings nor the Borrower is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

8.8.          True and Complete Disclosure.  (a)     None of the factual
information and data (taken as a whole) heretofore or contemporaneously
furnished by any of Holdings, the Borrower, the Canadian Borrower, any of the
Subsidiaries or any of their respective authorized representatives in writing to
the Administrative Agent and/or any Lender on or before the Closing Date
(including (i) the Confidential Information Memorandum and (ii) all information
contained in the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein contained any untrue statement
or omitted to state any material fact necessary to make such information and
data (taken as a whole) not misleading at such time in light of the
circumstances under which such information or data was furnished, it being
understood and agreed that for purposes of this Section 8.8(a), such factual
information and data shall not include projections and pro forma financial
information.

(b)           The projections and pro forma financial information contained in
the information and data referred to in paragraph (a) above were based on good
faith estimates and assumptions believed by such Persons to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

8.9.          Financial Condition; Financial Statements.  The (a) unaudited
historical consolidated financial information of the Parent as set forth in the
Confidential Information Memorandum, and (b) the Historical Financial
Statements, in each case present or will, when provided, present fairly in all
material respects the combined financial position of the Borrower at the
respective dates of said information, statements and results of operations for
the respective periods covered thereby.  The financial statements referred to in
clause (b) of this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements.  There has been no Material Adverse Change since November
30, 2003, other than solely as a result of changes in general economic
conditions.

87


--------------------------------------------------------------------------------




 

8.10.        Tax Returns and Payments.  Each of Holdings, the Borrower, the
Canadian Borrower and the Subsidiaries has filed all federal income tax returns
and all other material tax returns, domestic and foreign, required to be filed
by it and has paid all material taxes and assessments payable by it that have
become due, other than those not yet delinquent or contested in good faith. 
Each of Holdings, the Borrower, the Canadian Borrower and each of the
Subsidiaries have paid, or have provided adequate reserves (in the good faith
judgment of the management of the Borrower) in accordance with GAAP for the
payment of, all material federal, state, provincial and foreign income taxes
applicable for all prior fiscal years and for the current fiscal year to the
Effective Date.

8.11.        Compliance with ERISA.  (i) Each Plan is in compliance with ERISA,
the Code and any applicable Requirement of Law; no Reportable Event has occurred
(or is reasonably likely to occur) with respect to any Plan; no Plan is
insolvent or in reorganization (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to any of Holdings, the Borrower, any Subsidiary or any ERISA
Affiliate; no Plan (other than a multiemployer plan) has an accumulated or
waived funding deficiency (or is reasonably likely to have such a deficiency);
none of Holdings, the Borrower, any Subsidiary or any ERISA Affiliate has
incurred (or is reasonably likely expected to incur) any liability to or on
account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code or has
been notified in writing that it will incur any liability under any of the
foregoing Sections with respect to any Plan; no proceedings have been instituted
(or are reasonably likely to be instituted) to terminate or to reorganize any
Plan or to appoint a trustee to administer any Plan, and no written notice of
any such proceedings has been given to any of Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate; and no lien imposed under the Code or ERISA
on the assets of any of Holdings, the Borrower or any Subsidiary or any ERISA
Affiliate exists (or is reasonably likely to exist) nor has Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate been notified in writing that
such a lien will be imposed on the assets of any of Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreements in this
Section 8.11(i) would not result, individually or in the aggregate, in an amount
of liability that would be reasonably likely to have a Material Adverse Effect
or relates to any matter disclosed in the financial statements of the Borrower
contained in the Confidential Information Memorandum.  No Plan (other than a
multiemployer plan) has an Unfunded Current Liability that would, individually
or when taken together with any other liabilities referenced in this
Section 8.11(i), be reasonably likely to have a Material Adverse Effect.  With
respect to Plans that are multiemployer plans (as defined in Section 3(37) of
ERISA), the representations and warranties in this Section 8.11(i), other than
any made with respect to (a) liability under Section 4201 or 4204 of ERISA or
(b) liability for termination or reorganization of such Plans under ERISA, are
made to the best knowledge of the Borrower.

(ii)           the Canadian Pension Plans are duly registered under all
applicable provincial pension benefits legislation; all material obligations of
each Credit Party and its Subsidiaries (including fiduciary, funding, investment
and administration obligations) required to be performed in connection with the
Canadian Pension Plans, the Canadian Benefit Plans and the funding agreements
therefore have been performed in accordance with applicable laws and
regulations; there are no outstanding disputes concerning the assets held
pursuant to any such

88


--------------------------------------------------------------------------------




 

funding agreement; all contributions or premiums required to be made by any
Credit Party and any of its Subsidiaries to the Canadian Pension Plans and the
Canadian Benefit Plans have been made within the time limits required by, and in
accordance with, the terms of such plans and applicable laws and regulations;
all employee contributions to the Canadian Pension Plans and the Canadian
Benefit Plans required to be made by way of authorized payroll deduction have
been properly withheld and fully paid into such plans within the time limits
required by, and in accordance with, the terms of such plans and applicable laws
and regulations; all reports and disclosures relating to the Canadian Pension
Plans and Canadian Benefit Plans required by any applicable laws or regulations
have been filed or distributed in accordance with applicable laws and
regulations; no Credit Party has made any improper withdrawals, or applications
of, the assets of any of the Canadian Pension Plans; other than as disclosed in
Schedule 8.11(ii), there have been no partial terminations of any Canadian
Pension Plan with a defined benefit provision; no amount is owing by any of the
Canadian Pension Plans under the Tax Act; no Credit Party has any knowledge, nor
any grounds for believing, that any of the Canadian Pension Plans is the subject
of an investigation, any other proceeding, an action or a claim other than a
routine claim for benefits; except to the extent that a breach of any of the
foregoing representations, warranties or agreements in this Section 8.11(ii)
would not result, individually or in the aggregate, in an amount of liability
that would be reasonably likely to have a Material Adverse Effect, or relates to
any matter disclosed in the financial statements of the Borrower contained in
the Confidential Information Memorandum; No Canadian Pension Plan has an
Unfunded Current Liability that would, individually or when taken together with
any other liabilities referenced in this Section 8.11(ii) be reasonably likely
to have a Material Adverse Effect;

8.12.        Subsidiaries.  On the Effective Date, Holdings does not have any
Subsidiaries other than the Borrower and its Subsidiaries.  Schedule 8.12 lists
each Subsidiary of the Borrower (and the direct and indirect ownership interest
of the Borrower therein), in each case existing on the Effective Date.  To the
knowledge of the Borrower, after due enquiry, each Material Subsidiary as of the
Effective Date has been so designated on Schedule 8.12.

8.13.        Patents, etc.  Holdings, the Borrower, the Canadian Borrower and
each of the Restricted Subsidiaries have obtained all patents, trademarks,
servicemarks, trade names, copyrights, licenses and other rights, free from
burdensome restrictions, that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
except where the failure to obtain any such rights could not reasonably be
expected to have a Material Adverse Effect.

8.14.        Environmental Laws.  (a)     Except as could not reasonably be
expected to have a Material Adverse Effect: (i) each of Holdings, the Borrower,
the Canadian Borrower and each of the Subsidiaries are in compliance with all
Environmental Laws in all jurisdictions in which Holdings, the Borrower and each
of the Subsidiaries are currently doing business (including having obtained all
material permits required under Environmental Laws); (ii) each of Holdings, the
Borrower and the Canadian Borrower will comply and cause each of the
Subsidiaries to comply with all such Environmental Laws (including all permits
required under Environmental Laws); and (iii) none of Holdings, the Borrower,
the Canadian Borrower and each of the Subsidiaries has become subject to any
Environmental Claim or any other liability under any Environmental Law.

89


--------------------------------------------------------------------------------




 

(b)           None of Holdings, the Borrower, the Canadian Borrower or any of
the Subsidiaries has treated, stored, transported, released or disposed of
Hazardous Materials at or from any currently or formerly owned Real Estate or
facility relating to its business in a manner that could reasonably be expected
to have a Material Adverse Effect.

8.15.        Properties.  Each of Holdings, the Borrower, the Canadian Borrower
and each of the Subsidiaries have good and marketable title to or leasehold
interest in all properties that are necessary for the operation of their
respective businesses as currently conducted and as proposed to be conducted,
free and clear of all Liens (other than any Liens permitted by this Agreement)
and except where the failure to have such good title could not reasonably be
expected to have a Material Adverse Effect.

SECTION 9.           Affirmative Covenants

Each of Holdings, the Borrower and the Canadian Borrower hereby covenants and
agrees that on the Effective Date and thereafter, until the Commitments, the
Swingline Commitment and each Letter of Credit have terminated and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

9.1.          Information Covenants.  Holdings or the Borrower will furnish to
each Lender and the Administrative Agent:

(a)           Annual Financial Statements.  As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 90 days after the end of each
such fiscal year), the consolidated balance sheet of (i) Holdings, the Borrower
and the Restricted Subsidiaries and (ii) Holdings and its Subsidiaries, in each
case as at the end of such fiscal year, and the related consolidated statement
of operations and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal year, and certified by independent
certified public accountants of recognized national standing whose opinion shall
not be qualified as to the scope of audit or as to the status of Holdings, the
Borrower, the Canadian Borrower or any of the Material Subsidiaries as a going
concern, together in any event with a certificate of such accounting firm
stating that in the course of its regular audit of the business of Holdings, the
Borrower, the Canadian Borrower and the Material Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Default or Event of Default
relating to Section 10.9 or 10.10 that has occurred and is continuing or, if in
the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof.  The
requirements of this Section 9.1(a) shall be satisfied by delivery of financial
statements of Parent and its Subsidiaries which otherwise meet the requirements
hereof and are accompanied by reconciliations for any difference between what is
delivered hereunder and what would have been delivered by Holdings and its
Subsidiaries pursuit to this Section 9.1(a).

(b)           Quarterly Financial Statements.  As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC with respect to each of the first three quarterly
accounting periods in each fiscal year of Holdings (or,

90


--------------------------------------------------------------------------------




 

if such financial statements are not required to be filed with the SEC, on or
before the date that is 45 days after the end of each such quarterly accounting
period), the consolidated balance sheet of (i) Holdings, the Borrower and the
Restricted Subsidiaries and (ii) Holdings and its Subsidiaries, in each case as
at the end of such quarterly period and the related consolidated statement of
operations for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year, all of which shall be certified by an Authorized Officer of
the Borrower, subject to changes resulting from audit and normal year-end audit
adjustments. The requirements of this Section 9.1(b) shall be satisfied by
delivery of financial statements of Parent and its Subsidiaries which otherwise
meet the requirements hereof and are accompanied by reconciliations for any
difference between what is delivered hereunder and what would have been
delivered by Holdings and its Subsidiaries pursuit to this Section 9.1(b).

(c)           Budgets.  Within 60 days after the commencement of each fiscal
year of Holdings and the Borrower, budgets of Holdings, the Borrower and the
Canadian Borrower in reasonable detail for the fiscal year as customarily
prepared by management of Holdings, the Borrower and the Canadian Borrower for
their internal use consistent in scope with the financial statements provided
pursuant to Section 9.1(a), setting forth the principal assumptions upon which
such budgets are based.

(d)           Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether Holdings, the Borrower and the
Subsidiaries were in compliance with the provisions of Sections 10.9 and 10.10
as at the end of such fiscal year or period, as the case may be, (ii) a
specification of any change in the identity of the Restricted Subsidiaries,
Unrestricted Subsidiaries and Foreign Subsidiaries as at the end of such fiscal
year or period, as the case may be, from the Restricted Subsidiaries,
Unrestricted Subsidiaries and Foreign Subsidiaries, respectively, provided to
the Lenders on the Closing Date or the most recent fiscal year or period, as the
case may be, (iii) the then applicable Status and (iv) the amount of any Pro
Forma Adjustment not previously set forth in a Pro Forma Adjustment Certificate
or any change in the amount of a Pro Forma Adjustment set forth in any Pro Forma
Adjustment Certificate previously provided and, in either case, in reasonable
detail, the calculations and basis therefor.  At the time of the delivery of the
financial statements provided for in Section 9.1(a), (i) a certificate of an
Authorized Officer of the Borrower setting forth in reasonable detail the
Available Amount as at the end of the fiscal year to which such financial
statements relate and (ii) a certificate of an Authorized Officer and the chief
legal officer of the Borrower (x) setting forth the information required
pursuant to Section 2 of the Perfection Certificate or confirming that there has
been no change in such information since the Closing Date or the date of the
most recent certificate delivered pursuant to this subsection (d)(ii), as the
case may be, and (ii) certifying that all Uniform Commercial Code and Personal
Property Security Act financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, including
all refilings, rerecordings and reregistrations,

91


--------------------------------------------------------------------------------




 

containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (x) above to the extent necessary to protect and
perfect the security interests under the Security Documents.

(e)           Notice of Default or Litigation.  Promptly after an Authorized
Officer of any of Holdings, the Borrower, the Canadian Borrower or any of the
Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of any
event that constitutes a Default or Event of Default, which notice shall specify
the nature thereof, the period of existence thereof and what action any of
Holdings, the Borrower or the Canadian Borrower proposes to take with respect
thereto, and (ii) any litigation or governmental proceeding pending against any
of Holdings, the Borrower, the Canadian Borrower or any of the Subsidiaries that
could reasonably be expected to result in a Material Adverse Effect.

(f)            Environmental Matters.  Holdings, the Borrower and the Canadian
Borrower will promptly advise the Lenders in writing after obtaining knowledge
of any one or more of the following environmental matters, unless such
environmental matters would not, individually or when aggregated with all other
such matters, be reasonably expected to result in a Material Adverse Effect:

(i)            Any pending or threatened Environmental Claim against any of
Holdings, the Borrower, the Canadian Borrower or any of the Subsidiaries or any
Real Estate;

(ii)           Any condition or occurrence on any Real Estate that (x) results
in noncompliance by any of Holdings, the Borrower, the Canadian Borrower or any
of the Subsidiaries with any applicable Environmental Law or (y) could
reasonably be anticipated to form the basis of an Environmental Claim against
any of Holdings, the Borrower, the Canadian Borrower or any of the Subsidiaries
or any Real Estate;

(iii)          Any condition or occurrence on any Real Estate that could
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; and

(iv)          The taking of any removal or remedial action in response to the
actual or alleged presence of any Hazardous Material on any Real Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by any of Holdings, the Borrower, the Canadian
Borrower or any of the Subsidiaries, but excluding all operating fixtures and
equipment, whether or not incorporated into improvements.

(g)           Other Information.  Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Government Authority in any relevant
jurisdiction by any of Holdings, the Borrower, the Canadian Borrower or any of
the Subsidiaries (other than amendments to any registration statement (to the
extent such registration statement, in the form it becomes effective,

92


--------------------------------------------------------------------------------




 

is delivered to the Lenders), exhibits to any registration statement and, if
applicable, any registration statements on Form S-8) and copies of all financial
statements, proxy statements, notices and reports that Holdings, the Borrower,
the Canadian Borrower or any of the Subsidiaries shall send to the holders of
any publicly issued debt of Holdings, the Borrower, the Canadian Borrower and/or
any of the Subsidiaries (including any Subordinated Notes (whether publicly
issued or not)) in their capacity as such holders (in each case to the extent
not theretofore delivered to the Lenders pursuant to this Agreement) and, with
reasonable promptness, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender may reasonably
request in writing from time to time.

(h)           Pro Forma Adjustment Certificate.  Not later than the consummation
of the acquisition of any Acquired Entity or Business by the Borrower or any
Restricted Subsidiary for which there shall be a Pro Forma Adjustment or not
later than any date on which financial statements are delivered with respect to
any four-quarter period in which a Pro Forma Adjustment is made as a result of
the consummation of the acquisition of any Acquired Entity or Business by the
Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment, a certificate of an Authorized Officer of the Borrower setting forth
the amount of such Pro Forma Adjustment and, in reasonable detail, the
calculations and basis therefor.

(i)            Perfection Certificate.  The Borrower shall deliver to the
Administrative Agent on the Closing Date a completed Perfection Certificate
dated the Closing Date and signed by an Authorized Officer and the chief legal
officer of the Borrower, together with all attachments contemplated thereby.

9.2.          Books, Records and Inspections.  Each of Holdings, the Borrower
and the Canadian Borrower will, and will cause each of the Subsidiaries to,
permit officers and designated representatives of the Administrative Agent or
the Required Lenders to visit and inspect any of the properties or assets
Holdings, the Borrower, the Canadian Borrower and any such Subsidiary in
whomsoever’s possession to the extent that it is within such party’s control to
permit such inspection, and to examine the books of account Holdings, the
Borrower, the Canadian Borrower and any such Subsidiary and discuss the affairs,
finances and accounts Holdings, the Borrower, the Canadian Borrower and of any
such Subsidiary with, and be advised as to the same by, its and their officers
and independent accountants, all at such reasonable times and intervals and to
such reasonable extent as the Administrative Agent or the Required Lenders may
desire.

9.3.          Maintenance of Insurance.  Each of Holdings, the Borrower and the
Canadian Borrower will, and will cause each of the Material Subsidiaries to, at
all times maintain in full force and effect, with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed, insurance in at least such amounts and against at least such
risks (and with such risk retentions) as are usually insured against in the same
general area by companies engaged in the same or a similar business; and will
furnish to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.

93


--------------------------------------------------------------------------------


 

9.4.          Payment of Taxes.  Each of Holdings, the Borrower and the Canadian
Borrower will pay and discharge, and will cause each of the Subsidiaries to pay
and discharge, all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which material penalties attach thereto,
and all lawful material claims that, if unpaid, could reasonably be expected to
become a material Lien upon any properties of the Borrower, the Canadian
Borrower or any of the Restricted Subsidiaries, provided that neither Holdings,
the Borrower, the Canadian Borrower nor any of the Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of the management of the Borrower) with
respect thereto in accordance with GAAP.

9.5.          Consolidated Corporate Franchises.  Each of Holdings, the Borrower
and the Canadian Borrower will do, and will cause each Material Subsidiary to
do, or cause to be done, all things necessary to preserve and keep in full force
and effect its existence, corporate rights and authority, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided, however, that the Borrower and its Subsidiaries may
consummate any transaction permitted under Section 10.3, 10.4 or 10.5.

9.6.          Compliance with Statutes, Obligations, etc.  Each of Holdings, the
Borrower and the Canadian Borrower will, and will cause each Subsidiary to,
comply with all applicable laws, rules, regulations and orders, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

9.7.          ERISA.  Promptly after Holdings, the Borrower or any Subsidiary or
any ERISA Affiliate knows or has reason to know of the occurrence of any of the
following events that, individually or in the aggregate (including in the
aggregate such events previously disclosed or exempt from disclosure hereunder,
to the extent the liability therefor remains outstanding), would be reasonably
likely to have a Material Adverse Effect, the Parent Companies, Holdings or the
Borrower will deliver to each of the Lenders a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that Holdings, the Borrower, such
Subsidiary or such ERISA Affiliate is required or proposes to take, together
with any notices (required, proposed or otherwise) given to or filed with or by
Holdings, the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against the Borrower, a
Subsidiary or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that the PBGC has notified Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate of its

94


--------------------------------------------------------------------------------




 

intention to appoint a trustee to administer any Plan; that Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate has failed to make a required
installment or other payment pursuant to Section 412 of the Code with respect to
a Plan; or that Holdings, the Borrower, any Subsidiary or any ERISA Affiliate
has incurred or will incur (or has been notified in writing that it will incur)
any liability (including any contingent or secondary liability) to or on account
of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.

9.8.          Good Repair.  Each of Holdings,  the Borrower and the Canadian
Borrower will, and will cause each of the Restricted Subsidiaries to, ensure
that its properties and equipment used or useful in its business in whomsoever’s
possession they may be to the extent that it is within the control of such party
to cause same, are kept in good repair, working order and condition, normal wear
and tear excepted, and that from time to time there are made in such properties
and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses and consistent with
third party leases, except in each case to the extent the failure to do so could
not be reasonably expected to have a Material Adverse Effect.

9.9.          Transactions with Affiliates.  Each of Holdings, the Borrower and
the Canadian Borrower will conduct, and cause each of the Restricted
Subsidiaries to conduct, all transactions with any of its Affiliates on terms
that are substantially as favorable to Holdings, the Borrower, the Canadian
Borrower or such Restricted Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate, provided that
the foregoing restrictions shall not apply to (a) the payment of customary
annual fees to KKR and/or its Affiliates for management, consulting and
financial services rendered to Holdings, the Borrower, the Canadian Borrower and
the Subsidiaries and customary investment banking fees paid to KKR and its
Affiliates for services rendered to Holdings, the Borrower, the Canadian
Borrower and the Subsidiaries in connection with divestitures, acquisitions,
financings and other transactions, (b) customary fees paid to members of the
Board of Directors Holdings, the Borrower, the Canadian Borrower and the
Subsidiaries and (c) transactions permitted by Section 10.6.

9.10.        End of Fiscal Years; Fiscal Quarters.  Holdings and the Borrower
will, for financial reporting purposes, cause (a) each of its, and each of its
Subsidiaries’, fiscal years to end on the Sunday closest to November 30 of each
year (but in no event later than December 2) and (b) each of its, and each of
its Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end and Holdings and the Borrower’s past practice; provided, however, that
Holdings and the Borrower may, upon written notice to the Administrative Agent,
change the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case Holdings and the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting.

9.11.        Additional Guarantors and Grantors.  (a)     Except as provided in
Section 10.1(j) or (k), each of Holdings, the Borrower and the Canadian Borrower
will cause (i) any direct or indirect Domestic Subsidiary (other than any
Unrestricted Subsidiary) formed or

95


--------------------------------------------------------------------------------




 

otherwise purchased or acquired after the date hereof (including pursuant to a
Permitted Acquisition), (ii) any Subsidiary (other than any Unrestricted
Subsidiary) that is not a Domestic Subsidiary on the date hereof but
subsequently becomes a Domestic Subsidiary (other than any Unrestricted
Subsidiary) and (iii) any inactive Subsidiary listed on Schedule 1.1(e) (unless
such Subsidiary is designated an Unrestricted Subsidiary in accordance with
terms of this Agreement) which acquires any material assets or is otherwise no
longer deemed inactive, in each case to execute a supplement to each of the
Guarantee and the Security Agreement, substantially in the form of Annex B or
Annex 1, as applicable, to the respective agreement in order to become a
Guarantor under the Guarantee and a grantor under the Security Agreement.

(b)           Except as provided in Section 10.1(j) or (k), each of Holdings,
the Borrower and the Canadian Borrower will cause each Foreign Subsidiary that
is a Restricted Foreign Subsidiary, or that is required to become a Restricted
Foreign Subsidiary for an investment to constitute a Permitted Acquisition, in
each case that makes an investment constituting a Permitted Acquisition pursuant
to Section 10.5(j) to enter into guarantee and security arrangements in relation
to the Obligations of the Borrower and/or the Canadian Obligations of the
Canadian Borrower, as the case may be, in respect of the capital stock and/or
assets acquired pursuant to such Permitted Acquisition, in a form and to an
extent agreed between the Borrower and the Administrative Agent, but to be
substantially consistent (taking into account the scope of customary collateral
arrangements in the applicable jurisdiction) with the scope of the guarantee and
collateral arrangements entered into pursuant to the Guarantees and the Security
Documents, and to comply with Section 9.15 in respect of such arrangements,
provided that no such Restricted Foreign Subsidiary shall be required to enter
into such arrangements to the extent that such arrangements would (i) be
prohibited by the law of the jurisdiction of incorporation or formation of such
Restricted Subsidiary or of the entity whose capital stock is acquired or
(ii) have material adverse tax consequences for any of Holdings, the Borrower or
any of the Restricted Subsidiaries.

9.12.        Pledges of Additional Stock and Evidence of Indebtedness.  (a)    
Except as provided in Section 10.1(j) or (k), the Borrower will pledge, and, if
applicable, will cause each Domestic Subsidiary to pledge, to the Administrative
Agent, for the benefit of the Secured Parties, (i) all the capital stock of each
Domestic Subsidiary (other than any Unrestricted Subsidiary) and each Foreign
Subsidiary (other than an Unrestricted Subsidiary or any capital stock
representing in excess of 65% of the issued and outstanding capital stock in any
Foreign Subsidiary) held by the Borrower or a Domestic Subsidiary, in each case,
formed or otherwise purchased or acquired after the date hereof, in each case
pursuant to a supplement to the Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent, (ii) all evidences of
Indebtedness in excess of $5,000,000 received by the Borrower or any of the
Domestic Subsidiaries (other than any Unrestricted Subsidiary) in connection
with any disposition of assets pursuant to Section 10.4(b), in each case
pursuant to a supplement to the Pledge Agreement, substantially in the form of
Annex A thereto and (iii) any global promissory notes executed after the date
hereof evidencing Indebtedness of any of Holdings, the Borrower and each
Subsidiary that is owing to any of the Borrower or any Domestic Subsidiary
(other than any Unrestricted Subsidiary), in each case pursuant to a supplement
to the Pledge Agreement, substantially in the form of Annex A thereto.

96


--------------------------------------------------------------------------------




 

(b)           Except as provided in Section 10.1(j) or (k), the Borrower will
pledge, and, if applicable, will cause each Subsidiary (other than any Foreign
Joint Venture) to pledge, to the Canadian Administrative Agent, for the benefit
of the Lenders, to the Canadian Borrower, (i) all the capital stock of each
Subsidiary of the Canadian Borrower and of any Canadian Subsidiary Guarantor
formed or otherwise purchased or acquired after the date hereof, in each case
pursuant to a supplement to the applicable Canadian Security Documents in form
and substance reasonably satisfactory to the Administrative Agent (or pledge
arrangements in relation to the Canadian Obligations of the Canadian Borrower,
in a form and to an extent agreed between the Borrower and the Administrative
Agent, but to be substantially consistent (taking into account the scope of
customary collateral arrangements in the applicable jurisdiction) with the scope
of the pledge arrangements entered into pursuant to the Canadian Security
Documents) and (ii) all evidences of Indebtedness with a Dollar Equivalent in
excess of $5,000,000 received by any of the Canadian Subsidiary Guarantors in
connection with any disposition of assets pursuant to Section 10.4(b), in each
case pursuant to a supplement to the applicable Canadian Security Documents in
form and substance reasonably satisfactory to the Administrative Agent (or
pledge arrangements in relation to the Obligations of the Canadian Borrower, in
a form and to an extent agreed between the Borrower and the Administrative
Agent, but to be substantially consistent (taking into account the scope of
customary collateral arrangements in the applicable jurisdiction) with the scope
of the pledge arrangements entered into pursuant to the Canadian Security
Documents).

(c)           Holdings will pledge to the Administrative Agent, for the benefit
of the Lenders, all capital stock of the Borrower acquired by it after the
Effective Date (including any capital stock issued in connection with (i) loans
and advances made pursuant to Section 10.5(c)(i) and (ii) dividends paid by the
Borrower solely in its capital stock pursuant to Section 10.6) and the Borrower
will pledge to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the Pledge Agreement or the Canadian Pledge Agreements, as the case
may be, all capital stock of the Canadian Borrower acquired by it after the
Effective Date.

(d)           Holdings, the Borrower and the Canadian Borrower agree that all
Indebtedness in excess of $5,000,000 of any of Holdings, the Borrower and each
Subsidiary that is owing to any Credit Party to the Pledge Agreement shall be
evidenced by one or more global promissory notes.

9.13.        Use of Proceeds.  The Borrower and the Canadian Borrower will use
the Letters of Credit and the proceeds of all Loans for the purposes set forth
in the recitals to this Agreement.

9.14.        Changes in Business.  Holdings, the Borrower, the Canadian Borrower
and the Subsidiaries, taken as a whole, will not fundamentally and substantively
alter the character of their business, taken as a whole, from the business
conducted by Holdings, the Borrower, the Canadian Borrower and the Subsidiaries,
taken as a whole, on the Closing Date and other business activities incidental
or related to any of the foregoing.

9.15.        Further Assurances.  (a)     Each of Holdings, the Borrower and the
Canadian Borrower will, and will cause each other Credit Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions

97


--------------------------------------------------------------------------------




 

(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the Security Agreement, the Pledge Agreement or any Mortgage, all at
the expense of Holdings, the Borrower and the Restricted Subsidiaries.

(b)           If any assets (including any real estate or improvements thereto
or any interest therein) with a book value or fair market value in excess of
$1,000,000 are acquired by the Borrower, the Canadian Borrower or any other
Credit Party after the Closing Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien of the Security
Agreement upon acquisition thereof) that are of the nature secured by the
Security Agreement or any Mortgage, as the case may be, the Borrower will notify
the Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrower will cause such
assets to be subjected to a Lien securing the applicable Obligations and will
take, and cause the other Credit Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens consistent with the applicable requirements of the Security
Documents, including actions described in paragraph (a) of this Section, all at
the expense of the Credit Parties.  Any Mortgage delivered to the Administrative
Agent in accordance with the preceding sentence shall be accompanied by (x) a
policy or policies of title insurance issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage as a valid first Lien on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 10.2, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and (y) an opinion of local counsel to the Borrower (or in the event a
Subsidiary of the Borrower is the Mortgagor, to such Subsidiary) substantially
in the form of Exhibit I-3.

9.16.        Canadian Borrower.  Holdings and the Borrower shall ensure that the
Canadian Borrower is on the Effective Date, and shall at all times thereafter
be, an indirect or direct wholly owned Subsidiary of the Borrower, Holdings and
the Borrower agree that the Canadian Borrower is not permitted to be sold,
transferred or otherwise disposed of pursuant to Section 10.4.

9.17.        Post-Closing Covenant.  Borrower shall deliver, furnish and/or
cause to be furnished all of the obligations set forth below within the time
periods specified therewith: within thirty (30) days after the Effective Date,
(i) execute and deliver a second modification of Mortgage, in favor of the
Administrative Agent, for the benefit of the Lenders, with respect to each
Mortgaged Property, (ii) furnish to the Administrative Agent in respect of each
Mortgaged Property an endorsement to the existing mortgagee’s title insurance
policy to insure that (a) the Mortgage insured thereby creates a valid first
lien in such Mortgaged Property, free and clear of all defects and encumbrances,
except as disclosed therein, (b) names the Administrative Agent for the benefit
of the Lenders as the insured thereunder and (c) to be issued by title companies
reasonably satisfactory to the Administrative Agent and the Borrower (including
any such title companies acting as co-insurers or reinsurers, at the option of
the Administrative Agent), and (iii) deliver flood certificates with respect to
all Mortgaged Properties in Schedule 1.1(b) and evidence of flood insurance with
respect to each Mortgaged Property that is located in a special

98


--------------------------------------------------------------------------------




 

flood hazard and is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board, in form and substance reasonably satisfactory to
Collateral Agent; provided, such thirty (30) day period may be extended an
additional thirty (30) days with the consent of Administrative Agent.

SECTION 10.                      Negative Covenants

Each of Holdings, the Borrower and the Canadian Borrower hereby covenant and
agree that on the Effective Date and thereafter, until the Commitments, the
Swingline Commitment and each Letter of Credit have terminated and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

10.1.        Limitation on Indebtedness.  (A)  The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Indebtedness, except:

(a)           Indebtedness arising under the Credit Documents;

(b)           Indebtedness of (i) the Borrower to any Subsidiary of the Borrower
and (ii) any Subsidiary to the Borrower or any other Restricted Subsidiary of
the Borrower;

(c)           Indebtedness in respect of any bankers’ acceptance, letter of
credit, warehouse receipt or similar facilities entered into in the ordinary
course of business;

(d)           except as provided in clauses (j) and (k) below, Guarantee
Obligations incurred by (i) Restricted Subsidiaries in respect of Indebtedness
of the Borrower or other Restricted Subsidiaries that is permitted to be
incurred under this Agreement and (ii) the Borrower in respect of Indebtedness
of the Restricted Subsidiaries that is permitted to be incurred under this
Agreement, provided that there shall be no Guarantee (a) by a Restricted Foreign
Subsidiary of any Indebtedness of the Borrower and (b) in respect of the
Permitted Subordinated Debt, unless such Guarantee is made by a Guarantor and
such Guarantee is unsecured and subordinated to the Obligations to the same
extent as the applicable Permitted Subordinated Debt;

(e)           Guarantee Obligations incurred in the ordinary course of business
in respect of obligations of suppliers, customers, franchisees, lessors and
licensees;

(f)            (i) Indebtedness (including Indebtedness arising under Capital
Leases) incurred within 270 days of the acquisition, construction or improvement
of fixed or capital assets to finance the acquisition, construction or
improvement of such fixed or capital assets or otherwise incurred in respect of
Capital Expenditures permitted by Section 10.11, (ii) Indebtedness arising under
Capital Leases entered into in connection with Permitted Sale Leasebacks and
(iii) Indebtedness arising under Capital Leases, other than Capital Leases in
effect on the date hereof and Capital Leases entered into pursuant to
subclauses (i) and (ii) above, provided that the aggregate amount of
Indebtedness incurred pursuant to this subclause (iii) shall not exceed
$75,000,000 at any time outstanding, and (iv) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i), (ii) or
(iii) above,

99


--------------------------------------------------------------------------------




 

provided that the principal amount thereof is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension;

(g)           Indebtedness outstanding on the date hereof and listed on
Schedule 10.1 and any refinancing, refunding, renewal or extension thereof,
provided that (i) the principal amount thereof is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, except to the extent otherwise permitted
hereunder and (ii) the direct and contingent obligors with respect to such
Indebtedness are not changed;

(h)           Indebtedness in respect of Hedge Agreements;

(i)            Indebtedness in respect of Permitted Subordinated Debt;

(j)            (i) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Restricted Subsidiary or
Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition, provided that (w) such Indebtedness existed at the time
such Person became a Restricted Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, (x) such
Indebtedness is not guaranteed in any respect by the Borrower or any Restricted
Subsidiary (other than any such person that so becomes a Restricted Subsidiary),
(y)(A) the capital stock of such Person is pledged to the Administrative Agent
to the extent required under Section 9.12 and (B) such Person executes a
supplement to each of the Guarantee, the Security Agreement and the Pledge
Agreement (or alternative guarantee and security arrangements in relation to the
Obligations) to the extent required under Sections 9.11 or 9.12, as applicable,
provided that the requirements of this subclause (y) shall not apply to an
aggregate amount at any time outstanding of up to (and including) the Guarantee
and Collateral Exception Amount at such time of the aggregate of (1) such
Indebtedness and (2) all Indebtedness as to which the proviso to
clause (k)(i)(y) below then applies, and (z) the aggregate amount of such
Indebtedness and all Indebtedness incurred under clause (k) below, when taken
together, does not exceed $150,000,000 in the aggregate at any time outstanding,
and (ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed;

(k)           (i) Indebtedness of the Borrower or any Restricted Subsidiary
incurred to finance a Permitted Acquisition, provided that (x) such Indebtedness
is not guaranteed in any respect by any Restricted Subsidiary (other than any
Person acquired (the “acquired Person”) as a result of such Permitted
Acquisition or the Restricted Subsidiary so incurring such Indebtedness) or, in
the case of Indebtedness of any Restricted Subsidiary, by the Borrower,
(y)(A) the Borrower pledges the capital stock of such acquired Person to the
Administrative Agent to the extent required under Section 9.12 and (B) such
acquired Person executes a supplement to the Guarantee, the Security Agreement
and the Pledge Agreement (or alternative guarantee and security arrangements in
relation to the Obligations) to the extent required under Sections 9.11 or 9.12,
as applicable, provided that the requirements of this subclause (y) shall not

100


--------------------------------------------------------------------------------




 

apply to an aggregate amount at any time outstanding of up to (and including)
the amount of the Guarantee and Collateral Exception Amount at such time of the
aggregate of (1) such Indebtedness and (2) all Indebtedness as to which the
proviso to clause (j)(i)(y) above then applies, and (z) the aggregate amount of
such Indebtedness and all Indebtedness assumed or permitted to exist under
clause (j) above, when taken together, does not exceed $150,000,000 in the
aggregate at any time outstanding, and (ii) any refinancing, refunding, renewal
or extension of any Indebtedness specified in subclause (i) above, provided that
(x) the principal amount of any such Indebtedness is not increased above the
principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension and (y) the direct and contingent obligors with
respect to such Indebtedness are not changed, except to the extent otherwise
permitted hereunder;

(l)            Indebtedness of Restricted Foreign Subsidiaries in an aggregate
amount at any time outstanding not to exceed the Dollar Equivalents of
$125,000,000 (which amount shall include the aggregate outstanding amount at any
time of any Indebtedness of Restricted Foreign Subsidiaries existing at the
Closing Date);

(m)          (i) Indebtedness incurred in connection with any Permitted Sale
Leaseback and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above, provided that, except to the
extent otherwise permitted hereunder, (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension and
(y) the direct and contingent obligors with respect to such Indebtedness are not
changed;

(n)           (i) additional Indebtedness, provided that the aggregate amount of
Indebtedness incurred and remaining outstanding pursuant to this clause (n)
shall not at any time exceed $100,000,000; and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above; and

(o)           Indebtedness in respect of Permitted Additional Subordinated Notes
to the extent that the Net Cash Proceeds therefrom are, immediately after the
receipt thereof, applied to the prepayment of Term Loans in accordance with
Section 5.2

(B)           Neither Parent nor Holdings will create, incur, assume or suffer
to exist any Indebtedness except (1) with respect to Parent, Qualified PIK
Securities and (2) the guarantee obligations of Parent and Holdings of the
Subordinated Notes under the Subordinated Note Indenture (provided that Holdings
shall not guarantee the Subordinated Notes unless (i) Holdings also has
guaranteed the Obligations pursuant to the Guarantee, (ii) such guarantee of the
Subordinated Notes is unsecured and subordinated to such guarantee of the
Obligations on terms no less favorable to the Lenders than the subordination
provisions of the Subordinated Notes and (iii) such guarantee of the
Subordinated Notes provides for the release and termination thereof, without
action by any party, upon any release and termination of such guarantee of the
Obligations).

(C)           Neither of Parent, Holdings nor the Borrower will, nor will they
permit any Subsidiary to, issue any preferred stock or other preferred equity
interests, other than, in the case of Parent, Qualified PIK Securities.

101


--------------------------------------------------------------------------------




 

10.2.        Limitation on Liens.  (A) The Borrower and the Canadian Borrower
will not, and will not permit any of the Restricted Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any property or assets of any
kind (real or personal, tangible or intangible) of the Borrower or any
Restricted Subsidiary, whether now owned or hereafter acquired, except:

(a)           Liens arising under the Credit Documents;

(b)           Permitted Liens;

(c)           Liens securing Indebtedness permitted pursuant to Section 10.1(f),
provided that such Liens attach at all times only to the assets so financed, and
Liens on the assets of Foreign Subsidiaries securing Indebtedness permitted
pursuant to Section 10.1(l);

(d)           Liens existing on the date hereof and listed on Schedule 10.2;

(e)           the replacement, extension or renewal of any Lien permitted by
clauses (a) through (d) above and clauses (f) and (g) of this Section 10.2 upon
or in the same assets theretofore subject to such Lien or the replacement,
extension or renewal (without increase in the amount or change in any direct or
contingent obligor except to the extent otherwise permitted hereunder) of the
Indebtedness secured thereby;

(f)            Liens existing on the assets of any Person that becomes a
Restricted Subsidiary, or existing on assets acquired, pursuant to a Permitted
Acquisition to the extent the Liens on such assets secure Indebtedness permitted
by Section 10.1(j), provided that such Liens attach at all times only to the
same assets that such Liens attached to, and secure only the same Indebtedness
that such Liens secured, immediately prior to such Permitted Acquisition;

(g)           (i) Liens placed upon the capital stock of any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition to secure Indebtedness
of the Borrower or any other Restricted Subsidiary incurred pursuant to
Section 10.1(k) in connection with such Permitted Acquisition and (ii) Liens
placed upon the assets of such Restricted Subsidiary to secure a guarantee by
such Restricted Subsidiary or any such Indebtedness of the Borrower or any other
Restricted Subsidiary; and

(h)           additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed $50,000,000 at any time outstanding.

(B)           Neither Parent nor Holdings will create, incur, assume or suffer
to exist any Lien on any property or asset now owned or hereafter acquired by
it, or assign or sell any income or revenues (including accounts receivable) or
rights in respect thereof, except (a) liens of the nature set forth in
clauses (a), (c) and (h) of the definition of the term “Permitted Liens” and
(b) Liens created under the Pledge Agreement.

10.3.        Limitation on Fundamental Changes.  (A) Except as expressly
permitted by Section 10.4 or 10.5, each of Holdings, the Borrower and the
Canadian Borrower will not, and will not permit any of the Restricted
Subsidiaries to, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution),

102


--------------------------------------------------------------------------------




 

or convey, sell, lease, assign, transfer or otherwise dispose of, all or
substantially all its business units, assets or other properties, except that:

(a)           any Subsidiary of the Borrower or any other Person may be merged
or consolidated with or into the Borrower, provided that (i) the Borrower shall
be the continuing or surviving corporation or the Person formed by or surviving
any such merger or consolidation (if other than the Borrower) shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof (the Borrower or such Person,
as the case may be, being herein referred to as the “Successor Borrower”),
(ii) the Successor Borrower (if other than the Borrower) shall expressly assume
all the obligations of the Borrower under this Agreement and the other Credit
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (iii) no Default or Event of Default
would result from the consummation of such merger or consolidation, (iv) the
Successor Borrower shall be in compliance, on a pro forma basis after giving
effect to such merger or consolidation, with the covenants set forth in
Sections 10.9 and 10.10, as such covenants are recomputed as at the last day of
the most recently ended Test Period under such Section as if such merger or
consolidation had occurred on the first day of such Test Period, (v) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guarantee confirmed that its Guarantee shall apply
to the Successor Borrower’s obligations under this Agreement, (vi) each
Subsidiary grantor and each Subsidiary pledgor, unless it is the other party to
such merger or consolidation, shall have by a supplement to the Security
Agreement or the Pledge Agreement, as applicable, confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under this
Agreement, (vii) each mortgagor of a Mortgaged Property, unless it is the other
party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement, and
(viii) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel, each stating that such merger
or consolidation and such supplement to this Agreement or any Security Document
comply with this Agreement; provided further that if the foregoing are
satisfied, the Successor Borrower (if other than the Borrower) will succeed to,
and be substituted for, the Borrower under this Agreement;

(b)           any Subsidiary of the Canadian Borrower or any other Person may be
merged, amalgamated or consolidated with or into the Canadian Borrower, provided
that (i) the Canadian Borrower shall be the continuing or surviving corporation
or the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than the Canadian Borrower) shall be a corporation
organized or existing under the laws of Canada (the Canadian Borrower or such
Person, as the case may be, being herein referred to as the “Successor Canadian
Borrower”), (ii) the Successor Canadian Borrower (if other than the Canadian
Borrower) shall expressly assume all the obligations of the Canadian Borrower
under this Agreement and the other Credit Documents pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(iii) no Default or Event of Default would result from the consummation of such
merger, amalgamation or consolidation, (iv) the Borrower shall be in compliance,
on a pro forma basis after giving effect to such merger, amalgamation or
consolidation, with the covenants set forth in Sections 10.9 and 10.10, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Section as if such merger, amalgamation or consolidation had
occurred on the first day of such Test Period,

103


--------------------------------------------------------------------------------


 

(v) the Borrower, each Guarantor and each Foreign Subsidiary Guarantor, unless
it is the other party to such merger, amalgamation or consolidation, shall have
by a supplement to the Guarantee or Canadian Subsidiary Guarantee, as the case
may be, confirmed that its Guarantee or Canadian Subsidiary Guarantee, as the
case may be, shall apply to the Successor Canadian Borrower’s obligations under
this Agreement, (vi) each grantor and each pledgor, unless it is the other party
to such merger, amalgamation or consolidation, shall have by a supplement to the
applicable Security Document confirmed that its obligations thereunder shall
apply to the Successor Canadian Borrower’s obligations under this Agreement,
(vii) each mortgagor of a Mortgaged Property, unless it is the other party to
such merger, amalgamation or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Canadian Borrower’s obligations under this
Agreement, and (viii) the Canadian Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger, amalgamation or consolidation, such supplement to this
Agreement or any Security Document and such amendment or restatement to any
applicable Mortgage, as the case may be, comply with this Agreement; provided
further that if the foregoing are satisfied, the Successor Canadian Borrower (if
other than the Canadian Borrower) will succeed to, and be substituted for, the
Canadian Borrower under this Agreement;

(c)           any Subsidiary of the Borrower (other than the Canadian Borrower)
or any other Person may be merged, amalgamated or consolidated with or into any
one or more Subsidiaries of the Borrower (other than the Canadian Borrower),
provided that (i) in the case of any merger, amalgamation or consolidation
involving one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall
be the continuing or surviving corporation or (B) the Borrower shall take all
steps necessary to cause the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Restricted Subsidiary) to become
a Restricted Subsidiary, (ii) in the case of any merger, amalgamation or
consolidation involving one or more Guarantors and/or Canadian Subsidiary
Guarantors, as the case may be, a Guarantor or Canadian Subsidiary Guarantor, as
the case may be, shall be the continuing or surviving corporation or the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than a Guarantor or Canadian Subsidiary Guarantor, as the case may be) shall
execute a supplement to the Guarantee Agreement, the Pledge Agreement and the
Security Agreement and any applicable Mortgage or the analogous Canadian
Security Documents, as the case may be, in form and substance reasonably
satisfactory to the Administrative Agent in order to become a Guarantor or
Canadian Subsidiary Guarantor, as the case may be, and pledgor, mortgagor and
grantor of Collateral for the benefit of the Secured Parties, (iii) no Default
or Event of Default would result from the consummation of such merger,
amalgamation or consolidation, (iv) the Borrower shall be in compliance, on a
pro forma basis after giving effect to such merger, amalgamation or
consolidation, with the covenants set forth in Sections 10.9 and 10.10, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Section as if such merger or consolidation had occurred on the
first day of such Test Period, and (v) the Borrower shall have delivered to the
Administrative Agent an Officers’ Certificate stating that such merger,
amalgamation or consolidation and such supplements to any Security Document
comply with this Agreement;

(d)           any Restricted Subsidiary that is not a Guarantor or a Foreign
Subsidiary Guarantor may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary

104


--------------------------------------------------------------------------------




 

liquidation or otherwise) to the Borrower, the Canadian Borrower, a Guarantor, a
Foreign Subsidiary Guarantor or any other Restricted Subsidiary of the Borrower;

(e)           any Guarantor or any Foreign Subsidiary Guarantor may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower, the Canadian Borrower or any other
Guarantor or Foreign Subsidiary Guarantor; and

(f)            any Restricted Subsidiary (other than the Canadian Borrower) may
liquidate or dissolve if (x) the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (y) to the extent such Restricted
Subsidiary is a Credit Party, any assets or business not otherwise disposed of
or transferred in accordance with Section 10.4 or 10.5, or, in the case of any
such business, discontinued, shall be transferred to, or otherwise owned or
conducted by, another Credit Party after giving effect to such liquidation or
dissolution.

(B)           Holdings will not engage in any business or activity other than
(a) the ownership of all the outstanding shares of capital stock of the
Borrower, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and Borrower, (d) the performance of the Credit Documents to
which it is a party, (e) making any Dividend permitted by Section 10.6 or
holding any cash received in connection with Dividends made by the Borrower in
accordance with Section 10.6 pending application thereof by Holdings in the
manner contemplated by Section 10.6 and (f) activities incidental to the
businesses or activities described in clauses (a) to (e) of this
Section 10.3(B).  Holdings will not own or acquire any assets (other than shares
of capital stock of the Borrower, cash and Permitted Investments) or incur any
liabilities (other than liabilities under the Credit Documents, liabilities
under its guarantee of the Subordinated Notes and liabilities imposed by law,
including tax liabilities, and other liabilities incidental to its existence and
business and activities permitted by this Agreement).

(C)           Parent will not engage in any business or activity other than
(a) the ownership of all the outstanding shares of capital stock of Holdings,
(b) maintaining its corporate existence, (c) participating in tax, accounting
and other administrative matters as a member of the consolidated group of
Holdings and Borrower, (d) the performance of the Credit Documents to which it
is a party, (e) holding any cash received in connection with Dividends made by
Holdings in accordance with Section 10.6 pending application thereof by Parent
in the manner contemplated by Section 10.6, (f) activities related to Qualified
PIK Securities and other permitted capital stock and (g) activities incidental
to the businesses or activities described in clauses (a) to (e) of this
Section 10.3(C).  Parent will not own or acquire any assets (other than shares
of capital stock of Holdings, cash and Permitted Investments) or incur any
liabilities (other than those liabilities permitted by Section 10.1(B) or
liabilities imposed by law, including tax liabilities, and other liabilities
incidental to its existence and business and activities permitted by this
Agreement).

10.4.        Limitation on Sale of Assets.  Each of Holdings, the Borrower and
the Canadian Borrower will not, and will not permit any of the Restricted
Subsidiaries to, (i) convey, sell, lease, assign, transfer or otherwise dispose
of any of its property, business or assets

105


--------------------------------------------------------------------------------




 

(including receivables and leasehold interests), whether now owned or hereafter
acquired (other than any such sale, transfer, assignment or other disposition
resulting from any casualty or condemnation, of any assets of the Borrower or
the Restricted Subsidiaries) or (ii) sell to any Person (other than the
Borrower, a Guarantor or a Restricted Foreign Subsidiary) any shares owned by it
of any Restricted Subsidiary’s capital stock, except that:

(a)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of used or surplus equipment, vehicles, inventory and other
assets in the ordinary course of business;

(b)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of other assets (other than accounts receivable) for fair
value, provided that (i) the aggregate amount of such sales, transfers and
disposals by the Borrower and the Restricted Subsidiaries, taken as a whole,
pursuant to this clause (b) shall not exceed in the aggregate $200,000,000,
(ii) any consideration in excess of $5,000,000 received by the Borrower or any
Guarantor in connection with such sales, transfers and other dispositions of
assets pursuant to this clause (b) that is in the form of Indebtedness shall be
pledged to the Administrative Agent pursuant to Section 9.12, (iii) with respect
to any such sale, transfer or disposition (or series of related sales, transfers
or dispositions) in an aggregate amount in excess of $10,000,000 the Borrower
shall be in compliance, on a pro forma basis after giving effect to such sale,
transfer or disposition, with the covenants set forth in Sections 10.9 and
10.10, as such covenants are recomputed as at the last day of the most recently
ended Test Period under such Sections as if such sale, transfer or disposition
had occurred on the first day of such Test Period and (iv) after giving effect
to any such sale, transfer or disposition, no Default or Event of Default shall
have occurred and be continuing;

(c)           the Borrower and the Restricted Subsidiaries may make sales of
assets to the Borrower or to any Restricted Subsidiary, provided that any such
sales to Restricted Foreign Subsidiaries shall be for fair value;

(d)           any Restricted Subsidiary may effect any transaction permitted by
Section 10.3; and

(e)           in addition to selling or transferring accounts receivable
pursuant to the other provisions hereof, the Borrower and the Restricted
Subsidiaries may (i) sell or discount without recourse accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof and (ii) sell or transfer accounts receivable and related
rights pursuant to customary receivables financing facilities so long as, in the
case of clauses (i) and (ii), the Net Cash Proceeds thereof to the Borrower and
its Restricted Subsidiaries (except in the case of transactions permitted by
Section 10.4(e)(i) to the extent the Net Cash Proceeds of any such transaction
do not exceed $10,000) are promptly applied to the prepayment and/or commitment
reductions as provided for in Section 5.2.

10.5.        Limitation on Investments.  Holdings and the Borrower will not, and
will not permit any of the Restricted Subsidiaries to, make any advance, loan,
extensions of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of or any assets of, or make any other
investment in, any Person, except:

106


--------------------------------------------------------------------------------




 

(a)           extensions of trade credit and asset purchases in the ordinary
course of business;

(b)           Permitted Investments;

(c)           loans and advances to officers, directors and employees of
Holdings or any of its Subsidiaries (i) to finance the purchase of capital stock
of Holdings (provided that the amount of such loans and advances used to acquire
such capital stock shall be contributed by Holdings to the Borrower in cash as
common equity) and (ii) for additional purposes not contemplated by
subclause (i) above in an aggregate principal amount at any time outstanding
with respect to this clause (ii) not exceeding $10,000,000;

(d)           investments existing on the date hereof and listed on
Schedule 10.5 and any extensions, renewals or reinvestments thereof, so long as
the aggregate amount of all investments pursuant to this clause (d) is not
increased at any time above the amount of such investments existing on the date
hereof;

(e)           investments in Hedge Agreements permitted by Section 10.1(h);

(f)            investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business;

(g)           investments to the extent that payment for such investments is
made solely with capital stock of Holdings;

(h)           investments constituting non-cash proceeds of sales, transfers and
other dispositions of assets to the extent permitted by Section 10.4;

(i)            investments in any Guarantor (other than Holdings), the Borrower,
the Canadian Borrower or any Foreign Subsidiary Guarantor;

(j)            investments constituting Permitted Acquisitions, provided that
the aggregate amount of any such investment, as valued at the fair market value
of such investment at the time each such investment is made, made by the
Borrower or any Restricted Subsidiary in any Restricted Foreign Subsidiary, to
the extent that such Restricted Foreign Subsidiary does not become a Foreign
Subsidiary Guarantor pursuant to Section 9.11 and does not enter into the
guarantee and collateral arrangements contemplated thereby, shall not exceed the
Available Amount at the time of such investment plus an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such investment (which
amount shall not exceed the amount of such investment valued at the fair market
value of such investment at the time such investment was made);

(k)           investments in the equity interests of one or more newly formed
persons that are received in consideration of the contribution by the Borrower
or its applicable Restricted Subsidiaries of assets (including capital stock) to
such person or persons, provided that (i) the fair market value of such assets,
determined on arms-length basis, so contributed pursuant to this paragraph (k)
shall not in the aggregate exceed $50,000,000, (ii) with respect to investments
in

107


--------------------------------------------------------------------------------




 

Foreign Joint Ventures, the sum of all investments in Foreign Joint Ventures
made pursuant to this Section 10.5 (k) prior to the date thereof and all
investment in Foreign Joint Ventures made pursuant to Section 10.5(m) below
prior to the date thereof, when taken together, as valued at the fair market
value of such investment at the time each such investment is made, does not
exceed $50,000,000 plus an amount equal to any repayments, interest, returns,
profits, distributions, income and similar amounts actually received in cash in
respect of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made) in the aggregate and (iii) in respect of each such
contribution, an Authorized Officer of the Borrower shall certify, in a form to
be agreed upon by the Borrower and the Administrative Agent (x) after giving
effect to such contribution, no Default or Event of Default shall have occurred
and be continuing, (y) the fair market value of the assets so contributed and
(z) that the requirements of paragraph (i) of this proviso remain satisfied;

(l)            investments made to repurchase or retire common stock of Holdings
owned by any employee stock ownership plan or key employee stock ownership plan
of Holdings or the Borrower;

(m)          additional investments (including investments in Minority
Investments and Unrestricted Subsidiaries), as valued at the fair market value
of such investment at the time each such investment is made, in an aggregate
amount at the time of such investment not in excess of the Available Amount at
such time plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made), provided, that with respect to investments in Foreign
Joint Ventures, the sum of all investments in Foreign Joint Ventures made
pursuant to Section 10.5 (k) above prior to the date thereof and all investment
in Foreign Joint Ventures made pursuant to this Section 10.5(m) prior to the
date thereof, when taken together, as valued at the fair market value of such
investment at the time each such investment is made, does not exceed $50,000,000
plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made) in the aggregate;

(n)           investments permitted under Section 10.6; and

(o)           the initial investment in a newly formed Puerto Rican Subsidiary
as described on Schedule 10.5(o).

10.6.        Limitation on Dividends.  None of Holdings, the Borrower or the
Canadian Borrower will declare or pay any dividends (other than, (a) in respect
of  Holdings, dividends payable solely in its capital stock or rights, warrants
or options to purchase its capital stock and (b) in respect of the Borrower,
dividends payable solely in its capital stock) or return any capital to its
stockholders or make any other distribution, payment or delivery of property or
cash to its stockholders as such, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any shares of any class of
its capital stock or the capital stock of any

108


--------------------------------------------------------------------------------




 

direct or indirect parent now or hereafter outstanding (or any options or
warrants or stock appreciation rights issued with respect to any of its capital
stock), or set aside any funds for any of the foregoing purposes, or permit any
of the Restricted Subsidiaries to purchase or otherwise acquire for
consideration (other than in connection with an investment permitted by
Section 10.5) any shares of any class of the capital stock of Holdings or the
Borrower, now or hereafter outstanding (or any options or warrants or stock
appreciation rights issued with respect to any of its capital stock) (all of the
foregoing “Dividends”), provided that, so long as no Default or Event of Default
exists or would exist after giving effect thereto, (a) Holdings or the Borrower
may redeem in whole or in part any of its capital stock for another class of
capital stock or rights to acquire its capital stock or with proceeds from
substantially concurrent equity contributions or issuances of new shares of its
capital stock (or pay dividends with such proceeds), provided that such other
class of capital stock contains terms and provisions at least as advantageous to
the Lenders in all respects material to their interests as those contained in
the capital stock redeemed thereby, (b) Holdings or the Borrower may or may pay
Dividends to Parent to repurchase shares of its or Parent’s capital stock (or
any options or warrants or stock appreciation rights issued with respect to any
of its or Parent’s capital stock) held by officers, directors and employees of
Parent, Holdings and its Subsidiaries, with the proceeds of dividends from,
seriatim, the Borrower and Holdings, as applicable, which shall also be
permitted, so long as such repurchase is pursuant to, and in accordance with the
terms of, management and/or employee stock plans, stock subscription agreements
or shareholder agreements, (c) the Borrower and the Restricted Subsidiaries may
make investments permitted by Section 10.5, (d) Holdings may declare and pay
Dividends on its capital stock, with the proceeds of dividends from, the
Borrower, which shall also be permitted to declare and pay dividends on its
capital stock, provided that (i) subject to clause (ii) below, the aggregate
amount of such Dividends paid by Holdings pursuant to this clause (d) shall not
at any time exceed the sum of (x) $30,000,000 in the aggregate per annum and (y)
50% of Cumulative Consolidated Net Income Available to Stockholders at such time
less the amount of Dividends previously paid pursuant to clause (i)(x) or (i)(y)
of this proviso following the last day of the most recent fiscal quarter for
which Section 9.1 Financials have been delivered to the Lenders under
Section 9.1, (ii) with respect to each of clauses (x) and (y), at the time of
the payment of any such Dividends and after giving effect thereto, both (a) the
Consolidated Total Debt to Consolidated EBITDA Ratio on the date of such payment
of such dividends shall be less than 5.00:1.00 and (b) the Consolidated Senior
Debt to Consolidated EBITDA Ratio on the date of such payment of such dividends
shall be less than 3.50:1.00 and (e) the Borrower and Holdings may declare and
pay dividends and/or make distributions on its capital stock, as applicable, the
proceeds of which will be used by Parent or Holdings solely to pay taxes of
Parent, Holdings, the Borrower and the Subsidiaries as part of a consolidated
tax filing group for U.S. federal, state or local tax purposes, along with
franchise taxes, administrative and similar expenses related to its existence
and ownership of the Borrower, as applicable, provided that the amount of such
dividends does not exceed in any fiscal year the amount of such taxes and
expenses payable for such fiscal year (it being understood that such expenses
shall in no event exceed $1,000,000 in the aggregate per fiscal year).

10.7.        Limitations on Debt Payments and Amendments.  (a)     The Borrower
will not prepay, repurchase or redeem or otherwise defease any Subordinated
Notes (it being understood that any payment of principal prior to April 6, 2014
shall be deemed a prepayment for purposes of this Section 10.7); provided,
however, that so long as (i) no Default or Event of

109


--------------------------------------------------------------------------------




 

Default has occurred and is continuing and (ii) on the date of such
determination the Consolidated Senior Debt to Consolidated EBITDA Ratio is less
than 3.50 to 1.00, the Borrower may prepay, repurchase or redeem any
Subordinated Notes; provided, that to the extent such prepayment, repurchase or
redemption is made with the proceeds of subordinated Indebtedness that is
permitted by Section 10.1 (other than Permitted Additional Subordinated Notes),
such subordinated Indebtedness shall have terms material to the interests of the
Lenders not materially less advantageous to the Lenders than those of the
Subordinated Notes.

(b)           The Borrower will not waive, amend, modify, terminate or release
the Subordinated Note Indenture to the extent that any such waiver, amendment,
modification, termination or release would be adverse to the Lenders in any
material respect.

10.8.        Limitations on Sale Leasebacks.  Holdings and the Borrower will
not, and will not permit any of the Restricted Subsidiaries to, enter into or
effect any Sale Leasebacks, other than Permitted Sale Leasebacks.

10.9.        Consolidated Total Debt to Consolidated EBITDA Ratio.  Holdings and
the Borrower will not permit the Consolidated Total Debt to Consolidated EBITDA
Ratio for any Test Period ending during any period set forth below to be greater
than the ratio set forth below opposite such period:

Period

 

Ratio

 

 

 

 

 

May 29, 2006 to August 27, 2006

 

5.00 to 1.00

 

August 28 2006 to November 26, 2006

 

5.00 to 1.00

 

November 27, 2006 to February 25, 2007

 

5.00 to 1.00

 

February 26, 2007 to May 27, 2007

 

4.75 to 1.00

 

May 28, 2007 to August 26, 2007

 

4.75 to 1.00

 

August 27, 2007 December 2, 2007

 

4.50 to 1.00

 

December 3, 2007 to March 2, 2008

 

4.50 to 1.00

 

March 3, 2008 to June 1, 2008

 

4.25 to 1.00

 

June 2, 2008 to August 31, 2008

 

4.25 to 1.00

 

September 1, 2008 to November 30, 2008

 

4.00 to 1.00

 

December 1, 2008 and thereafter

 

4.00 to 1.00

 

 

10.10.      Consolidated EBITDA to Consolidated Interest Expense Ratio. 
Holdings and the Borrower will not permit the Consolidated EBITDA to
Consolidated Interest Expense Ratio for any Test Period ending during any period
set forth below to be less than the ratio set forth below opposite such period:

110


--------------------------------------------------------------------------------




 

Period

 

Ratio

 

 

 

 

 

May 29, 2006 to August 27, 2006

 

2.10 to 1.00

 

August 28 2006 to November 26, 2006

 

2.10 to 1.00

 

November 27, 2006 to February 25, 2007

 

2.10 to 1.00

 

February 26, 2007 to May 27, 2007

 

2.10 to 1.00

 

May 28, 2007 to August 26, 2007

 

2.20 to 1.00

 

August 27, 2007 December 2, 2007

 

2.20 to 1.00

 

December 3, 2007 to March 2, 2008

 

2.30 to 1.00

 

March 3, 2008 to June 1, 2008

 

2.30 to 1.00

 

June 2, 2008 to August 31, 2008

 

2.30 to 1.00

 

September 1, 2008 to November 30, 2008

 

2.30 to 1.00

 

December 1, 2008 to March 1, 2009

 

2.40 to 1.00

 

March 2, 2009 to May 31, 2009

 

2.40 to 1.00

 

June 1, 2009 to August 30, 2009

 

2.50 to 1.00

 

August 31, 2009 to November 29, 2009

 

2.50 to 1.00

 

November 30, 2009 to February 28, 2010

 

2.50 to 1.00

 

March 1, 2010 to May 30, 2010

 

2.50 to 1.00

 

June 1, 2010 to August 29, 2010

 

2.75 to 1.00

 

August 30, 2010 to November 28, 2010

 

2.75 to 1.00

 

November 29, 2010 and thereafter

 

2.75 to 1.00

 

 

10.11.      Capital Expenditures.  Holdings, the Borrower and the Canadian
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
make any Capital Expenditures (other than Permitted Acquisitions that constitute
Capital Expenditures), that would cause the aggregate amount of such Capital
Expenditures made by the Borrower and the Restricted Subsidiaries in any fiscal
year of the Borrower set forth below to exceed (i) the sum of (a) the greater of
(x) the amount set forth in the table below opposite such fiscal year and (y) an
amount equal to 6.00% multiplied by Consolidated Net Sales for such fiscal year
(such greater amount, the “Permitted Capital Expenditure Amount”) and (b) the
Available Amount as of the last day of such fiscal year (provided that no
portion of the Available Amount may be used for Capital Expenditures until the
entire amount of the sum of (x) the Permitted Capital Expenditure Amount for
such year and (y) the carry-forward amount (as defined below in this Section
10.11) for such year shall have been used to make Capital Expenditures) less
(ii) to the extent deducted in arriving at Consolidated Earnings in the prior
fiscal year, the amount of expenses related to the implementation of enterprise
resource planning systems of such prior fiscal year.

Period

 

Amount

 

March 1, 2004 to November 28, 2004

 

$

35,000,000

 

November 29, 2004 to November 27, 2005

 

$

45,000,000

 

November 28, 2005 to November 26, 2006

 

$

50,000,000

 

November 27, 2006 to December 2, 2007

 

$

40,000,000

 

111


--------------------------------------------------------------------------------




 

Period

 

Amount

 

December 3, 2007 to November 30, 2008

 

$

40,000,000

 

December 1, 2008 to November 29, 2009

 

$

40,000,000

 

November 30, 2009 to November 28, 2010

 

$

40,000,000

 

November 29, 2010 to the Maturity Date

 

$

40,000,000

 

 

To the extent that Capital Expenditures (other than Permitted Acquisitions that
constitute Capital Expenditures) made by the Borrower and the Restricted
Subsidiaries during any fiscal year are less than the Permitted Capital
Expenditure Amount for such fiscal year, 100% of such unused amount (each such
amount, a “carry-forward amount”) may be carried forward to the immediately
succeeding fiscal year and utilized to make such Capital Expenditures in such
succeeding fiscal year in the event the amount set forth above for such
succeeding fiscal year has been used (it being understood and agreed that (a) no
carry-forward amount may be carried forward beyond the first two fiscal years
immediately succeeding the fiscal year in which it arose, (b) no portion of the
carry-forward amount available for any fiscal year may be used until the entire
amount of the Permitted Capital Expenditure Amount for such fiscal year (without
giving effect to such carry-forward amount) shall have been used to make Capital
Expenditures and (c) if the carry-forward amount available for any fiscal year
is the sum of amounts carried forward from each of the two immediately preceding
fiscal years, no portion of such carry-forward amount from the earlier of the
two immediately preceding fiscal years may be used until the entire portion of
such carry-forward amount from the more recent immediately preceding fiscal year
shall have been used for such Capital Expenditures made in such fiscal year).

SECTION 11.         Events of Default

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

11.1.        Payments.  The Borrower or the Canadian Borrower shall (a) default
in the payment when due of any principal of the Loans or (b) default, and such
default shall continue for five or more days, in the payment when due of any
interest or stamping fees on the Loans or any Fees or any Unpaid Drawings or of
any other amounts owing hereunder or under any other Credit Document; or

11.2.        Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any Security Document or
any certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

11.3.        Covenants.  Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.1(e), Section 9.16 or Section 10 or (b) default in the due performance
or observance by it of any term, covenant or agreement (other than those
referred to in Section 11.1 or 11.2 or clause (a) of this Section 11.3)
contained in this Agreement, or any Security Document and such default shall
continue unremedied for a period of at least 30 days after receipt of written
notice by the Borrower from the Administrative Agent or the Required Lenders; or

112


--------------------------------------------------------------------------------




 

11.4.        Default Under Other Agreements.  (a) Any of Holdings, the Borrower,
the Canadian Borrower or any of the Restricted Subsidiaries shall (i) default in
any payment with respect to any Indebtedness (other than the Obligations) in
excess of $20,000,000 in the aggregate, for Holdings, the Borrower, the Canadian
Borrower and such Subsidiaries, beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than, with respect to Indebtedness consisting of any
Hedge Agreements, termination events or equivalent events pursuant to the terms
of such Hedge Agreements), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or (b) without limiting
the provisions of clause (a) above, any such Indebtedness shall be declared to
be due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment or as a mandatory prepayment (and, with respect to
Indebtedness consisting of any Hedge Agreements, other than due to a termination
event or equivalent event pursuant to the terms of such Hedge Agreements), prior
to the stated maturity thereof; or

11.5.        Bankruptcy, etc.  Holdings, the Borrower, the Canadian Borrower or
any Specified Subsidiary shall commence a voluntary case, proceeding or action
concerning itself under (a) Title 11 of the United States Code entitled
“Bankruptcy,” or (b) in the case of the Canadian Borrower and any Foreign
Subsidiary that is a Specified Subsidiary, any domestic or foreign law relating
to bankruptcy, insolvency reorganization or relief of debtors legislation of its
jurisdiction of incorporation, in each case as now or hereafter in effect, or
any successor thereto (collectively, the “Bankruptcy Code”); or an involuntary
case, proceeding or action is commenced against any of Holdings, the Borrower,
the Canadian Borrower or any Specified Subsidiary and the petition is not
controverted within 10 days after commencement of the case, proceeding or
action; or an involuntary case, proceeding or action is commenced against any of
Holdings, the Borrower, the Canadian Borrower or any Specified Subsidiary and
the petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a custodian (as defined in the Bankruptcy Code)
receiver, receiver manager, trustee or similar person is appointed for, or takes
charge of, all or substantially all of the property of any of Holdings, the
Borrower, the Canadian Borrower or any Specified Subsidiary; or any of Holdings,
the Borrower, the Canadian Borrower or any Specified Subsidiary commences any
other proceeding or action under any reorganization, arrangement, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction whether now or hereafter in effect relating to any of
Holdings, the Borrower, the Canadian Borrower or any Specified Subsidiary; or
there is commenced against any of Holdings, the Borrower, the Canadian Borrower
or any Specified Subsidiary any such proceeding or action that remains
undismissed for a period of 60 days; or any of Holdings, the Borrower, the
Canadian Borrower or any Specified Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding or action is entered; or any of Holdings, the Borrower, the Canadian
Borrower or any Specified Subsidiary suffers any appointment of any custodian
receiver, receiver manager, trustee or the like for it or any substantial part
of its property to continue undischarged or unstayed for a period of 60 days; or
any of Holdings, the Borrower, the Canadian Borrower or any Specified Subsidiary
makes a general assignment for

113


--------------------------------------------------------------------------------


 

the benefit of creditors; or any corporate action is taken by any of Holdings,
the Borrower, the Canadian Borrower or any Specified Subsidiary for the purpose
of effecting any of the foregoing; or

11.6.        ERISA.  (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); any of Holdings, the
Borrower or any Subsidiary or any ERISA Affiliate has incurred or is likely to
incur a liability to or on account of a Plan under Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code (including the giving of written notice thereof); (b) there could
result from any event or events set forth in clause (a) of this Section 11.6 the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability;
and (c) such lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect; or

11.7.        Guarantee.  The Guarantees or any material provision thereof shall
cease to be in full force or effect or any Guarantor thereunder or any Credit
Party shall deny or disaffirm in writing any Guarantor’s obligations under the
Guarantee; or

11.8.        Pledge Agreement.  The Pledge Agreements or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under the
Pledge Agreement; or

11.9.        Security Agreement.  The Security Agreements or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement; or

11.10.           Mortgages.  Any Mortgage or any material provision of any
Mortgage relating to any material portion of the Collateral shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Administrative Agent or any Lender) or any
Mortgagor thereunder or any Credit Party shall deny or disaffirm in writing any
Mortgagor’s obligations under any Mortgage; or

11.11.           Foreign Guarantees.  The Canadian Guarantee or any material
provision of the Canadian Guarantee shall cease to be in full force or effect or
any grantor thereunder or any Credit Party shall deny or disaffirm in writing
any grantors obligations under the Canadian Guarantee; or

114


--------------------------------------------------------------------------------




 

11.12.           Canadian Security Documents.  Any Canadian Security Document or
any material provision of any Canadian Security Document shall cease to be in
full force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Administrative Agent or any Lender) or any
grantor thereunder or any Credit Party shall deny or disaffirm in writing any
grantors obligations under any Canadian Security Document; or

11.13.           Subordination.  The Obligations of the Borrower and the
Canadian Borrower, or the obligations of Holdings or any Subsidiaries pursuant
to the Guarantee or the Canadian Guarantee, shall cease to constitute senior
indebtedness under the subordination provisions of any document or instrument
evidencing the Subordinated Notes or any other permitted subordinated
Indebtedness or such subordination provisions shall be invalidated or otherwise
cease to be legal, valid and binding obligations of the parties thereto,
enforceable in accordance with their terms; or

11.14.           Judgments.  One or more judgments or decrees shall be entered
against the Borrower, the Canadian Borrower or any of the Restricted
Subsidiaries involving a liability of $20,000,000 or more in the aggregate for
all such judgments and decrees for the Borrower and the Restricted Subsidiaries
(to the extent not paid or fully covered by insurance provided by a carrier not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
from the entry thereof; or

11.15.           Change of Control.  A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent, the Canadian Administrative Agent or any Lender to enforce
its claims against the Borrower and the Canadian Borrower, except as otherwise
specifically provided for in this Agreement (provided that, if an Event of
Default specified in Section 11.5 shall occur with respect to the Borrower, the
Canadian Borrower or any Specified Subsidiary, the result that would occur upon
the giving of written notice by the Administrative Agent as specified in clauses
(i), (ii) and (iv) below shall occur automatically without the giving of any
such notice):  (i) declare the US Total Revolving Credit Commitment terminated
and the Canadian Total Revolving Credit Commitment terminated, whereupon the
Commitments and Swingline Commitment, if any, of each Lender or the Swingline
Lender, as the case may be, shall forthwith terminate immediately and any Fees
theretofore accrued shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest and
fees in respect of all Loans and all Obligations owing hereunder and thereunder
to be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and the Canadian Borrower; (iii) terminate any
Letter of Credit that may be terminated in accordance with its terms; and/or
(iv) direct the Borrower and the Canadian Borrower to pay (and the Borrower and
the Canadian Borrower agree that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower, the Canadian Borrower or any Specified Subsidiary, it will pay) to the
Administrative Agent or the Canadian Administrative Agent, as applicable, at its
Administrative Agent’s Office such additional amounts of cash, to be held as
security for the Borrower’s and the Canadian

115


--------------------------------------------------------------------------------




 

Borrower’s respective reimbursement obligations for (x) Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding and (y) the full face amount of
Bankers’ Acceptances outstanding prior to their maturity dates.

SECTION 12.                                      The Administrative Agent

12.1.        Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.  Neither the Syndication Agent nor the Co-Documentation
Agents, in their respective capacities as such, shall have any obligations,
duties or responsibilities under this Agreement but shall be entitled to all
benefits of this Section 12.

12.2.        Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

12.3.        Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Credit
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower, the
Canadian Borrower, any Guarantor, any Canadian Subsidiary Guarantor, any other
Credit Party or any officer thereof contained in this Agreement or any other
Credit Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Credit Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Credit Document or for any failure of the Borrower,
the Canadian Borrower, any Guarantor, any Canadian Subsidiary Guarantor or any
other Credit Party to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of the Borrower or the
Canadian Borrower.

116


--------------------------------------------------------------------------------




 

12.4.        Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower and/or the Canadian Borrower), independent accountants
and other experts selected by the Administrative Agent.  The Administrative
Agent may deem and treat the Lender specified in the Register with respect to
any amount owing hereunder as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.

12.5.        Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).

12.6.        Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, the Canadian Borrower, any Guarantor, any Canadian Subsidiary
Guarantor or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, the Canadian
Borrower, any Guarantor, any Canadian Subsidiary Guarantor and any other Credit
Party and made its own decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such

117


--------------------------------------------------------------------------------




 

documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, the Canadian Borrower, any Guarantor, any Canadian Subsidiary
Guarantor and any other Credit Party.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower, the Canadian Borrower, any
Guarantor, any Canadian Subsidiary Guarantor or any other Credit Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

12.7.        Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower or
the Canadian Borrower and without limiting the obligation of the Borrower and
the Canadian Borrower to do so), ratably according to their respective portions
of the Total Credit Exposure in effect on the date on which indemnification is
sought (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their respective portions of the Total Credit
Exposure in effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing,
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  The agreements in this Section 12.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

12.8.        Administrative Agent in its Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, the Canadian
Borrower, any Guarantor, any Canadian Subsidiary Guarantor and any other Credit
Party as though the Administrative Agent were not the Administrative Agent
hereunder and under the other Credit Documents.  With respect to the Loans made
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Credit Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

12.9.        Successor Agent.  The Administrative Agent may resign as
Administrative Agent upon 20 days’ prior written notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Credit

118


--------------------------------------------------------------------------------




 

Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be approved by the
Borrower (which approval shall not be unreasonably withheld), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 12 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Credit Documents.

12.10.      Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax.  If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

12.11.      Canadian Administrative Agent.  (a)   Each of the Lenders hereby
agrees and confirms that the provisions of this Section 12 shall apply to
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent with
respect to the Canadian Revolving Credit Loans upon the same terms and subject
to the same conditions as provided in this Section 12 mutatis mutandis;
provided, that any successor Canadian Administrative Agent shall be a Canadian
Resident with an office in Toronto, Canada or Montreal, Canada having a combined
capital and surplus of at least $500,000,000 or an Affiliate of any such bank
which is also a bank.

12.12.      Quebec.  (a)   For greater certainty, and without limiting the
powers of the Agents or any other Person acting as an agent, attorney-in-fact or
mandatary for the Agents under this Agreement or under any of the other Credit
Documents, each Lender, hereby (a) irrevocably constitutes, to the extent
necessary, the Canadian Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) for the purposes of holding any Liens, including
hypothecs, granted or to be granted by any Credit Party on movable or immovable
property pursuant to the laws of the Province of Quebec to secure obligations of
a Credit Party under any bond issued by a Credit Party; and (b) appoints and
agrees that the Canadian Administrative Agent, acting as agent for the Lenders,
may act as the bondholder and mandatary with respect to any bond that may be
issued and pledged from time to time for the benefit of the Lenders.

The said constitution of the fondé de pouvoir (within the meaning of Article
2692 of the Civil Code of Quebec) as the holder of such irrevocable power of
attorney and of the Canadian Administrative Agent as bondholder and mandatary
with respect to any bond that may be issued

119


--------------------------------------------------------------------------------




 

and pledged from time to time for the benefit of the Lenders shall be deemed to
have been ratified and confirmed by any assignee by the execution of an
Assignment and Acceptance.

Notwithstanding the provisions of Section 32 of An Act respecting the special
powers of legal persons (Quebec), the Canadian Administrative Agent may
purchase, acquire and be the holder of any bond issued by any Credit Party. 
Each Credit Party hereby acknowledges that any such bond shall constitute a
title of indebtedness, as such term is used in Article 2692 of the Civil Code of
Quebec.

The Canadian Administrative Agent herein appointed as fondé de pouvoir shall
have the same rights, powers and immunities as the Agents as stipulated in this
Article XII, which shall apply mutatis mutandis.  Without limitation, the
provisions of Section 12.9 of this Agreement shall apply mutatis mutandis to the
resignation and appointment of a successor to the Canadian Administrative Agent
acting as fondé de pouvoir.

SECTION 13.                                      Collateral Allocation Mechanism

13.1.        Implementation of CAM.  (a)     On the CAM Exchange Date, (i) the
Commitments shall automatically and without further act be terminated as
provided in Section 11, (ii) the Lenders shall automatically and without further
act (and without regard to the provisions of Section 14.6) be deemed to have
exchanged interests in the Credit Facilities such that in lieu of the interest
of each Lender in each Credit Facility in which it shall participate as of such
date (including such Lender’s interest in the Specified Obligations of each
Credit Party in respect of each such Credit Facility), such Lender shall hold an
interest in every one of the Credit Facilities (including the Specified
Obligations of each Credit Party in respect of each such Credit Facility and
each L/C Reserve Account established pursuant to Section 13.2 below), whether or
not such Lender shall previously have participated therein, equal to such
Lender’s CAM Percentage thereof and (iii) simultaneously with the deemed
exchange of interests pursuant to clause (ii) above, in the case of (A) any
Canadian Lender that has prior to the date thereof notified the Canadian
Administrative Agent and the Borrower in writing that it has elected to have
this clause (iii) apply to it, and (B) any other Lender that has notified the
Administrative Agent in writing that it desires to have its deemed participation
following the CAM Exchange Date converted to Dollars, the interests in the
Canadian Obligations to be received by such Lender in such deemed exchange
shall, automatically and with no further action required, be converted into the
Dollar Equivalent, determined using the Exchange Rate calculated as of such
date, of such amount and on and after such date all amounts accruing and owed to
such Lender in respect of such Obligations shall accrue and be payable in
Dollars at the rate otherwise applicable hereunder, provided that such CAM
Exchange will not affect the aggregate amount of the Obligations of the Borrower
and the Canadian Borrower to the Lenders under the Credit Documents.  Each
Lender and each Credit Party hereby consents and agrees to the CAM Exchange, and
each Lender agrees that the CAM Exchange shall be binding upon its successors
and assigns and any person that acquires a participation in its interests in any
Credit Facility.  Each Credit Party agrees from time to time to execute and
deliver to the Administrative Agent all promissory notes and other instruments
and documents as the Administrative Agent shall reasonably request to evidence
and confirm the respective interests of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans hereunder to the
Administrative Agent

120


--------------------------------------------------------------------------------




 

against delivery of new promissory notes evidencing its interests in the Credit
Facilities; provided, however, that the failure of any Credit Party to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.

(b)           As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Credit
Document in respect of the Specified Obligations, and each distribution made by
the Administrative Agent pursuant to any Credit Document in respect of the
Specified Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages.  Any direct payment received
by a Lender upon or after the CAM Exchange Date, including by way of setoff, in
respect of a Specified Obligation shall be paid over to the Administrative Agent
for distribution to the Lenders in accordance herewith.

13.2.        Letters of Credit.  (a)     In the event that on the CAM Exchange
Date any Letter of Credit shall be outstanding and undrawn in whole or in part,
or any amount drawn under a Letter of Credit shall constitute an Unpaid Drawing,
each Lender with a U.S. Revolving Credit Commitment or Canadian Revolving Credit
Commitment, as applicable, in respect of Unpaid Drawings on Letters of Credit
shall, before giving effect to the CAM Exchange, promptly pay over to the
Administrative Agent, in immediately available funds and in the currency that
such Letters of Credit are denominated (or at the request of a Lender, such
amount in the Dollar Equivalent thereof at such time), an amount equal to such
Lender’s Revolving Credit Commitment Percentage (as notified to such Lender by
the Administrative Agent), of such Letter of Credit’s undrawn face amount or (to
the extent it has not already done so) such Letter of Credit’s Unpaid Drawing,
as the case may be, together with interest thereon from the CAM Exchange Date to
the date on which such amount shall be paid to the Administrative Agent at the
rate that would be applicable at the time to a Revolving Credit Loan that is an
ABR Loan in a principal amount equal to such amount, as the case may be.  The
Administrative Agent shall establish a separate account or accounts for each
Lender (each, an “L/C Reserve Account”) for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence.  The
Administrative Agent shall deposit in each Lender’s L/C Reserve Account such
Lender’s CAM Percentage of the amounts received from the Lenders as provided
above.  The Administrative Agent shall have sole dominion and control over each
L/C Reserve Account, and the amounts deposited in each L/C Reserve Account shall
be held in such L/C Reserve Account until withdrawn as provided in
paragraph (b), (c), (d) or (e) below.  The Administrative Agent shall maintain
records enabling it to determine the amounts paid over to it and deposited in
the L/C Reserve Accounts in respect of each Letter of Credit and the amounts on
deposit in respect of each Letter of Credit attributable to each Lender’s CAM
Percentage.  The amounts held in each Lender’s L/C Reserve Account shall be held
as a reserve against the Letter of Credit Exposure, shall be the property of
such Lender, shall not constitute Loans to or give rise to any claim of or
against any Credit Party and shall not give rise to any obligation on the part
of the Borrower or the Canadian Borrower to pay interest to such Lender, it
being agreed that the reimbursement obligations in respect of Letters of Credit
shall arise only at such times as drawings are made thereunder, as provided in
Section 3.

(b)           In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the Administrative Agent shall, at the
request of the Letter of

121


--------------------------------------------------------------------------------




 

Credit Issuer withdraw from the L/C Reserve Account of each Lender any amounts,
up to the amount of such Lender’s CAM Percentage of such drawing, deposited in
respect of such Letter of Credit and remaining on deposit and deliver such
amounts to the Letter of Credit Issuer in satisfaction of the reimbursement
obligations of the Lenders under Section 3 (but not of the Borrower and the
Canadian Borrower under Section 3, respectively).  In the event any Lender shall
default on its obligation to pay over any amount to the Administrative Agent in
respect of any Letter of Credit as provided in this Section 13.2, the Letter of
Credit Issuer shall, in the event of a drawing thereunder, have a claim against
such Lender to the same extent as if such Lender had defaulted on its
obligations under Section 2.5(e), but shall have no claim against any other
Lender in respect of such defaulted amount, notwithstanding the exchange of
interests in the reimbursement obligations pursuant to Section 13.1.  Each other
Lender shall have a claim against such defaulting Lender for any damages
sustained by it as a result of such default, including, in the event such Letter
of Credit shall expire undrawn, its CAM Percentage of the defaulted amount.

(c)           In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the Administrative Agent shall withdraw from the L/C
Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.

(d)           With the prior written approval of the Administrative Agent and
the Letter of Credit Issuer, any Lender may withdraw the amount held in its L/C
Reserve Account in respect of the undrawn amount of any Letter of Credit.  Any
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the  Administrative Agent, for the account of the Letter of Credit Issuer on
demand, its CAM Percentage of such drawing.

(e)           Pending the withdrawal by any Lender of any amounts from its L/C
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments.  Each Lender that has not withdrawn its
CAM Percentage of amounts in its L/C Reserve Account as provided in
paragraph (d) above shall have the right, at intervals reasonably specified by
the Administrative Agent, to withdraw the earnings on investments so made by the
Administrative Agent with amounts in its L/C Reserve Account and to retain such
earnings for its own account.

13.3.        Net Payments Upon Implementation of CAM Exchange.  Notwithstanding
any other provision of this Agreement, if, as a direct result of the
implementation of the CAM Exchange, the Borrower or the Canadian Borrower is
required to withhold Non-Excluded Taxes from amounts payable to the
Administrative Agent, any Lender or any Participant hereunder, the amounts so
payable to the Administrative Agent, such Lender or such Participant shall be
increased to the extent necessary to yield to the Administrative Agent, such
Lender or such Participant (after payment of all Non-Excluded Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided, however, that the Borrower and the
Canadian Borrower shall not be required to increase any such amounts payable to
such Lender or Participant under this Section 13.3 (but, rather, shall be
required to increase any such amounts payable to such Lender or Participant to
the extent required by

122


--------------------------------------------------------------------------------




 

Section 5.4) if such Lender or Participant was prior to or on the CAM Exchange
Date already a Lender or Participant with respect to such Borrower or Canadian
Borrower.  If a Non-U.S. Lender (or Non-U.S. Participant), in its good faith
judgment, is eligible for an exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Borrower under this Agreement, the Borrower
shall not be required to increase any such amounts payable to such Non-U.S.
Lender (or Non-U.S. Participant) if such Non-U.S. Lender (or Non-U.S.
Participant) fails to comply with the requirements of paragraph (b) of Section
5.4.  The Canadian Borrower shall not be required to indemnify or pay any
additional amounts to any Lender in respect of Canadian withholding tax pursuant
to this Section 13.3 to the extent that such taxes result from a failure by the
Lender to comply with any Reporting Requirement described in Section 5.4(c) of
this Agreement if (i) compliance is required by law, regulation, administrative
practice or any applicable tax treaty as a precondition to exemption from or a
reduction in the rate of deduction or withholding of tax, and (ii) the Canadian
borrower has first made written request to the Lender that such Lender comply
with the particular Reporting Requirement (identified specifically in such
request) and the Lender has not complied with such Reporting Requirement within
30 Business Days of such written request; provided, however that the Canadian
Borrower shall not be relieved of its obligation to indemnify or pay additional
amounts to a Lender (x) where such obligation arose prior to the Canadian
Borrower’s written request to the Lender respecting such Reporting Requirement,
(y) if, by reason of any change in any law, regulation, administrative practice
or applicable tax treaty occurring after the date hereof, the Lender, as
applicable, is unable to duly comply with such Reporting Requirement, or (z) to
the extent that the additional payment or indemnity compensates the Lender for
an amount to which the Lender would have been entitled to received under this
Section 13.3 had the Lender complied with the Reporting Requirement.  Upon a CAM
Exchange, a Lender (or Participant) will use commercially reasonable efforts,
and complete any procedural formalities necessary, to become an Eligible Lender
with respect to the Canadian Borrower and, if such Lender (or Participant) fails
to do so, the Canadian Borrower shall not be required to increase any such
amounts payable to such Lender (or Participant) (unless such Lender is
prohibited from becoming a Canadian Lender by its governing documents).  If the
Borrower or the Canadian Borrower, as the case may be, fails to pay any such
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, such Borrower or Canadian Borrower shall indemnify the
Administrative Agent, the Lenders and the Participants for any incremental
taxes, interest, costs or penalties that may become payable by the
Administrative Agent, such Lenders or such Participants as a result of any such
failure.

SECTION 14.                                      Miscellaneous

14.1.        Amendments and Waivers.  Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 14.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or

123


--------------------------------------------------------------------------------


any Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall directly (i)
forgive any portion of any Loan or extend the final scheduled maturity date of
any Loan or reduce the stated rate, or forgive any portion, or extend the date
for the payment, of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates), or extend the final expiration date of any Lender’s Commitment or extend
the final expiration date of any Letter of Credit beyond the L/C Maturity Date,
or increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provisions of Section 14.8(a), in each case without the written
consent of each Lender directly and adversely affected thereby, or (ii) amend,
modify or waive any provision of this Section 14.1 or reduce the percentages
specified in the definitions of the terms “Required Canadian Revolving Credit
Lenders”, “Required US Revolving Credit Lenders”, “Required Lenders” “Required
Tranche A Term Lenders”, “Required Tranche E Term Lenders” and “Required Term
Lenders” or consent to the assignment or transfer by the Borrower or the
Canadian Borrower of its rights and obligations under any Credit Document to
which it is a party (except as permitted pursuant to Section 10.3), in each case
without the written consent of each Lender directly and adversely affected
thereby, or (iii) amend, modify or waive any provision of Section 12 without the
written consent of the then-current Administrative Agent, or (iv) amend, modify
or waive any provision of Section 3 without the written consent of the Letter of
Credit Issuer, or (v) amend, modify or waive any provisions hereof relating to
Swingline Loans without the written consent of the Swingline Lender, or (vi) (a)
change any Revolving Credit Commitment to a Tranche A Term Loan Commitment or
Tranche E Term Loan Commitment, (b) change any Tranche A Term Loan Commitment or
Tranche E Term Loan Commitment to a Revolving Credit Commitment, (c) change any
Tranche A Term Loan Commitment to a Tranche E Term Loan Commitment or (d) change
any Tranche E Term Loan Commitment to a Tranche A Term Loan Commitment, in each
case without the prior written consent of each Lender directly and adversely
affected thereby, or (vii) release all or substantially all of the Guarantors
under the Guarantee (except as expressly permitted by the Guarantee), release
all or substantially all of the Canadian Subsidiary Guarantors under any
Canadian Subsidiary Guarantee (except as permitted by any Canadian Subsidiary
Guarantee) or release all or substantially all of the Collateral under the
Pledge Agreement, the Security Agreement, the Canadian Security Documents and
the Mortgages, in each case without the prior written consent of each Lender, or
(viii) amend Section 2.9(a) so as to permit Interest Period intervals greater
than six months without regard to availability to Lenders, without the written
consent of each Lender directly and adversely affected thereby, or (ix) decrease
any Tranche A Repayment Amount or Tranche E Repayment Amount, extend any
scheduled Tranche A Repayment Date or Tranche E Repayment Date or decrease the
amount or allocation of any mandatory prepayment to be received by any Lender
holding any Tranche A Term Loans or Tranche E Term Loans, in each case without
the written consent of the Required Tranche A Term Lenders and Tranche E Term
Loans, as applicable, and; provided, further, that at any time that no Default
or Event of Default has occurred and is continuing, the Revolving Credit
Commitment of any Lender may be increased to finance a Permitted Acquisition,
with the consent of such Lender, the Borrower and the Administrative Agent
(which consent, in the case of the Administrative Agent, shall not be
unreasonably withheld) and without the consent of the Required Lenders, so long
as (i) the Increased Commitment Amount at such time, when added to the amount of
Indebtedness incurred pursuant to Section 10.1(k) and outstanding at such time,
does not exceed the limits set forth therein, (ii) the Borrower or its
applicable Restricted

124


--------------------------------------------------------------------------------




Subsidiary shall pledge the capital stock of any person acquired pursuant
thereto to the Administrative Agent for the benefit of the Lenders to the extent
required under Section 9.12 and (iii) to the extent determined by the
Administrative Agent to be necessary to ensure pro rata borrowings commencing
with the initial borrowing after giving effect to such increase, the Borrower
shall prepay any BA Loans or Eurodollar Loans outstanding immediately prior to
such initial borrowing; as used herein, the “Increased Commitment Amount” means,
at any time, aggregate amount of all increases pursuant to this proviso made at
or prior to such time less the aggregate amount of all voluntary reductions of
the Revolving Credit Commitments made prior to such time.  Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the affected Lenders and shall be binding upon the Borrower, the Canadian
Borrower, such Lenders, the Administrative Agent and all future holders of the
affected Loans.  In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.

14.2.        Notices.   All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower, the
Canadian Borrower and the Administrative Agent, and in the case of the other
parties hereto to such other address as may be hereafter notified by the
respective parties hereto:

The Borrower and the

 

Sealy Mattress Company

Canadian Borrower:

 

One Office Parkway

 

 

Trinity, NC 27370

 

 

Attention: Kenneth L. Walker

 

 

Fax: +-336-861-3786

 

 

 

 

 

with a copy to:

 

 

 

 

 

Kohlberg Kravis Roberts & Co., L.P.

 

 

9 West 57th Street

 

 

Suite 4200

 

 

New York, NY 10019

 

 

Attention: Brian Carroll

 

 

Fax: 212-750-0003

 

125


--------------------------------------------------------------------------------




 

The Administrative

 

JPMorgan Chase Bank

Agent:

 

Agent Bank Services Group

 

 

1111 Fannin, 10th Floor

 

 

Houston, Texas 77002

 

 

Attention: Vaughan Nguyen

 

 

Fax: (713) 750-2932

 

 

 

 

 

with a copy to:

 

 

 

 

 

JPMorgan Chase Bank

 

 

270 Park Avenue, 4th Floor

 

 

New York, New York 10017

 

 

Attention: Kathryn Duncan

 

 

Fax: 212-270-6637

 

 

 

The Canadian

 

JPMorgan Chase Bank, N.A., Toronto Branch

Administrative Agent:

 

200 Bay Street, Suite 1800

 

 

Royal Bank Plaza, South Tower

 

 

Toronto, Ontario M5J 2J2

 

 

Attention: Corporate Banker

 

 

Fax: 416-981-9138

 

 

 

 

 

with a copy to:

 

 

 

 

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

 

200 Bay Street, Suite 1800

 

 

Royal Bank Plaza, South Tower

 

 

Toronto, Ontario M5J 2J2

 

 

Attention: Corporate Banking Officer

 

 

Fax: 416-981-9128

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be
effective until received.

14.3.        No Waiver; Cumulative Remedies.   No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Credit Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

14.4.        Survival of Representations and Warranties.   All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.

126


--------------------------------------------------------------------------------




 

14.5.        Payment of Expenses and Taxes.   The Borrower and the Canadian
Borrower agree (a) to pay or reimburse the Agents for all their reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel to the Agents, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable and
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Credit Documents and
any such other documents, including the reasonable fees, disbursements and other
charges of counsel to each Lender and of counsel to the Administrative Agent,
(c) to pay, indemnify, and hold harmless each Lender and the Administrative
Agent from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Credit Documents and any such other documents, and (d) to
pay, indemnify, and hold harmless each Lender and the Administrative Agent and
their respective directors, officers, employees, trustees and agents from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, including reasonable and documented fees, disbursements and
other charges of counsel, with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Credit Documents and
any such other documents, including any of the foregoing relating to the
violation of, noncompliance with or liability under, any Environmental Law or
any actual or alleged presence of Hazardous Materials applicable to the
operations of the Borrower, any of its Subsidiaries or any of the Real Estate
(all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided that the Borrower and the Canadian Borrower shall have
no obligation hereunder to the Administrative Agent or any Lender nor any of
their respective directors, officers, employees and agents with respect to
indemnified liabilities arising from (i) the gross negligence or willful
misconduct of the party to be indemnified or (ii) disputes among the
Administrative Agent, the Lenders and/or their transferees.  The agreements in
this Section 14.5 shall survive repayment of the Loans and all other amounts
payable hereunder.

14.6.        Successors and Assigns; Participations and
Assignments.   (a)      The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of the Letter of Credit
Issuer that issues any Letter of Credit), except that (i) the Borrower and the
Canadian Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower or the Canadian Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Letter of Credit Issuer that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to

127


--------------------------------------------------------------------------------




 

the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Letter of Credit Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not be unreasonably withheld; it being understood that,
without limitation, the Borrower shall have the right to withhold its consent to
any assignment if, in order for such assignment to comply with applicable law,
the Borrower would be required to obtain the consent of, or make any filing or
registration with, any Governmental Authority) of:

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender (unless
increased costs would result therefrom except if an Event of Default under
Section 11.1 or Section 11.5 has occurred and is continuing), an Approved Fund
or, if an Event of Default under Section 11.1 or Section 11.5 has occurred and
is continuing, any other assignee; and

(B)           the Administrative Agent, and, in the case of Revolving Credit
Commitments or Revolving Credit Loans or Canadian Letters of Credit only, the
Swingline Lender and the applicable Letter of Credit Issuer, provided that no
consent of the Administrative Agent, the Swingline Lender or the Letter of
Credit Issuer shall be required for an assignment of (1) any Commitment to an
assignee that is a Lender with a Commitment of the same Class immediately prior
to giving effect to such assignment or (2) any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.

(ii)           Assignments shall be subject to the following additional
conditions:

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
Dollar Equivalent of $2,500,000 or, in the case of a Tranche A Term Loan
Commitment, Tranche E Term Loan Commitment, Tranche A Term Loan or Tranche E
Term Loan, the Dollar Equivalent of $1,000,000 unless each of the Borrower and
the Administrative Agent otherwise consents, provided that no such consent of
the Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing; provided further that
contemporaneous assignments to a single assignee made by Affiliate Lenders shall
be aggregated for purposes of meeting the minimum assignment amount requirements
stated above;

128


--------------------------------------------------------------------------------




(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in a form approved by the
Administrative Agent; and

(E)           so long as no Event of Default has occurred and is continuing,
with respect to any assignment of the Canadian Revolving Credit Commitments
allocated to the Canadian Borrower in accordance with Section 2.1(b)(ii), the
Assignee shall be a Canadian Resident and a pro rata portion of the Canadian
Revolving Credit Commitments of the Canadian Lender or its Related Affiliate, as
applicable, allocated to the Borrower in accordance with Section 2.1(b)(ii)
shall be assigned to a Related Affiliate, if applicable, of such assignee, that
is either a “United States person” (as such term is defined in Section
7701(a)(30) of the Code) or is a Non-US Lender that has fulfilled the
requirements of Section 5.4(b).

For the purpose of this Section 14.6(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers, advises or manages a
Lender.

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5, 5.4 and 14.5).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 14.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a

129


--------------------------------------------------------------------------------




participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower and the Canadian Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and any payment made by the
Letter of Credit Issuer under any Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  In the case of
a Lender in respect of a Canadian Revolving Credit Commitment or a Canadian
Letter of Credit Commitment, the Register shall also record the address of the
lending office of the Lender through which such Lender acts under this Agreement
and whether or not the Lender is a Canadian Resident.  Further, the Register
shall contain the name and address of the Administrative Agent and the Canadian
Administrative Agent and the lending office through which each such Person acts
under this Agreement.  The entries in the Register shall be conclusive, and the
Borrower, the Canadian Borrower, the Administrative Agent, the Letter of Credit
Issuer and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Canadian Borrower, the Letter of
Credit Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c)           (i)      Any Lender may, without the consent of the Borrower, the
Canadian Borrower, the Administrative Agent, the Letter of Credit Issuer or the
Swingline Lender, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it), provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Canadian Borrower, the Administrative Agent, the
Letter of Credit Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any

130


--------------------------------------------------------------------------------




amendment, modification or waiver described in the first proviso to Section 14.1
that affects such Participant.  Subject to paragraph (c)(ii) of this Section,
the Borrower and the Canadian Borrower agree that each Participant shall be
entitled to the benefits of Sections 2.10, 2.11 and 5.4 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section  14.8(b) as though it were a
Lender, provided such Participant agrees to be subject to Section 14.8(a) as
though it were a Lender.

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.10 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 5.4 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower and the Canadian Borrower,
to comply with Section 5.4(b) as though it were a Lender.

(d)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  In
order to facilitate such pledge or assignment, the Borrower and the Canadian
Borrower hereby agree that, upon request of any Lender at any time and from time
to time after the Borrower has made its initial borrowing hereunder, the
Borrower or the Canadian Borrower, as the case may be, shall provide to such
Lender, at the Borrower’s or the Canadian Borrower’s own expense, a promissory
note, substantially in the form of Exhibit L-1 or L-2, as the case may be,
evidencing the Tranche A Term Loans, Tranche E Term Loans and Revolving Credit
Loans and Swingline Loans, respectively, owing to such Lender.

(e)           Subject to Section 14.16, the Borrower and the Canadian Borrower
authorize each Lender to disclose to any Participant, secured creditor of such
Lender or assignee (each, a “Transferee”) and any prospective Transferee any and
all financial information in such Lender’s possession concerning the Borrower
and its Affiliates that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates pursuant to this Agreement or which has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.

(f)            Each Person that is or becomes a Lender or Administrative Agent
in respect of the Canadian Revolving Credit Commitment or Canadian Letter of
Credit Commitment shall (i) promptly direct the Administrative Agent to record
in the Register the information described in Section 14.6(b)(iv) of this
Agreement, (ii) upon written request made by Canadian Borrower, deliver to the
Canadian Borrower and the Administrative Agent such certificates, forms,
documents, or other evidence as may be applicable and determined by the

131


--------------------------------------------------------------------------------




Canadian Borrower, acting reasonably, to be reasonably satisfactory to determine
whether such Person is a Canadian Resident, and (iii) promptly direct the
Administrative Agent to amend the Register to reflect any change in the
information contained therein with respect to such Person.

14.7.        Replacements of Lenders under Certain Circumstances.   The Borrower
(on its own behalf and on behalf of the Canadian Borrower) shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.10, 2.12, 3.5 or 5.4, (b) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken or (c) becomes a Defaulting Lender, with a
replacement bank or other financial institution, provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower and/or the Canadian Borrower, as applicable shall repay (or
the replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts), pursuant to Section 2.10, 2.11, 2.12,
3.5, 5.4 or 14.5, as the case may be, owing to such replaced Lender prior to the
date of replacement, (iv) the replacement bank or institution, if not already a
Lender, and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
14.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein) and (vi) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Canadian Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

14.8.        Adjustments; Set-off.   (a)        If any Lender (a “benefited
Lender”) shall at any time receive any payment of all or part of its Loans, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 11.5, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans, or interest thereon, such benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b)           After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower or the
Canadian Borrower, any such notice being expressly waived by the Borrower and
the Canadian Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by the Borrower or the Canadian Borrower hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for

132


--------------------------------------------------------------------------------




the credit or the account of the Borrower or the Canadian Borrower, as the case
may be.  Each Lender agrees promptly to notify the Borrower or the Canadian
Borrower, as the case may be, and the Administrative Agent after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

14.9.        Counterparts.   This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.  A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

14.10.           Severability.   Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

14.11.           Integration.   This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Canadian Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

14.12.           GOVERNING LAW.   THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

14.13.           Submission to Jurisdiction; Waivers.   The Borrower and the
Canadian Borrower each hereby irrevocably and unconditionally:

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 14.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

133


--------------------------------------------------------------------------------


 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 14.13 any special, exemplary, punitive or consequential damages.

14.14.           Acknowledgments.  The Borrower and the Canadian Borrower each
hereby acknowledge that:

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or the Canadian Borrower arising out
of or in connection with this Agreement or any of the other Credit Documents,
and the relationship between Administrative Agent and Lenders, on one hand, and
the Borrower or the Canadian Borrower, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

(c)           no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Borrower, the Canadian Borrower and the Lenders.

14.15.          WAIVERS OF JURY TRIAL.    THE BORROWER, THE CANADIAN BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

14.16.           Confidentiality.  The Administrative Agent and each Lender
shall hold all non-public information furnished by or on behalf of the Borrower
or the Canadian Borrower in connection with such Lender’s evaluation of whether
to become a Lender hereunder or obtained by such Lender or the Administrative
Agent pursuant to the requirements of this Agreement (“Confidential
Information”), confidential in accordance with its customary procedure for
handling confidential information of this nature and (in the case of a Lender
that is a bank) in accordance with safe and sound banking practices and in any
event may make disclosure as required or requested by any governmental agency or
representative thereof or pursuant to legal process or to such Lender’s or the
Administrative Agent’s attorneys, or to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual party agrees to be bound by the provisions of this Section
14.16.) or independent auditors or Affiliates, provided that unless specifically
prohibited by applicable law or court order, each Lender and the Administrative
Agent shall notify the Borrower of any request by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information, and

134


--------------------------------------------------------------------------------




 

provided further that in no event shall any Lender or the Administrative Agent
be obligated or required to return any materials furnished by the Borrower or
any Subsidiary of the Borrower.  Each Lender and the Administrative Agent agrees
that it will not provide to prospective Transferees or to prospective direct or
indirect contractual counterparties in swap agreements to be entered into in
connection with Loans made hereunder any of the Confidential Information unless
such Person is advises of and agrees to be bound by the provisions of this
Section 14.16.

Notwithstanding anything express or implied to the contrary herein or by the
documents referred to or incorporated by reference herein, or any other prior or
future oral or written statements by any parties hereto with respect to the
transactions contemplated herein or by the other Credit Documents, and whether
or not any of them are legally binding, the obligations of confidentiality
contained herein and therein, as they relate to the transactions contemplated by
this Agreement, shall not apply to the tax structure or tax treatment of such
transactions, and each recipient (and its employees, representatives, or other
agents) may immediately disclose to any and all persons, without limitation of
any kind, the U.S. Federal income tax structure and such recipient’s U.S.
Federal income tax treatment of such transactions and any opinions or other tax
analyses that have been provided by the parties hereto (or any agent thereof) to
the recipient regarding such tax structure or tax treatment.  However, no such
recipient shall disclose any information relating to such tax structure or tax
treatment to the extent that non-disclosure is reasonably necessary to comply
with applicable securities law.  This paragraph is intended to cause the
transactions contemplated by this Agreement not to be treated as having been
offered under conditions of confidentiality for purposes of Section
1.6011-4(b)(3) (or any successor provision) of the Treasury Regulations
promulgated under Section 6011 of the Internal Revenue Code of 1986, as amended,
and shall be construed in a manner consistent with such purpose.

14.17.           Judgment Currency.  (a)    The obligations of the Borrower and
the Canadian Borrower hereunder and under the other Loan Documents to make
payments in Dollars or in Canadian Dollars, as the case may be (the “Obligation
Currency”), shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent, the Canadian
Administrative Agent or a Lender of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent, the Canadian Administrative
Agent or Lender under this Agreement or the other Credit Documents.  If, for the
purpose of obtaining or enforcing judgment against the Borrower, the Canadian
Borrower or any other Credit Party in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange prevailing, in each case, as of the date
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrower and the Canadian Borrower each covenant and agree to
pay, or cause to be paid, such additional amounts, if any (but in any event not
a lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange

135


--------------------------------------------------------------------------------




prevailing on the date of payment, will produce the amount of the Obligation
Currency which could have been purchased with the amount of Judgment Currency
stipulated in the judgment or judicial award at the rate of exchange prevailing
on the Judgment Currency Conversion Date.

(c)           For purposes of determining the prevailing rate of exchange, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

14.18.           USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

14.19.           Reaffirmation and Grant of Security Interest. (a) Each Credit
Party has (i) guarantied the Obligations and (ii) created Liens in favor of
Lenders on certain Collateral to secure its obligations hereunder, under the
Guarantee and the Canadian Guarantee, as the case may be.  Each Credit Party
hereby acknowledges that it has reviewed the terms and provisions of this
Agreement and consents to the amendment and restatement of the Existing Credit
Agreement effected pursuant to this Agreement.  Each Credit Party hereby (i)
confirms that each Credit Document to which it is a party or is otherwise bound
and all Collateral encumbered thereby will continue to guarantee or secure, as
the case may be, to the fullest extent possible in accordance with the Credit
Documents, the payment and performance of the Obligations and all Guarantee
Obligations, as the case may be, including without limitation the payment and
performance of all such Obligations and all Guarantee Obligations which are
joint and several obligations of each grantor now or hereafter existing, and
(ii) grants to the Administrative Agent for the benefit of the Secured Parties a
continuing lien on and security interest in and to such Credit Party’s right,
title and interest in, to and under all Collateral as collateral security for
the prompt payment and performance in full when due of the Obligations and all
Guarantee Obligations (whether at stated maturity, by acceleration or
otherwise).

(b)           Each Credit Party acknowledges and agrees that any of the Credit
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the Existing Credit
Agreement.  Each Credit Party represents and warrants that all representations
and warranties contained in the Credit Documents to which it is a party or
otherwise bound are true, correct and complete in all material respects on and
as of the Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.

14.20.           Amendment and Restatement.  It is the intention of each of the
parties hereto that the Existing Credit Agreement be amended and restated so as
to preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Existing Credit Agreement and that all
Indebtedness and Obligations  and Guarantee Obligations

136


--------------------------------------------------------------------------------




of Borrower and its Subsidiaries hereunder and thereunder shall be secured by
the Security Documents and that this Agreement does not constitute a novation of
the obligations and liabilities existing under the Existing Credit Agreements. 
The parties hereto further acknowledge and agree that this Agreement constitutes
an amendment of the Existing Credit Agreement made under and in accordance with
the terms of subsection 14.1 of the Existing Credit Agreement.  In addition,
unless specifically amended hereby, each of the Credit Documents, the Exhibits
and Schedules to the Existing Credit Agreement shall continue in full force and
effect and that, from and after the Effective Date, all references to the
“Credit Agreement” contained therein shall be deemed to refer to this Agreement.

[Signature Pages Follow]

137


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

SEALY MATTRESS COMPANY

 

 

 

 

 

By:

/s/ Mark D. Boehmer

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SEALY MATTRESS CORPORATION

 

 

 

 

 

By:

/s/ Mark D. Boehmer

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SEALY CORPORATION

 

 

 

 

 

By:

/s/ Mark D. Boehmer

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SEALY CANADA LTD./LTEE

 

 

 

 

 

By:

/s/ Mark D. Boehmer

 

 

 

Name:

 

 

Title:


--------------------------------------------------------------------------------


SUBSIDIARY GUARANTORS:

SEALY MATTRESS COMPANY OF PUERTO RICO

OHIO-SEALY MATTRESS MANUFACTURING CO., INC.

OHIO-SEALY MATTRESS MANUFACTURING CO.

SEALY MATTRESS COMPANY OF KANSAS CITY, INC.

SEALY MATTRESS COMPANY OF MEMPHIS

SEALY MATTRESS COMPANY OF ILLINOIS

SEALY MATTRESS COMPANY OF ALBANY, INC.

SEALY OF MARYLAND AND VIRGINIA, INC.

SEALY OF MINNESOTA, INC.

NORTH AMERICAN BEDDING COMPANY

SEALY, INC.

MATTRESS HOLDINGS INTERNATIONAL LLC

THE OHIO MATTRESS COMPANY LICENSING AND COMPONENTS GROUP

SEALY MATTRESS MANUFACTURING COMPANY, INC.

SEALY TECHNOLOGY LLC

SEALY KOREA, INC.

SEALY REAL ESTATE, INC.

SEALY TEXAS MANAGEMENT, INC.

SEALY TEXAS HOLDINGS LLC

SEALY TEXAS L.P.

WESTERN MATTRESS COMPANY

GESTION CENTURION INC.

By: 

/s/ Mark D. Boehmer

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Kathryn A. Duncan

 

 

 

Name: Kathryn A. Duncan

 

 

Title: Managing Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH,

 

as Canadian Administrative Agent and as a

 

Canadian Lender

 

 

 

 

 

 

 

By:

/s/ Drew McDonald

 

 

 

Name: Drew McDonald

 

 

Title: Vice President

 


--------------------------------------------------------------------------------




 

J.P. MORGAN SECURITIES INC.,

 

as Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

By:

/s/ Michael K. Ryan

 

 

 

Name: Michael K. Ryan

 

 

Title: Vice President

 


--------------------------------------------------------------------------------




 

CITIGROUP GLOBAL MARKETS INC.,

 

as Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

By:

/s/ Christopher Conway

 

 

 

Name: Christopher Conway

 

 

Title: Vice President

 


--------------------------------------------------------------------------------




 

CITIBANK, N.A.,

 

as Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Christopher Conway

 

 

 

Name: Christopher Conway

 

 

Title: Vice President

 


--------------------------------------------------------------------------------


GENERAL ELECTRIC CAPITAL
CORPORATION,

 

as Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

/s/ James M. Cunningham

 

 

 

Name:  James M. Cunningham

 

 

Title:  Duly Authorized Signatory

 


--------------------------------------------------------------------------------




 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION,

 

as Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas M. Harper

 

 

 

Name:  Thomas M. Harper

 

 

Title:  Senior Vice President

 


--------------------------------------------------------------------------------




 

LASALLE BANK NATIONAL ASSOCIATION,

 

as Co-Documentation Agent and as a Lender

 

 

 

 

By:

/s/ Christopher J. Cona

 

 

 

Name:  Christopher J. Cona

 

 

Title:  Vice President

 


--------------------------------------------------------------------------------




 

Institution Name:

 

 

 

 

 

 

 

Bank of America, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Alysa A. Trakas

 

 

 

Name:  Alysa A. Trakas

 

 

Title:  Vice President

 

 

 

 

 

 

 

Carolina First Bank,

 

as a Lender

 

 

 

 

By:

/s/ Charles D. Chamberlain

 

 

 

Name:  Charles D. Chamberlain

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

Goldman Sachs Credit Partners, L.P.,

 

as a Lender

 

 

 

 

By:

/s/ Walt Jackson

 

 

 

Name:  Walt Jackson

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

Mizuho Corporate Bank, Ltd.,

 

as a Lender

 

 

 

By:

/s/ James R. Fayen

 

 

 

Name:  James R. Fayen

 

 

Title:  Deputy General Manager

 

 

 

 

 

 

 

STATE BANK OF INDIA,

 

as a Lender

 

 

 

 

By:

/s/ Rakesh Chandra

 

 

 

Name:  Rakesh Chandra

 

 

Title:  Vice President & Head (Credit)

 

 

 

 


--------------------------------------------------------------------------------




 

BABSON CLO LTD. 2005-I,

 

Babson Capital Management LLC as Collateral

 

Manager

 

 

 

By:

/s/ Dongbing Hu

 

 

 

 

 

 

 

 

MASSACHUSETTS MUTUAL LIFE

 

INSURANCE COMPANY,

 

Babson Capital Management LLC as Investment

 

Advisor

 

 

 

 

By:

/s/ Dongbing Hu

 

 

 

 

 

 

 

 

 

 

MAPLEWOOD (CAYMAN) LIMITED,

 

Babson Capital Management LLC as Investment

 

Manager

 

 

 

 

 

By:

/s/ Dongbing Hu

 

 

 

Dongbing Hu

 

 

Associate Director

 

 

 

 


--------------------------------------------------------------------------------




 

Franklin CLO I,

 

as a Lender

 

 

 

 

By:

/s/ David Ardini

 

 

 

Name:  David Ardini

 

 

Title:  Vice President

 

 

 

 

 

 

 

Franklin CLO II,

 

as a Lender

 

 

 

 

By:

/s/ David Ardini

 

 

 

Name:  David Ardini

 

 

Title:  Vice President

 

 

 

 

 

 

 

Franklin CLO IV,

 

as a Lender

 

 

 

 

By:

/s/ David Ardini

 

 

 

Name:  David Ardini

 

 

Title:  Vice President

 

 

 

 

 

 

 

Franklin CLO V,

 

as a Lender

 

 

 

 

By:

/s/ David Ardini

 

 

 

Name:  David Ardini

 

 

Title:  Vice President

 


--------------------------------------------------------------------------------